ICJ_116_ArmedActivities_COD_UGA_2022-02-09_JUD_01_NA_00_FR.txt.                                          9 FÉVRIER 2022

                                            ARRÊT




 ACTIVITÉS ARMÉES SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                  ___________




ARMED ACTIVITIES ON THE TERRITORY OF THE CONGO

 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                        9 FEBRUARY 2022

                                          JUDGMENT

                                       TABLE DES MATIÈRES
                                                                                        Paragraphes

   QUALITÉS                                                                                 1-47

 I. INTRODUCTION                                                                           48-59

II. CONSIDÉRATIONS GÉNÉRALES                                                               60-131
   A. Contexte                                                                             61-68
   B.   Les principes et les règles applicables à l’évaluation des réparations en
        l’espèce                                                                           69-110
        1.   Les principes et les règles applicables selon les situations en cause
             dans le conflit                                                               73-84
             a) En Ituri                                                                   74-79
             b) Hors Ituri                                                                 80-84
        2.   Le lien de causalité entre les faits internationalement illicites et les
             préjudices subis                                                              85-98
        3.   La nature, les formes et le montant de la réparation                          99-110
   C.   La preuve                                                                         111-126
        1.   La charge de la preuve                                                       115-119
        2.   Le standard de la preuve et le degré de certitude                            120-126
   D. Les types de dommages objets de la réparation                                       127-131

III. INDEMNISATION DEMANDÉE PAR LA RDC                                                    132-384
   A. Dommages aux personnes                                                              133-226
        1.   Pertes en vies humaines                                                      135-166
        2.   Atteintes aux personnes                                                      167-181
        3.   Viols et violences sexuelles                                                 182-193
        4.   Recrutement et déploiement d’enfants-soldats                                 194-206
        5.   Déplacements de population                                                   207-225
        6.   Conclusion                                                                     226
   B.   Dommages aux biens                                                                227-258
        1.   Aspects généraux                                                             240-242
        2.   Ituri                                                                        243-249
        3.   Hors Ituri                                                                   250-253
        4.   Société nationale d’électricité (SNEL)                                       254-255
        5.   Biens des forces armées                                                        256
        6.   Conclusion                                                                   257-258

                                                - ii -

   C.   Dommages afférents aux ressources naturelles                      259-366
        1.   Aspects généraux                                             273-281
        2.   Minerais                                                     282-327
             a) Or                                                        282-298
             b) Diamants                                                  299-310
             c) Coltan                                                    311-322
             d) Etain et tungstène                                        323-327
        3.   Flore                                                        328-350
             a) Café                                                      328-332
             b) Bois d’œuvre                                              333-344
             c) Dommages environnementaux résultant de la déforestation   345-350
        4.   Faune                                                        351-363
        5.   Conclusion                                                   364-366
   D. Dommage macroéconomique                                             367-384

IV. SATISFACTION                                                          385-392

V. AUTRES DEMANDES                                                        393-404
   A. Frais de procédure                                                  394-396
   B.   Intérêts compensatoires et moratoires                             397-402
   C.   Demande tendant à ce que la Cour reste saisie de l’affaire        403-404

VI. TOTAL DES INDEMNITÉS                                                  405-408

   DISPOSITIF                                                              409


                                         ___________

                                            - iii -

                            ABRÉVIATIONS, SIGLES ET ACRONYMES

ACLED                         Armed Conflict Location & Event Data Project (projet sur la
                              cartographie des conflits armés et les données y relatives)

ADRASS                        Association pour le développement de la recherche appliquée en
                              sciences sociales

ALC                           Armée de libération du Congo

Arrêt de 2005                 Arrêt sur le fond rendu par la Cour en l’affaire des Activités
                              armées sur le territoire du Congo (République démocratique du
                              Congo c. Ouganda) (arrêt, C.I.J. Recueil 2005, p. 168)

Articles de la CDI sur la     Articles de la Commission du droit international sur la
responsabilité de l’Etat      responsabilité de l’Etat pour fait internationalement illicite

CDI                           Commission du droit international

CINU                          Commission d’indemnisation des Nations Unies

Commission d’enquête          Commission d’experts établie en 2008 par le Gouvernement
congolaise                    congolais aux fins de procéder à l’identification des victimes et à
                              l’évaluation des dommages que celles-ci ont subis du fait des
                              activités armées illicites de l’Ouganda

CPI                           Cour pénale internationale

CREE                          Commission des réclamations entre l’Erythrée et l’Ethiopie

Etude de Kinshasa             Etude réalisée en 2016, à la demande de la RDC, par deux experts
                              de l’Université de Kinshasa sur l’estimation du dommage
                              macroéconomique causé par la guerre de 1998 à 2003

Evaluation Collier et         Evaluation établie, à la demande de l’Ouganda, par
Hoeffler                      M. Paul Collier et Mme Anke Hoefller concernant une étude
                              réalisée en 2016, à la demande de la RDC, sur l’estimation du
                              dommage macroéconomique causé par la guerre de 1998 à 2003

FRPI                          Forces de résistance patriotique en Ituri

Groupe d’experts de l’ONU     Groupe d’experts de l’Organisation des Nations Unies sur
                              l’exploitation illégale des ressources naturelles et autres formes
                              de richesses de la République démocratique du Congo

HRW                           Human Rights Watch

ICCN                          Institut congolais pour la conservation de la nature

IRC                           International Rescue Committee

MLC                           Mouvement de libération du Congo

                                         - iv -


MONUC                      Mission de l’Organisation des Nations Unies en République
                           démocratique du Congo

Rapport de la commission   Rapport final de la commission d’enquête judiciaire chargée
Porter                     d’examiner les allégations relatives à l’exploitation illégale des
                           ressources naturelles et autres formes de richesses en République
                           démocratique du Congo établie en 2001 (novembre 2002)

Rapport de la mission      Rapport de la mission d’évaluation interinstitutions des
interinstitutions          Nations Unies à Kisangani

Rapport Mapping            Rapport du projet Mapping concernant les violations les plus
                           graves des droits de l’homme et du droit international humanitaire
                           commises entre mars 1993 et juin 2003 sur le territoire de la
                           République démocratique du Congo, publié en 2010 par le bureau
                           du Haut-commissaire aux droits de l’homme

RDC                        République démocratique du Congo

SNEL                       Société nationale d’électricité

UCDP                       Uppsala Conflict Data Program (programme de l’Université
                           d’Uppsala sur les données relatives aux conflits)

UPC                        Union des patriotes congolais

UPDF                       Uganda Peoples’ Defence Forces (forces de défense du peuple
                           ougandais)

                                     ___________

                                COUR INTERNATIONALE DE JUSTICE



                                                ANNÉE 2022
   2022
 9 février
Rôle général
  no 116
                                                9 février 2022



                       ACTIVITÉS ARMÉES SUR LE TERRITOIRE DU CONGO

                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                                              RÉPARATIONS




            Détermination du montant de la réparation par la Cour, les Parties n’étant pas parvenues à
     s’entendre sur le règlement de cette question — Arrêt de 2005 et éléments sur lesquels celui-ci était
     fondé.



                                                       *


           Contexte.

            Affaire portant sur l’un des conflits armés les plus complexes et les plus meurtriers du
     continent africain — Nombreux acteurs impliqués dans le conflit, dont les forces armées de différents
     Etats et des forces armées irrégulières — Violation de principes et règles fondamentaux du droit
     international — Difficulté de retrouver le cours des événements en raison des effets du passage du
     temps.



                                                   *       *



           Principes et règles applicables à l’évaluation des réparations.

                                                 -2-

       Article 31 des Articles de la CDI sur la responsabilité de l’Etat — Statut de l’Ituri en tant que
territoire occupé et devoir de vigilance de l’Ouganda — Responsabilité incombant à l’Ouganda
d’établir que tel ou tel préjudice subi en Ituri n’a pas été causé par un manquement de sa part à ses
obligations de puissance occupante — Aucune réparation à raison des dommages causés par des
groupes rebelles en dehors de l’Ituri, ces derniers n’étant pas sous le contrôle de
l’Ouganda — Réparation à raison des dommages causés par le soutien illicite de l’Ouganda à des
groupes armés.



                                                   *


      Lien de causalité.

       Nécessité d’un lien suffisamment direct et certain — Lien pouvant varier en fonction de la
règle primaire violée, ainsi que de la nature et de l’ampleur du préjudice — Difficultés de
l’établissement d’un lien de causalité dans le cas des dommages de guerre ou en présence de
plusieurs acteurs — Importance de la distinction entre l’Ituri et d’autres parties du territoire lors de
l’analyse du lien de causalité.



                                                   *


      Nature, forme et montant de l’indemnisation.

       Obligation de réparer intégralement — Nature compensatoire de la réparation — Réparation
devant bénéficier à tous ceux qui ont souffert de préjudices — Absence d’éléments de preuve
suffisants quant à l’étendue des dommages matériels n’excluant pas dans tous les cas l’octroi d’une
indemnisation — Cour pouvant, à titre exceptionnel, octroyer une indemnisation sous la forme d’une
somme globale lorsque les éléments de preuve permettent indubitablement de conclure qu’un fait
internationalement illicite a causé un préjudice avéré mais qu’ils ne permettent pas une évaluation
précise de l’étendue ou de l’ampleur de ce préjudice — Critères d’établissement de la preuve moins
rigoureux adoptés par des organes judiciaires ou autres dans le cadre de procédures mettant en jeu
un large groupe de victimes ayant subi de graves préjudices dans des situations de conflit armé et,
dans ce contexte, réduction des montants des indemnités accordées de manière à tenir compte de
l’application d’un critère moins strict d’établissement de la preuve — Question de savoir s’il
convient de prendre en compte le fardeau financier imposé à l’Etat responsable.



                                                   *


      Preuve.

      Cour pouvant parvenir à une estimation de l’étendue des dommages en l’absence
d’informations spécifiques sur chaque victime ou bâtiment touchés.

                                                  -3-

       Charge de la preuve — Partie alléguant un fait supportant en règle générale la charge de la
preuve — Règle devant être appliquée avec souplesse dans les situations où le défendeur pourrait
être mieux à même d’établir certains faits — Charge de la preuve dépendant de l’objet et de la nature
du différend — Responsabilité de la Cour d’apprécier l’ensemble des éléments de preuve produits
par les Parties — En Ituri occupée, responsabilité incombant à l’Ouganda d’établir que tel ou tel
préjudice n’a pas été causé par son manquement à ses obligations de puissance occupante — Dans
d’autres régions, charge de la preuve incombant en règle générale au plaideur cherchant à établir
un fait.

       Standard de la preuve — Standard pouvant varier au cas par cas et en fonction de la gravité
des actes allégués — Poids qu’il convient d’accorder à certains éléments de preuve — Pratique
d’organismes internationaux qui se sont penchés sur la réparation à raison de violations de masse
dans le cadre d’un conflit armé — Niveau exigé de la preuve plus élevé au stade du fond qu’au stade
de la réparation — Eléments de preuve versés au dossier souvent insuffisants pour permettre de
déterminer les montants de l’indemnisation due avec précision — Cour devant prendre en compte
les rapports d’enquête, notamment ceux émanant des organes des Nations Unies — Rapport de la
commission Porter — Rapport Mapping — Rapports des experts désignés par la Cour.



                                                   *


      Types de dommages objets de la réparation.

      Arrêt de 2005 déterminant l’obligation pour l’Ouganda de réparer — Tâche de la Cour, au
stade actuel de la procédure, consistant à se prononcer sur la nature et le montant des réparations
dues — Demandes de réparation devant entrer dans le champ des conclusions antérieures de la Cour
en matière de responsabilité.



                                              *         *


      Indemnisation demandée par la RDC.

      Dommages aux personnes.

       Pertes en vies humaines — Cour concluant, sur la base des éléments de preuve examinés, que
ni les documents présentés par la RDC, ni les rapports soumis par les experts désignés par la Cour
ou élaborés par des organismes de l’ONU n’apportent d’éléments suffisants pour déterminer de
manière précise ou même approximative le nombre de morts de civils à raison desquelles l’Ouganda
doit réparation — Eléments versés au dossier incitant à penser que le nombre de morts à raison
desquelles l’Ouganda doit réparation se situe entre 10 000 et 15 000 environ — Evaluation — Cour
adjugeant une indemnisation pour les morts de civils dans le cadre d’une somme globale allouée
pour l’ensemble des dommages causés aux personnes.

       Atteintes aux personnes — Eléments de preuve ne permettant pas à la Cour de parvenir à une
estimation approximative du nombre de civils blessés — Eléments de preuve disponibles confirmant
qu’un nombre considérable d’atteintes se sont produites dans de nombreuses
localités — Evaluation — Cour adjugeant une indemnisation pour les atteintes aux personnes dans
le cadre d’une somme globale allouée pour l’ensemble des dommages causés aux personnes.

                                                -4-

       Viols et violences sexuelles — Violences sexuelles souvent passées sous silence et difficiles à
prouver — Impossibilité de déduire des éléments de preuve disponibles une estimation, même
générale, du nombre de victimes — Viols et autres formes de violence sexuelle perpétrés à grande
échelle et de manière généralisée — Evaluation — Cour adjugeant une indemnisation pour les viols
et violences sexuelles dans le cadre d’une somme globale allouée pour l’ensemble des dommages
causés aux personnes.

       Recrutement et déploiement d’enfants-soldats — Eléments de preuve limités au soutien des
allégations de la RDC concernant le nombre d’enfants-soldats — Diverses indications confirmant
qu’un grand nombre d’enfants ont été recrutés ou déployés comme enfants-soldats en
Ituri — Demande non limitée à l’Ituri — Evaluation — Cour adjugeant une indemnisation pour le
recrutement et le déploiement d’enfants-soldats dans le cadre d’une somme globale allouée pour
l’ensemble des dommages causés aux personnes.

       Déplacements de population — Eléments de preuve présentés ne permettant pas d’établir avec
une certitude suffisante un nombre de personnes déplacées pour lesquelles une indemnisation
distincte pourrait être adjugée — Ouganda devant réparation à raison du nombre important de
personnes déplacées — Déplacements dans la seule région de l’Ituri semblant avoir concerné
100 000 à 500 000 personnes — Evaluation — Cour adjugeant une indemnisation pour les
déplacements de population dans le cadre d’une somme globale allouée pour l’ensemble des
dommages causés aux personnes.

       Somme globale unique de 225 000 000 dollars des Etats-Unis adjugée au titre des pertes en
vies humaines et autres dommages causés aux personnes.



                                                  *


      Dommages aux biens.

      Ituri — Eléments de preuve ne permettant pas de déterminer, fût-ce approximativement,
l’ampleur des dommages — Rapport de l’expert désigné par la Cour ne fournissant pas les données
supplémentaires requises à cet égard — Rapport Mapping et autres rapports de l’ONU apportant
des preuves convaincantes des pillages commis à grande échelle en Ituri — Evaluation.

       Hors Ituri — Insuffisance des éléments de preuve concernant les dommages aux biens
spécifiquement causés par l’Ouganda — Eléments de preuve ne permettant pas de déterminer, fût-ce
approximativement, l’ampleur des dommages — Rapport de l’expert désigné par la Cour ne
fournissant pas les données supplémentaires requises à cet égard — Evaluation — Prise en compte
des éléments de preuve disponibles pour parvenir à la somme globale allouée pour l’ensemble des
dommages aux biens.

      Société nationale d’électricité (SNEL) — Compte tenu du lien étroit du gouvernement avec la
SNEL, l’on aurait pu s’attendre à ce que la RDC produisît des preuves étayant sa demande — RDC
n’ayant pas satisfait à la charge de la preuve lui incombant s’agissant de sa réclamation relative
aux dommages subis par la SNEL.

     Biens des forces armées — Les forces armées congolaises relevant de l’autorité directe du
gouvernement, l’on aurait pu s’attendre à ce que la RDC justifiât pleinement ses
demandes — Demande rejetée pour défaut de preuve.

                                                  -5-

      Somme globale de 40 000 000 dollars des Etats-Unis adjugée pour les dommages aux biens.



                                                   *


      Dommages afférents aux ressources naturelles.

      En dehors de l’Ituri, Ouganda tenu à réparation à raison des dommages afférents aux
ressources naturelles dans les cas où des membres des UPDF ont été impliqués — En Ituri, Ouganda
tenu à réparation à raison de tous les actes de pillage ou d’exploitation de ressources
naturelles — Approche méthodologique de l’expert désigné par la Cour emportant la
conviction — Valeur extraite par des civils associée aux ressources naturelles en Ituri.

       Minerais — Ouganda responsable des dommages résultant du pillage et de l’exploitation de
l’or, des diamants et du coltan — Approche méthodologique de l’expert désigné par la Cour
emportant dans l’ensemble la conviction — Cour adjugeant une indemnisation en ce qui concerne
l’or, les diamants et le coltan dans le cadre d’une somme globale allouée pour l’ensemble des
dommages afférents aux ressources naturelles — Les éléments de preuve relatifs à l’étain et au
tungstène étant limités, non prise en compte de ces deux minerais pour déterminer l’indemnisation.

       Flore — Mandat confié à l’expert permettant d’inclure le café dans son rapport — Ouganda
tenu à réparation à raison du pillage et de l’exploitation du bois d’œuvre — Calculs de l’expert
s’appuyant sur des informations moins précises que celles relatives à l’or — Montant de l’indemnité
inférieur à l’estimation de l’expert — Cour adjugeant une indemnisation en ce qui concerne le café
et le bois d’oeuvre dans le cadre d’une somme globale allouée pour l’ensemble des dommages
afférents aux ressources naturelles — RDC n’ayant pas fourni à la Cour la moindre base lui
permettant d’évaluer les dommages causés à l’environnement du fait de la déforestation — Demande
formulée à raison des dommages résultant de la déforestation rejetée pour défaut de preuve.

      Faune — Ouganda tenu à réparation à raison des dommages survenus dans une partie de la
réserve de faune à okapis et du parc national des Virunga en Ituri, où il était une puissance
occupante — Cour tenant compte des dommages à la faune dans la somme globale allouée pour
l’ensemble des dommages afférents aux ressources naturelles.

      Somme globale de 60 000 000 dollars des Etats-Unis adjugée pour les dommages afférents
aux ressources naturelles.



                                                   *


      Dommage macroéconomique.

      RDC n’ayant pas établi qu’il existait un lien de causalité suffisamment direct et certain entre
le comportement de l’Ouganda et le dommage macroéconomique allégué — RDC n’ayant pas fourni
de base permettant d’estimer, fût-ce approximativement, le dommage macroéconomique
éventuellement subi — Demande rejetée.



                                              *         *

                                                   -6-

      Satisfaction.

       Demande concernant la conduite d’enquêtes ou l’engagement de poursuites pénales — Nul
besoin pour la Cour d’édicter de mesure spécifique additionnelle de satisfaction — Demande
tendant à obtenir le versement d’une somme destinée à la création d’un fonds de réconciliation entre
les Hema et les Lendu en Ituri — Dommages matériels causés par les conflits ethniques en Ituri déjà
visés par l’indemnisation accordée pour les dommages causés aux personnes et aux
biens — Demande tendant à obtenir le versement d’une somme au titre du dommage
immatériel — Absence de fondement de la demande relative au dommage immatériel, celui-ci étant
déjà inclus dans la somme globale allouée par la Cour pour différents types de dommages.



                                               *         *


      Autres demandes.

       Absence de raison suffisante qui justifierait de déroger à la règle générale énoncée à
l’article 64 du Statut — Octroi d’intérêts compensatoires non justifié — Intérêts moratoires au taux
de 6 % devant courir sur toute somme due et non acquittée — Aucune raison justifiant que la Cour
reste saisie de l’affaire.



                                               *         *


      Montant des indemnités octroyées s’élevant à un total de 325 000 000 dollars des
Etats-Unis — Somme devant être acquittée par versements annuels de 65 000 000 dollars des
Etats-Unis — Cour convaincue que les indemnités accordées et les modalités de leur versement sont
compatibles avec la capacité de paiement de l’Ouganda et n’ayant donc pas à examiner la question
de savoir s’il convient de prendre en compte le fardeau financier imposé à l’Etat responsable.




                                              ARRÊT



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, juges ; M. DAUDET, juge ad hoc ; M. GAUTIER, greffier.


      En l’affaire des activités armées sur le territoire du Congo,

      entre

la République démocratique du Congo,

représentée par

                                          -7-

S. Exc. M. Bernard Takaishe Ngumbi, vice-premier ministre, ministre de la justice et garde
   des sceaux a.i.,

comme chef de la délégation ;

S. Exc. M. Paul-Crispin Kakhozi, ambassadeur de la République démocratique du Congo
   auprès du Royaume de Belgique, du Royaume des Pays-Bas, du Grand-Duché de
   Luxembourg et de l’Union européenne,

comme agent ;

M. Ivon Mingashang, avocat aux barreaux de Bruxelles et de Kinshasa/Gombe, professeur et
   chef du département de droit international public et relations internationales à la faculté de
   droit de l’Université de Kinshasa,

comme coagent et avocat-conseil ;

Mme Monique Chemillier-Gendreau, professeure émérite de droit public et de sciences
  politiques à l’Université Paris Diderot,

M. Mathias Forteau, professeur de droit public à l’Université Paris Nanterre,

M. Pierre Bodeau-Livinec, professeur de droit public à l’Université Paris Nanterre,

Mme Muriel Ubéda-Saillard, professeure de droit public à l’Université de Lille,

Mme Raphaëlle Nollez-Goldbach, directrice des études droit et administration publique à
  l’Ecole normale supérieure de Paris, chargée de recherche au Centre national de la
  recherche scientifique (CNRS),

M. Pierre Klein, professeur de droit international à l’Université libre de Bruxelles,

M. Nicolas Angelet, avocat au barreau de Bruxelles et professeur de droit international à
   l’Université libre de Bruxelles,

M. Olivier Corten, professeur de droit international à l’Université libre de Bruxelles,

M. Auguste Mampuya Kanunk’a-Tshiabo, professeur émérite de droit international à
   l’Université de Kinshasa,

M. Jean-Paul Segihobe Bigira, professeur de droit international à l’Université de Kinshasa et
   avocat au barreau de Kinshasa/Gombe,

M. Philippe Sands, QC, professeur de droit international au University College London et
   avocat, Matrix Chambers, Londres,

Mme Michelle Butler, avocate, Matrix Chambers (Londres),

comme conseils et avocats ;

M. Jacques Mbokani Bateghana, docteur en droit de l’Université catholique de Louvain et
   professeur de droit international à l’Université de Goma,

                                         -8-

M. Paul Clark, avocat, Garden Court Chambers, Londres,

comme conseils ;

M. François Habiyaremye Muhashy Kayagwe, professeur à l’Université de Goma,

M. Justin Okana Nsiawi Lebun, professeur d’économie à l’Université de Kinshasa,

M. Pierre Ebbe Monga, conseiller juridique au ministère des affaires étrangères de la
   République démocratique du Congo,

Mme Nicole Ntumba Bwatshia, professeure de droit international à l’Université de Kinshasa
  et conseillère principale du président de la République en charge du collège juridique et
  administratif,

M. Andrew Maclay, directeur, Secretariat International (Londres),

comme conseillers ;

M. Sylvain Lumu Mbaya, doctorant en droit international à l’Université de Bordeaux et à
   l’Université de Kinshasa, et avocat au barreau de Kinshasa/Matete (Eureka Law Firm
   SCPA),

M. Jean-Paul Mwanza Kambongo, assistant à l’Université de Kinshasa et avocat au barreau
   de Kinshasa/Gombe (Eureka Law Firm SCPA),

M. Jean-Jacques Tshiamala wa Tshiamala, avocat au barreau du Kongo central (Eureka Law
   Firm SCPA) et assistant en droit international au Centre de recherche en sciences humaines
   à Kinshasa,

Mme Blandine Merveille Mingashang, avocate au barreau de Kinshasa/Matete (Eureka Law
  Firm SCPA) et assistante en droit international au Centre de recherche en sciences
  humaines à Kinshasa,

M. Glodie Kinsemi Malambu, avocat au barreau du Kongo central et assistant en droit
   international au Centre de recherche en sciences humaines à Kinshasa,

Mme Espérance Mujinga Mutombo, avocate au barreau de Kinshasa/Matete (Eureka Law
  Firm SCPA) et assistante en droit international au Centre de recherche en sciences
  humaines à Kinshasa,

M. Trésor Lungungu Kidimba, doctorant en droit international et assistant à l’Université de
   Kinshasa, avocat au barreau de Kinshasa/Gombe,

M. Amani Cirimwami Ezéchiel, Research Fellow au Max Planck Institute Luxembourg for
   Procedural Law et doctorant à l’Université catholique de Louvain et l’Université libre de
   Bruxelles,

M. Stefano D’Aloia, doctorant à l’Université libre de Bruxelles,

Mme Marta Duch Gimenéz, assistante à l’Université catholique de Louvain,

comme assistants,

                                                -9-

      et

la République de l’Ouganda,

représentée par

      L’honorable William Byaruhanga, SC, Attorney General de la République de l’Ouganda,

      comme agent (jusqu’au 4 février 2022) ;

      L’honorable Kiryowa Kiwanuka, Attorney General de la République de l’Ouganda,

      comme agent (à partir du 4 février 2022) ;

      S. Exc. Mme Mirjam Blaak Sow, ambassadrice de la République de l’Ouganda auprès du
         Royaume de Belgique, du Royaume des Pays-Bas, du Grand-Duché de Luxembourg et de
         l’Union européenne,

      comme agente adjointe ;

      M. Francis Atoke, Solicitor General,

      M. Christopher Gashirabake, Solicitor General adjoint,

      Mme Christine Kaahwa, directrice a.i. du service des procès civils,

      M. John Bosco Rujagaata Suuza, chef du service des contrats et des négociations,

      M. Jeffrey Ian Atwine, Principal State Attorney,

      M. Richard Adrole, Principal State Attorney,

      M. Fadhil Mawanda, Principal State Attorney,

      M. Geoffrey Wangolo Madete, Senior State Attorney,

      M. Alex Byaruhanga, Senior State Attorney,

      comme conseils ;

      M. Dapo Akande, professeur de droit international public, Université d’Oxford, Essex Court
         Chambers, membre du barreau d’Angleterre et du pays de Galles,

      M. Pierre d’Argent, professeur de droit international à l’Université catholique de Louvain,
         membre de l’Institut de droit international, cabinet Foley Hoag LLP, membre du barreau
         de Bruxelles,

      M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
         suprême des Etats-Unis d’Amérique, du district de Columbia et du Commonwealth du
         Massachusetts,

      M. Sean Murphy, professeur de droit international titulaire de la chaire Manatt/Ahn à la faculté
         de droit de l’Université George Washington, membre du barreau de Virginie,

                                                  - 10 -

      M. Yuri Parkhomenko, avocat au cabinet Foley Hoag LLP, membre du barreau du district de
         Columbia,

      M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien président de la
         Commission du droit international, membre de l’Institut de droit international,

      comme conseils et avocats ;

      Mme Rebecca Gerome, avocate au cabinet Foley Hoag LLP, membre du barreau du district
        de Columbia et du barreau de New York,

      M. Peter Tzeng, avocat au cabinet Foley Hoag LLP, membre du barreau du district de
         Columbia et du barreau de New York,

      M. Benjamin Salas Kantor, avocat au cabinet Foley Hoag LLP, membre du barreau de la Cour
         suprême du Chili,

      M. Ysam Soualhi, chercheur au Centre Jean Bodin de l’Université d’Angers,

      comme conseils ;

      S. Exc. M. Arthur Sewankambo Kafeero, directeur a.i. des affaires régionales et
         internationales, ministère des affaires étrangères,

      Le colonel Timothy Nabaasa Kanyogonya, directeur du service juridique, direction du
         renseignement militaire  forces de défense du peuple ougandais, ministère de la défense,

      comme conseillers,


      LA COUR,

      ainsi composée,

      après délibéré en chambre du conseil,

      rend l’arrêt suivant :


       1. Le 23 juin 1999, la République démocratique du Congo (ci-après la «RDC») a déposé au
Greffe de la Cour une requête introductive d’instance contre la République de l’Ouganda (ci-après
l’«Ouganda») au sujet d’un différend relatif à «des actes d’agression armée perpétrés par l’Ouganda
sur le territoire de la République démocratique du Congo en violation flagrante de la Charte des
Nations Unies et de la Charte de l’Organisation de l’unité africaine» (les italiques sont dans l’original).
La requête invoquait, pour fonder la compétence de la Cour, les déclarations par lesquelles les deux
Parties ont accepté la juridiction obligatoire de celle-ci au titre du paragraphe 2 de l’article 36 du
Statut de la Cour.


       2. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties à la date du dépôt
de la requête, chacune d’elles s’est prévalue du droit que lui confère l’article 31 du Statut de procéder
à la désignation d’un juge ad hoc pour siéger en l’affaire. La RDC a d’abord désigné
M. Joe Verhoeven, qui a démissionné le 15 mai 2019, et ensuite M. Yves Daudet. L’Ouganda a
désigné M. James L. Kateka. A la suite de l’élection à la Cour, avec effet à compter du 6 février
2012, de Mme Julia Sebutinde, de nationalité ougandaise, M. Kateka a cessé de siéger en tant que
juge ad hoc en l’affaire, conformément au paragraphe 6 de l’article 35 du Règlement de la Cour.

                                                - 11 -

      3. Par ordonnance du 21 octobre 1999, la Cour a fixé au 21 juillet 2000 et au 21 avril 2001,
respectivement, les dates d’expiration des délais pour le dépôt du mémoire de la RDC et du
contre-mémoire de l’Ouganda. Ces pièces ont été déposées dans les délais ainsi prescrits.


      4. Le contre-mémoire de l’Ouganda comprenait des demandes reconventionnelles. Par
ordonnance du 29 novembre 2001, la Cour a estimé que deux des trois demandes reconventionnelles
présentées par l’Ouganda étaient recevables comme telles et faisaient partie de l’instance au fond.
Par la même ordonnance, la Cour a prescrit la présentation d’une réplique de la RDC et d’une
duplique de l’Ouganda. Par ordonnance du 29 janvier 2003, elle a autorisé la présentation par la RDC
d’une pièce additionnelle portant exclusivement sur les demandes reconventionnelles. Ces pièces ont
été déposées dans les délais fixés par la Cour.


      5. Des audiences publiques sur le fond de l’affaire ont été tenues du 11 au 29 avril 2005.


      6. Dans l’arrêt qu’elle a rendu le 19 décembre 2005 (ci-après l’«arrêt de 2005»), la Cour a
conclu notamment, au sujet des demandes présentées par la RDC,

      «que la République de l’Ouganda, en se livrant à des actions militaires à l’encontre de
      la République démocratique du Congo sur le territoire de celle-ci, en occupant l’Ituri et
      en soutenant activement, sur les plans militaire, logistique, économique et financier, des
      forces irrégulières qui opéraient sur le territoire congolais, a[vait] violé le principe du
      non-recours à la force dans les relations internationales et le principe de
      non-intervention» (Activités armées sur le territoire du Congo (République
      démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 280, par. 345,
      point 1) du dispositif) ;

      «que, par le comportement de ses forces armées, qui [avaient] commis des meurtres et
      des actes de torture et autres formes de traitement inhumain à l’encontre de la population
      civile congolaise, [avaient] détruit des villages et des bâtiments civils, [avaient] manqué
      d’établir une distinction entre cibles civiles et cibles militaires et de protéger la
      population civile lors d’affrontements avec d’autres combattants, [avaient] entraîné des
      enfants-soldats, [avaient] incité au conflit ethnique et [avaient] manqué de prendre des
      mesures visant à y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
      pris de mesures visant à respecter et à faire respecter les droits de l’homme et le droit
      international humanitaire dans le district de l’Ituri, la République de l’Ouganda a[vait]
      violé les obligations lui incombant en vertu du droit international relatif aux droits de
      l’homme et du droit international humanitaire» (ibid., point 3) du dispositif) ; et

      «que, par les actes de pillage et d’exploitation des ressources naturelles congolaises
      commis par des membres des forces armées ougandaises sur le territoire de la
      République démocratique du Congo, et par son manquement aux obligations lui
      incombant, en tant que puissance occupante dans le district de l’Ituri, d’empêcher les
      actes de pillage et d’exploitation des ressources naturelles congolaises, la République
      de l’Ouganda a[vait] violé les obligations qui [étaient] les siennes, en vertu du droit
      international, envers la République démocratique du Congo» (ibid., p. 280-281,
      par. 345, point 4) du dispositif).

En ce qui concerne ces violations, la Cour a dit que l’Ouganda avait l’obligation, envers la RDC, de
réparer le préjudice causé (ibid., p. 281, par. 345, point 5) du dispositif).

                                                 - 12 -

      7. Au sujet des demandes reconventionnelles présentées par l’Ouganda, la Cour a dit que

      «par le comportement de ses forces armées, qui [avaient] attaqué l’ambassade de
      l’Ouganda à Kinshasa et soumis à de mauvais traitements des diplomates et d’autres
      personnes dans les locaux de l’ambassade, ainsi que des diplomates ougandais à
      l’aéroport international de Ndjili, et pour n’avoir pas assuré à l’ambassade et aux
      diplomates ougandais une protection efficace ni empêché la saisie d’archives et de biens
      ougandais dans les locaux de l’ambassade de l’Ouganda, la République démocratique
      du Congo a[vait] violé les obligations lui incombant, en vertu de la convention de
      Vienne de 1961 sur les relations diplomatiques, envers la République de l’Ouganda»
      (arrêt de 2005, C.I.J. Recueil 2005, p. 282, par. 345, point 12) du dispositif).

En ce qui concerne ces violations, la Cour a dit que la RDC avait l’obligation, envers l’Ouganda, de
réparer le préjudice causé (ibid., p. 282, par. 345, point 13) du dispositif).


       8. En outre, la Cour a décidé dans son arrêt de 2005 qu’elle réglerait la question des réparations
dues au cas où les Parties ne pourraient se mettre d’accord à ce sujet (ibid., p. 281-282, par. 345,
points 6) et 14) du dispositif).


      9. Par lettres du 26 janvier et du 3 juillet 2009, le greffier a demandé aux Parties de fournir des
informations concernant les négociations qu’elles tiendraient aux fins de régler la question des
réparations. Par lettres du 6 et du 18 juillet 2009, respectivement, la RDC et l’Ouganda ont
communiqué des éléments d’information. L’Ouganda évoquait en particulier un accord conclu entre
les Parties à Ngurdoto (Tanzanie) le 8 septembre 2007, qui établissait un cadre pour le règlement
amiable de la question des réparations.


       10. Entre 2009 et 2015, les Parties ont continué d’informer la Cour de l’état d’avancement de
leurs négociations. Elles ont tenu plusieurs réunions, dont quatre au niveau ministériel. Au terme de
la quatrième et dernière réunion ministérielle, qui a eu lieu à Pretoria (Afrique du Sud) du 17 au
19 mars 2015, elles ont constaté leur désaccord quant aux principes et modalités devant présider à la
détermination du montant de la réparation. Compte tenu de l’absence de consensus au niveau
ministériel, la question a été renvoyée aux chefs d’Etat pour de nouvelles orientations, conformément
à l’esprit de l’accord de Ngurdoto.


      11. Le 13 mai 2015, la RDC a remis à la Cour un document, daté du 8 mai 2015 et intitulé
«Requête en saisine à nouveau de la Cour internationale de Justice», dans lequel son gouvernement
exposait notamment ce qui suit :

              «[F]orce a été de constater l’échec des négociations quant à l’indemnisation de la
      République Démocratique du Congo par l’Ouganda, comme en témoigne éloquemment
      le Communiqué Conjoint signé par les deux parties à Pretoria, en Afrique du Sud, le
      19 mars 2015 ; … il sied dès lors, conformément au [paragraphe] 345, point 6), de
      l’arrêt du 19 décembre 2005, que la Cour relance la procédure par elle suspendue dans
      cette cause, aux fins de fixer le montant de l’indemnité due par l’Ouganda à la
      République Démocratique du Congo, sur [la] base du dossier des pièces à conviction
      déjà communiquées à la Partie ougandaise et à mettre à la disposition de la Cour.»

                                                   - 13 -

       12. Au cours d’une réunion que le président de la Cour a tenue avec les représentants des
Parties le 9 juin 2015, conformément à l’article 31 du Règlement, le coagent de la RDC, après avoir
rappelé l’historique des négociations menées par les Parties aux fins de parvenir à un règlement
amiable de la question des réparations, a déclaré que, de l’avis de son gouvernement, lesdites
négociations avaient échoué et que c’est en raison de cet échec que la RDC avait décidé de saisir à
nouveau la Cour. A la même réunion, l’agent de l’Ouganda a indiqué que, de l’avis de son
gouvernement, les conditions d’un renvoi à la Cour de la question des réparations n’étaient pas
remplies et que la demande formulée par la RDC dans la requête du 13 mai 2015 était en conséquence
prématurée.


       13. Au cours de la réunion du 9 juin 2015, le président a recueilli les vues des Parties sur le
délai dont elles auraient besoin pour l’élaboration des pièces de procédure écrite sur la question des
réparations, dans l’hypothèse où la Cour déciderait d’autoriser la présentation de telles pièces. Le
coagent de la RDC a indiqué que son gouvernement était prêt à déposer son mémoire dans un délai
de trois mois et demi à quatre mois. L’agent de l’Ouganda, faisant état du caractère extrêmement
complexe des questions à trancher, a mentionné un délai de 18 mois, à compter du dépôt d’un
mémoire par la RDC, pour la présentation d’un contre-mémoire par son gouvernement.


       14. Par ordonnance du 1er juillet 2015, la Cour a décidé de reprendre la procédure en l’affaire
sur la question des réparations. Elle a fixé au 6 janvier 2016 la date d’expiration du délai pour le
dépôt, par la RDC, d’un mémoire portant sur les réparations que celle-ci estime lui être dues par
l’Ouganda et pour le dépôt, par l’Ouganda, d’un mémoire portant sur les réparations que celui-ci
estime lui être dues par la RDC.


       15. Par ordonnance du 10 décembre 2015, le président de la Cour, à la demande de la RDC, a
reporté au 28 avril 2016 la date d’expiration du délai pour le dépôt, par les Parties, des mémoires
portant sur les réparations. A la suite d’une nouvelle demande de la RDC, la Cour a, par ordonnance
du 11 avril 2016, reporté cette date au 28 septembre 2016. Les mémoires ont été déposés dans le
délai ainsi prorogé.


       16. Par ordonnance du 6 décembre 2016, la Cour a fixé au 6 février 2018 la date d’expiration
du délai pour le dépôt, par chaque Partie, d’un contre-mémoire répondant aux demandes présentées
par l’autre Partie dans son mémoire. Les contre-mémoires des Parties ont été déposés dans le délai
ainsi fixé.


       17. Par lettres du 11 juin 2018, le greffier a informé les Parties que la Cour, conformément au
paragraphe 1 de l’article 62 de son Règlement, souhaitait obtenir de plus amples informations sur
certains points particuliers. Une liste de questions était jointe à la lettre du greffier et les Parties ont
été invitées à communiquer leurs réponses le 11 septembre 2018 au plus tard. Les Parties ont
également été informées que chacune d’elles aurait ensuite la possibilité, jusqu’au 11 octobre 2018,
de présenter ses éventuelles observations sur les réponses de l’autre Partie. Par la suite, ces délais ont
été prorogés à la demande des Parties. L’une et l’autre ont déposé leurs réponses le 1er novembre
2018. La RDC a toutefois transmis des versions réorganisées de ses réponses les 12 et 20 novembre
2018, en raison de certains problèmes concernant les annexes soumises. Par lettre du 24 novembre
2018, elle a précisé que le document déposé le 20 novembre 2018 constituait la «version finale» de
ses réponses. Elle a ensuite présenté ses observations sur les réponses de l’Ouganda le 4 janvier 2019,
et celui-ci a présenté ses observations sur les réponses de la RDC le 7 janvier 2019.

                                                  - 14 -

       18. Par lettres du 4 septembre 2018, les Parties ont été informées que les audiences sur la
question des réparations auraient lieu du 18 au 22 mars 2019. Par lettre du 11 février 2019, la RDC
a prié la Cour de reporter de quelque six mois la tenue des audiences. Par lettre du 12 février 2019,
l’Ouganda a indiqué qu’il ne s’opposait ni ne consentait à cette demande et qu’à cet égard il s’en
remettait au jugement de la Cour. Par lettres du 27 février 2019, les Parties ont été avisées que la
Cour avait décidé de reporter l’ouverture des audiences au 18 novembre 2019.


       19. Par lettre conjointe datée du 9 novembre 2019 et déposée au Greffe le 12 novembre 2019,
les Parties ont sollicité un report de quatre mois des audiences qui devaient débuter le 18 novembre
2019, «afin de permettre à [leurs] pays de tenter de nouveau de résoudre amiablement la question
des réparations par voie d’accord bilatéral». Par lettres du 12 novembre 2019, les Parties ont été
informées que la Cour avait décidé de reporter la date d’ouverture de la procédure orale et qu’elle
fixerait les nouvelles dates d’audiences en temps utile, compte tenu de la demande formulée par les
Parties ainsi que du calendrier de ses travaux pour 2020.


       20. Par lettres du 9 janvier 2020, le greffier a indiqué aux Parties que la Cour leur saurait gré,
qu’elles le fassent ensemble ou séparément, de la tenir informée de l’état de leurs négociations. La
Cour a par la suite reçu plusieurs communications des Parties contenant de tels renseignements. Au
vu de ces communications, et compte tenu du fait que la période de négociation de quatre mois
sollicitée par les Parties s’était écoulée, celles-ci ont été informées par lettres du 23 avril 2020 que la
Cour entendait organiser les audiences en l’affaire au cours du premier trimestre de l’année 2021.


       21. Par lettres du 8 juillet 2020, le greffier a informé les Parties que, tout en poursuivant
l’examen de l’ensemble des chefs de dommages invoqués par le demandeur et des moyens de défense
présentés par le défendeur, la Cour estimait qu’il y avait lieu de faire procéder à une expertise,
conformément au paragraphe 1 de l’article 67 de son Règlement, s’agissant des trois chefs de
dommages ci-après en ce qui concerne la période comprise entre le 6 août 1998 et le 2 juin 2003 :
les pertes en vies humaines, la perte de ressources naturelles et les dommages aux biens. Les Parties
ont également été informées que la Cour avait fixé au 29 juillet 2020 la date d’expiration du délai
dans lequel elles pouvaient exposer, conformément au paragraphe 1 de l’article 67 de son Règlement,
leur position au sujet de cette éventuelle expertise, en particulier leurs vues sur l’objet de celle-ci, le
nombre et le mode de désignation des experts et les formalités à observer. Par la même lettre, le
greffier a indiqué que toutes observations qu’une Partie souhaiterait formuler sur la réponse de la
Partie adverse devraient être communiquées le 12 août 2020 au plus tard.


      22. Par lettre du 15 juillet 2020, l’Ouganda a estimé que «les questions dont la Cour est saisie
ne sont pas de celles prévues» par les dispositions de l’article 50 du Statut de la Cour et du
paragraphe 1 de l’article 67 de son Règlement relatives à la désignation d’experts. Il s’est donc

      «oppos[é] … fermement à la proposition tendant à ce qu’un ou plusieurs experts soient
      désignés dans le but indiqué, au motif que cela reviendrait à décharger la RDC de la
      responsabilité principale d’étayer sa demande (ou tel ou tel chef de dommages) et
      d’attribuer cette responsabilité à des tiers, au préjudice de l’Ouganda et en violation des
      principes pertinents du droit international».


        23. Par lettre du 24 juillet 2020, la RDC a précisé qu’elle «accueill[ait] favorablement la
proposition par laquelle la Cour estim[ait] que[,] pour les trois chefs de [dommages] évoqués [dans
la lettre du greffier du 8 juillet 2020], il y a[vait] lieu de recourir à une expertise». Elle a ajouté que

                                                - 15 -

le recours à une expertise était «sans préjudice du rôle judiciaire de la Cour» et que «c’[étai]t à la
Cour in fine, et non aux experts, de décider de l’indemnisation due par l’Ouganda à la République
Démocratique du Congo». La RDC a également communiqué ses vues sur les modalités relatives à
la désignation des experts et émis l’avis que les formalités à observer devraient correspondre à la
pratique constante de la Cour.


       24. Par lettre du 12 août 2020, l’Ouganda a présenté ses observations sur les vues de la RDC
quant à l’expertise envisagée par la Cour en l’espèce, réaffirmant ses objections à la désignation
d’experts. Selon l’Ouganda, «il n’existe aucun élément de preuve que les experts pourraient évaluer
ou apprécier [; i]l ne reste à la Cour qu’à déterminer si les éléments soumis par la RDC satisfont au
critère requis en les examinant elle-même à l’aune des principes applicables du droit international».


      25. Par ordonnance du 8 septembre 2020, la Cour, après avoir dûment pris en compte les vues
exprimées par les Parties, a décidé de faire procéder à une expertise, conformément à l’article 67 de
son Règlement, au sujet de certains chefs de dommages avancés par le demandeur, à savoir les pertes
en vies humaines, la perte de ressources naturelles et les dommages aux biens. Dans l’ordonnance,
le mandat des experts était défini comme suit :

      «I. Pertes en vies humaines

      a) Au vu des éléments de preuve versés au dossier de l’affaire et des documents
         publiquement accessibles, en particulier les rapports de l’Organisation des Nations
         Unies mentionnés dans l’arrêt de 2005, quelle est l’estimation globale des pertes
         civiles (ventilées selon les circonstances du décès) dues au conflit armé sur le
         territoire de la République démocratique du Congo pendant la période pertinente ?

      b) D’après la pratique en vigueur en République démocratique du Congo s’agissant des
         pertes en vies humaines pendant la période pertinente, quel est le barème
         d’indemnisation applicable à la perte d’une vie humaine ?

      II. Perte de ressources naturelles

      a) Au vu des éléments de preuve versés au dossier de l’affaire et des documents
         publiquement accessibles, en particulier les rapports de l’Organisation des
         Nations Unies mentionnés dans l’arrêt de 2005, quelle a été la quantité
         approximative de ressources naturelles, telles que l’or, les diamants, le coltan et le
         bois, exploitées illégalement durant l’occupation du district de l’Ituri par les forces
         armées ougandaises pendant la période pertinente ?

      b) Sur la base de la réponse à la question précédente, quelle est la valeur du préjudice
         subi par la République démocratique du Congo à raison de l’exploitation illégale de
         ressources naturelles, telles que l’or, les diamants, le coltan et le bois, durant
         l’occupation du district de l’Ituri par les forces armées ougandaises ?

      c) Au vu des éléments de preuve versés au dossier de l’affaire et des documents
         publiquement accessibles, en particulier les rapports de l’Organisation des
         Nations Unies mentionnés dans l’arrêt de 2005, quelle a été la quantité
         approximative de ressources naturelles, telles que l’or, les diamants, le coltan et le
         bois, pillées et exploitées par les forces armées ougandaises en République
         démocratique du Congo, exception faite du district de l’Ituri, et quelle valeur doit-on
         leur attribuer ?

                                                 - 16 -

      III. Dommages aux biens

      a) Au vu des éléments de preuve versés au dossier de l’affaire et des documents
         publiquement accessibles, en particulier les rapports de l’Organisation des
         Nations Unies mentionnés dans l’arrêt de 2005, quel a été le nombre approximatif
         et le type de biens endommagés ou détruits par les forces armées ougandaises
         pendant la période pertinente dans le district de l’Ituri et en juin 2000 à Kisangani ?

      b) Quel est le coût approximatif de la reconstruction d’écoles, d’hôpitaux et
         d’habitations individuelles tels que ceux qui ont été détruits dans le district de l’Ituri
         et à Kisangani ?»


       26. Par la même ordonnance, la Cour a décidé que cette expertise serait «confiée à quatre
experts indépendants qui, les Parties entendues, ser[aient] désignés par ordonnance de la Cour». Il
était en outre précisé que, avant de prendre leurs fonctions, lesdits experts feraient la déclaration
suivante :

             «Je déclare solennellement, en tout honneur et en toute conscience, que je
      m’acquitterai de mes fonctions d’expert en tout honneur et dévouement, en pleine et
      parfaite impartialité et en toute conscience, et que je m’abstiendrai de divulguer ou
      d’utiliser en dehors de la Cour les documents ou renseignements de caractère
      confidentiel dont je pourrais prendre connaissance dans l’accomplissement de ma
      mission.»


       27. Par lettres du 10 septembre 2020, le greffier a informé les Parties de la décision de la Cour
et du fait que celle-ci proposait quatre experts potentiels aux fins de mener l’expertise ainsi décidée,
à savoir, par ordre alphabétique, Mme Debarati Guha-Sapir, M. Michael Nest, M. Geoffrey Senogles
et M. Henrik Urdal, dont les curricula vitae ont été joints auxdites lettres. Le greffier a invité les
Parties à communiquer à la Cour, le 18 septembre 2020 au plus tard, toutes observations qu’elles
souhaiteraient formuler au sujet du choix des experts.


      28. Par lettre du 17 septembre 2020, la RDC a indiqué ne pas avoir d’objection au sujet des
quatre experts proposés par la Cour.


       29. Par lettre du 18 septembre 2020, l’Ouganda a notamment prié la Cour de proroger le délai
fixé pour la présentation de ses observations sur lesdits experts. Le président de la Cour a décidé de
proroger ce délai jusqu’au 25 septembre 2020.


      30. Par lettre du 25 septembre 2020, l’Ouganda a présenté ses observations sur les experts
proposés par la Cour, indiquant qu’il s’opposait au choix de trois d’entre eux pour différents motifs.


      31. Par ordonnance du 12 octobre 2020, après avoir dûment examiné les vues des Parties, la
Cour a décidé de désigner les quatre experts suivants :

 Mme Debarati Guha-Sapir, de nationalité belge, professeure en santé publique à l’Université de
  Louvain (Belgique), directrice du centre de recherche sur l’épidémiologie des désastres de
  Bruxelles (Belgique), membre de l’Académie royale de médecine de Belgique ;

                                                 - 17 -

 M. Michael Nest, de nationalité australienne, conseiller en matière de politique
  environnementale dans le cadre du programme de l’Union européenne pour l’établissement des
  responsabilités, la primauté du droit et la lutte contre la corruption au Ghana ; ancien analyste
  des conflits liés aux minerais dans le cadre de programmes de l’agence des Etats-Unis pour le
  développement international et de la Deutsche Gesellschaft für Internationale Zusammenarbeit
  dans la région des Grands Lacs en Afrique ;

 M. Geoffrey Senogles, de nationalité britannique, associé au cabinet Senogles & Co, comptables
  agréés, Nyon (Suisse) ; et

 M. Henrik Urdal, de nationalité norvégienne, professeur de recherche et directeur du Peace
  Research Institute Oslo (Norvège).

Ces experts ont ensuite fait la déclaration solennelle prévue dans l’ordonnance du 8 septembre 2020
(voir le paragraphe 26 ci-dessus).


      32. Par lettres du 1er décembre 2020, les Parties ont été informées que la Cour avait fixé au
22 février 2021 la date d’ouverture des audiences sur la question des réparations.


       33. Par lettres du 21 décembre 2020, le greffier a fait tenir aux Parties copie du rapport déposé
par les experts désignés en l’affaire. Chacune d’elles s’est vu accorder jusqu’au 21 janvier 2021 pour
présenter toutes observations écrites qu’elle souhaiterait faire sur ledit rapport.


      34. Par lettres du 24 décembre 2020, le greffier a fait tenir aux Parties des corrigenda, reçus
des experts désignés par la Cour, du rapport déposé par ceux-ci.


       35. Par lettre du 23 décembre 2020, l’Ouganda a sollicité le report, «à une date postérieure au
17 mars 2021», des audiences devant s’ouvrir le 22 février 2021. Par lettre du 7 janvier 2021, la RDC
a indiqué que son gouvernement ne s’opposait pas audit report. Compte tenu de la demande précitée
et des vues exprimées par la RDC sur cette question, la Cour a décidé de reporter au 20 avril 2021 la
date d’ouverture des audiences en l’affaire.


        36. Par lettre du 13 janvier 2021, l’Ouganda a sollicité le report au 14 février 2021 du délai,
initialement fixé au 21 janvier 2021, dans lequel les Parties devaient communiquer à la Cour toutes
observations qu’elles souhaiteraient faire sur le rapport des experts. Par lettre du 17 janvier 2021, la
RDC a indiqué «ne trouve[r] aucune raison qui justifierait le report de la date de soumission des
observations écrites» des Parties sur le rapport déposé par les experts. Par lettres du 18 janvier 2021,
le greffier a fait savoir aux Parties que, tenant compte du fait que, avec l’assentiment des Parties, les
audiences avaient été reportées au mois d’avril 2021, le président de la Cour avait décidé de reporter
au 15 février 2021 la date à laquelle les Parties pourraient soumettre leurs observations sur ledit
rapport.


       37. Sous le couvert d’une lettre du 14 février 2021, le coagent de la RDC a communiqué à la
Cour les observations écrites de son gouvernement sur le rapport des experts. L’Ouganda a
communiqué ses observations écrites sur ledit rapport le 15 février 2021. Les observations de
chacune des Parties ont été communiquées aux experts, qui y ont répondu par écrit le 1er mars 2021 ;
leur réponse a immédiatement été transmise aux Parties. Ces dernières ont été invitées à indiquer au
Greffe, le 15 mars 2021 au plus tard, si elles souhaitaient poser des questions aux experts à
l’audience.

                                                 - 18 -

      38. Par lettre du 6 mars 2021, le coagent de la RDC a indiqué que son gouvernement souhaitait
poser des questions aux experts à l’audience.


        39. Par lettre du 16 mars 2021, l’agent de l’Ouganda a indiqué que son gouvernement se
réservait le droit de poser des questions aux experts au cours des audiences. Par lettre du 6 avril 2021,
il a indiqué que son gouvernement souhaitait poser des questions aux experts au cours des audiences.


        40. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour, après s’être
renseignée auprès des Parties, a décidé de rendre accessibles au public, à l’ouverture de la procédure
orale, des exemplaires des pièces de procédure sur la question des réparations et des documents y
annexés, des réponses des Parties aux questions posées par la Cour et des observations y relatives.
Elle a par la suite décidé de rendre accessibles au public le rapport des experts et les documents y
relatifs.


        41. Des audiences publiques sur la question des réparations ont été tenues du 20 au 30 avril
2021. La procédure orale a été menée sous forme hybride, conformément au paragraphe 2 de
l’article 59 du Règlement de la Cour et sur la base des directives à l’intention des parties concernant
l’organisation d’audiences par liaison vidéo, adoptées le 13 juillet 2020 et communiquées aux Parties
le 23 décembre 2020. Avant l’ouverture des audiences hybrides, les Parties ont été invitées à prendre
part à des essais techniques complets. Pendant la procédure orale, plusieurs juges étaient présents
dans la grande salle de justice tandis que les autres y participaient par liaison vidéo, ce qui leur
permettait de voir et d’entendre l’intervenant ainsi que de voir toutes les pièces présentées. Chaque
Partie était autorisée à ce que quatre de ses représentants au maximum soient présents en même temps
dans la grande salle de justice, une salle supplémentaire du Palais de la Paix étant en outre mise à sa
disposition, où les membres de sa délégation pouvaient prendre part aux audiences par liaison vidéo.
Ces derniers avaient également la possibilité d’y participer par liaison vidéo en tout autre lieu de leur
choix.


      42. Au cours des audiences susmentionnées ont été entendus en leurs plaidoiries et réponses :

Pour la RDC :          S. Exc. M. Paul-Crispin Kakhozi,
                       Mme Monique Chemillier-Gendreau,
                       Mme Muriel Ubéda-Saillard,
                       Mme Raphaëlle Nollez-Goldbach,
                       M. Jean-Paul Segihobe Bigira,
                       M. Pierre Bodeau-Livinec,
                       M. Nicolas Angelet,
                       M. Auguste Mampuya Kanunk’a-Tshiabo,
                       M. Ivon Mingashang,
                       M. Mathias Forteau,
                       M. Philippe Sands,
                       M. Olivier Corten.

Pour l’Ouganda :       L’honorable William Byaruhanga,
                       M. Sean Murphy,
                       M. Pierre d’Argent,
                       M. Lawrence H. Martin,
                       M. Dapo Akande,
                       M. Yuri Parkhomenko,
                       M. Alain Pellet.

                                                 - 19 -

       43. Les experts désignés en l’affaire (voir le paragraphe 31 ci-dessus) ont été entendus au cours
de deux audiences publiques, conformément à l’article 65 du Règlement de la Cour. Des questions
ont été posées à chacun des experts par les conseils des Parties. Des membres de la Cour ont posé
des questions à M. Urdal et à Mme Guha-Sapir.


       44. A l’audience, un membre de la Cour a posé aux Parties une question, à laquelle celles-ci
ont répondu oralement, conformément au paragraphe 4 de l’article 61 du Règlement de la Cour.



                                                   *



       45. Dans les pièces de procédure sur la question des réparations, les conclusions ci-après ont
été formulées par les Parties :

Au nom du Gouvernement de la RDC,

dans le mémoire :

             «Pour les motifs qui précèdent et sous réserve d’une adaptation de ses demandes
      en cours d’instance, la République démocratique du Congo demande à la Cour de dire
      et juger que :

      a) l’Ouganda est tenu de verser à la RDC la somme de 13 478 122 950 (treize milliards
         quatre cent soixante-dix-huit millions cent vingt-deux mille neuf cent cinquante)
         dollars des Etats-Unis … au titre de l’indemnisation des dommages résultant des
         violations du droit international constatées par la Cour dans son arrêt du
         19 décembre 2005 ;

      b) des intérêts compensatoires seront dus sur ce montant à concurrence de 6 %, et ce à
         partir de la date du dépôt du présent mémoire ;

      c) l’Ouganda est tenu de verser à la RDC la somme de 125 millions de dollars des
         Etats-Unis au titre de mesure de satisfaction pour l’ensemble des dommages
         immatériels résultant des violations du droit international constatées par la Cour
         dans son arrêt du 19 décembre 2005 ;

      d) l’Ouganda est tenu, au titre de mesures de satisfaction, de mettre en œuvre des
         enquêtes et des poursuites pénales à l’encontre des officiers et des soldats de l’UPDF
         impliqués dans les violations du droit international humanitaire ou des normes
         internationales de protection des droits de la personne commises en territoire
         congolais entre 1998 et 2003 ;

      e) en cas de non-paiement de l’indemnité octroyée par la Cour à la date du jugement,
         des intérêts moratoires courront sur la somme principale au taux que la Cour jugera
         approprié de fixer ;

      f) l’Ouganda est tenu de dédommager la RDC pour l’ensemble des frais de justice
         exposés par cette dernière dans le cadre de la présente affaire.»

                                                 - 20 -

dans le contre-mémoire :

             «Pour les motifs qui précèdent, la République démocratique du Congo demande
      à la Cour, sans aucune reconnaissance préjudiciable par la République démocratique du
      Congo des principes juridiques énoncés dans le mémoire de l’Ouganda, de dire et juger
      que :

      a) la constatation de la responsabilité internationale de la RDC par la Cour, dans son
         arrêt du 19 décembre 2005, constitue une forme appropriée de réparation pour le
         préjudice résultant des faits illicites suivants constatés dans ce même arrêt : (a) les
         mauvais traitements infligés, par les forces congolaises, à des personnes présentes
         dans les locaux diplomatiques et des diplomates ougandais à l’aéroport international
         de Ndjili ; (b) l’invasion, la saisie et l’occupation durable de la résidence officielle
         de l’Ambassadeur de l’Ouganda à Kinshasa ; et (c) la saisie des biens publics et
         privés qui se trouvaient dans les locaux diplomatiques de l’Ouganda à Kinshasa ;

      b) l’Ouganda a droit au paiement par la RDC d’une somme de 982 797,73 dollars des
         Etats-Unis, montant non contesté par la RDC dans le cadre de la procédure devant
         la Cour, au titre de l’indemnisation du préjudice résultant de l’invasion, la saisie et
         l’occupation durable des bâtiments de la chancellerie de l’Ouganda à Kinshasa ;

      c) l’indemnisation ainsi accordée à l’Ouganda sera compensée avec celle accordée à la
         RDC sur la base de ses demandes au principal dans la présente affaire.»

Au nom du Gouvernement de l’Ouganda,

dans le mémoire :

            «Sur la base des faits et du droit exposés dans le présent mémoire, l’Ouganda prie
      respectueusement la Cour de dire et juger que,

      1) en ce qui concerne les pertes, dommages ou préjudices résultant a) des mauvais
         traitements infligés à certaines personnes par des soldats congolais dans les locaux
         diplomatiques de l’Ouganda ainsi qu’aux diplomates ougandais qui se trouvaient à
         l’aéroport de Ndjili ; b) de l’invasion, la prise et l’occupation durable de la résidence
         de l’ambassadeur de l’Ouganda à Kinshasa ; et c) de la saisie de biens publics et
         personnels dans les locaux diplomatiques de l’Ouganda à Kinshasa, le constat de la
         responsabilité internationale de la RDC, énoncé par la Cour dans l’arrêt de 2005,
         constitue une forme appropriée de satisfaction, qui répare le préjudice subi ;

      2) en ce qui concerne les pertes, dommages ou préjudices résultant de l’invasion, la
         prise et l’occupation durable des bâtiments de la chancellerie de l’Ouganda à
         Kinshasa, la RDC a l’obligation de verser à la République de l’Ouganda une
         réparation de nature pécuniaire d’un montant total de 982 797,73 dollars des
         Etats-Unis d’Amérique.»

dans le contre-mémoire :

            «Sur la base des faits et du droit exposés dans le présent contre-mémoire,
      l’Ouganda prie respectueusement la Cour de dire et juger que

      1) le constat de la responsabilité internationale de l’Ouganda, énoncé par la Cour dans
         l’arrêt de 2005, constitue une forme appropriée de satisfaction, qui répare le
         préjudice subi ;

                                               - 21 -

     2) toutes les autres demandes de réparation présentées par la RDC sont rejetées ; et

     3) chaque Partie supporte ses propres frais de procédure.»


     46. A l’audience, les conclusions ci-après ont été formulées par les Parties :

Au nom du Gouvernement de la RDC,

            «Pour les motifs qui ont été exposés dans ses pièces de procédure écrite et ses
     présentations orales, la République démocratique du Congo demande à la Cour de dire
     et juger que :

     1) En ce qui concerne les demandes de la République démocratique du Congo :

          a) l’Ouganda est tenu de verser à la République démocratique du Congo au titre
             de l’indemnisation des dommages résultant des violations du droit international
             constatées par la Cour dans son arrêt du 19 décembre 2005 :

              pas moins de quatre milliards trois cent cinquante millions quatre cent
               vingt et un mille huit cents dollars des Etats-Unis (4 350 421 800 dollars
               des Etats-Unis) pour les dommages causés aux personnes ;
              pas moins de deux cent trente-neuf millions neuf cent soixante et onze
               mille neuf cent soixante-dix dollars des Etats-Unis (239 971 970 dollars
               des Etats-Unis) pour les dommages causés aux biens ;

              pas moins d’un milliard quarante-trois millions cinq cent soixante-trois
               mille huit cent neuf dollars des Etats-Unis (1 043 563 809 dollars des
               Etats-Unis) pour les dommages causés aux ressources naturelles ;

              pas moins de cinq milliards sept cent quatorze millions sept cent
               soixante-quinze dollars des Etats-Unis (5 714 000 775 dollars des
               Etats-Unis) pour le dommage macroéconomique.

          b) des intérêts compensatoires seront dus sur les postes de réclamations autres que
             ceux pour lesquels le montant des indemnités allouées par la Cour selon une
             évaluation globale tiendrait déjà compte des effets du passage du temps, à
             concurrence de 4 %, et ce, à partir de la date du dépôt du mémoire en
             réparation ;

          c) l’Ouganda est tenu, au titre de mesures de satisfaction, de verser à la
             République démocratique du Congo une somme de 25 millions de dollars des
             Etats-Unis en vue de la création d’un fonds destiné à assurer la réconciliation
             entre les Hema et les Lendu en Ituri et une somme de 100 millions de dollars
             des Etats-Unis pour la réparation du dommage immatériel subi par l’Etat
             congolais du fait des violations du droit international constatées par la Cour
             dans son arrêt du 19 décembre 2005 ;

          d) l’Ouganda est tenu, au titre de mesures de satisfaction, de mettre en œuvre des
             enquêtes et des poursuites pénales à l’encontre des individus impliqués dans

                                              - 22 -

              les violations du droit international humanitaire ou des normes internationales
              de protection des droits de la personne commises en territoire congolais
              entre 1998 et 2003 dont l’Ouganda a été reconnu responsable ;

          e) en cas de non-paiement de l’indemnité octroyée par la Cour à la date du
             jugement, des intérêts moratoires courront sur la somme principale à un taux
             d’intérêt de 6 % ;

           f) l’Ouganda est tenu de dédommager la République démocratique du Congo
              pour l’ensemble des frais de justice exposés par cette dernière dans le cadre de
              la présente affaire.

     2) En ce qui concerne la demande reconventionnelle de l’Ouganda, et sans aucune
        reconnaissance préjudiciable par la République démocratique du Congo des
        principes juridiques énoncés dans le mémoire de l’Ouganda :

          a) la constatation de la responsabilité internationale de la République
             démocratique du Congo par la Cour, dans son arrêt du 19 décembre 2005,
             constitue une forme appropriée de réparation pour le préjudice résultant des
             faits illicites constatés dans ce même arrêt ;

          b) l’Ouganda a droit, par ailleurs, au paiement par la République démocratique du
             Congo d’une somme de 982 797,73 dollars des Etats-Unis (neuf cent
             quatre-vingt-deux mille sept cent quatre-vingt-dix-sept dollars des Etats-Unis
             et soixante-treize cents), montant non contesté par la République démocratique
             du Congo dans le cadre de la procédure devant la Cour, au titre de
             l’indemnisation du préjudice résultant de l’invasion, la saisie et l’occupation
             durable des bâtiments de la chancellerie de l’Ouganda à Kinshasa ;

          c) l’indemnisation ainsi accordée à l’Ouganda fera l’objet d’une compensation
             avec celle accordée à la République démocratique du Congo sur la base de ses
             demandes au principal dans la présente affaire.

     3) La Cour est également priée de constater que le présent différend ne sera totalement
        et définitivement réglé que lorsque l’Ouganda se sera effectivement acquitté des
        réparations et indemnités prononcées par la Cour. Dans l’attente, la Cour restera
        saisie de la présente affaire.»

Au nom du Gouvernement de l’Ouganda,

           «La République de l’Ouganda prie respectueusement la Cour :

     1) de dire et juger que :

          a) la République démocratique du Congo n’a le droit d’obtenir réparation sous
             forme d’indemnisation que dans la mesure où elle s’est acquittée de
             l’obligation, mise à sa charge par la Cour au paragraphe 260 de l’arrêt de 2005,
             «de démontrer, en en apportant la preuve, le préjudice exact qu’elle a subi du
             fait des actions spécifiques de l’Ouganda constituant des faits
             internationalement illicites dont il est responsable» ;

          b) le constat de la responsabilité internationale de l’Ouganda, énoncé par la Cour
             dans l’arrêt de 2005, constitue pour le reste une forme appropriée de
             satisfaction ;

                                                     - 23 -

             c) chaque Partie supporte ses frais de procédure en l’espèce ; et

      2) de rejeter le surplus des conclusions de la République démocratique du Congo.»



                                                       *



       47. Au terme des audiences, l’agent de l’Ouganda a informé la Cour que son gouvernement
«renon[çait] officiellement à sa demande reconventionnelle de réparation du préjudice causé par les
forces armées de la RDC en conséquence, notamment, des attaques contre sa chancellerie à Kinshasa
et des mauvais traitements infligés aux diplomates ougandais».



                                                       *


                                                 *            *



                                           I. INTRODUCTION

      48. Les Parties n’étant pas parvenues à s’entendre sur le règlement de la question des
réparations, il appartient maintenant à la Cour de déterminer la nature et le montant des réparations
devant être octroyées à la RDC pour le préjudice causé par les manquements de l’Ouganda aux
obligations internationales lui incombant, suivant les conclusions énoncées par la Cour dans son arrêt
de 2005. La Cour commencera par rappeler certains éléments sur lesquels elle a fondé ledit arrêt.


       49. Dans son arrêt de 2005, la Cour a tout d’abord appelé l’attention sur «la situation complexe
et tragique qui préva[lait] depuis longtemps dans la région des Grands Lacs». Elle a également noté
que cette situation avait entraîné «beaucoup de souffrance pour la population locale et [la]
déstabilisation d’une grande partie de la région». La Cour a toutefois expliqué que sa mission était
de «trancher, sur la base du droit international, le différend juridique précis qui lui [était] soumis» et
que, «[e]n interprétant et en appliquant le droit, elle gardera[it] ce contexte présent à l’esprit, mais ne
saurait aller au-delà» (C.I.J. Recueil 2005, p. 190, par. 26).


       50. La Cour a conclu, dans cet arrêt, que l’Ouganda avait manqué à plusieurs des obligations
lui incombant en droit international, et qu’il était par conséquent tenu, envers la RDC, de réparer le
préjudice causé (voir le paragraphe 6 ci-dessus). Elle se bornera ici à rappeler les faits et conclusions
essentiels qui l’ont conduite à juger que la responsabilité internationale de l’Ouganda était engagée.
Elle reviendra plus en détail sur le contexte et d’autres faits pertinents de l’affaire lorsqu’elle
énoncera certaines considérations générales portant sur la question des réparations (partie II,
section A, paragraphes 61-68 ci-dessous) et examinera les demandes présentées par la RDC pour
différentes formes de préjudice (parties III et IV, paragraphes 132-392 ci-dessous).

                                                  - 24 -

       51. Dans son arrêt de 2005, la Cour a jugé que, de la mi-1997 à la mi-1998, l’Ouganda s’était
vu autoriser, par le Gouvernement de la RDC, à entreprendre des actions militaires contre les rebelles
antiougandais dans la partie orientale du territoire congolais. La Cour a toutefois relevé que la RDC
avait, au plus tard le 8 août 1998, retiré tout consentement à la présence de troupes ougandaises sur
son territoire. Entre août 1998 et juin 2003, l’Ouganda a mené dans l’est de la RDC, ainsi que dans
d’autres parties du pays, des opérations militaires illicites, qui l’ont conduit à prendre le contrôle de
plusieurs localités des provinces du Nord-Kivu, Orientale et de l’Equateur (C.I.J. Recueil 2005,
p. 206-207, par. 78-81). Les forces de défense du peuple ougandais (ci-après les «UPDF») sont ainsi
intervenues dans un grand nombre de localités (ibid., p. 224, par. 153), notamment à Kisangani, où
elles ont pris part à des combats de grande ampleur contre les forces rwandaises, en particulier en
août 1999 et en mai et juin 2000 (ibid., p. 207, par. 80). Entre août 1998 et juin 2003 étaient
également présentes sur le territoire de la RDC les forces d’autres Etats, ainsi que des forces
irrégulières, soutenues, pour certaines, par l’Ouganda.


        52. La Cour a conclu que l’Ouganda était une «puissance occupante», au sens du jus in bello,
dans le district de l’Ituri à l’époque pertinente (ibid., p. 231, par. 178), et qu’il avait engagé sa
responsabilité à la fois à raison de tout acte de ses forces armées contraire à ses obligations
internationales et pour n’avoir pas exercé la vigilance requise pour prévenir les violations des droits
de l’homme et du droit international humanitaire par d’autres acteurs présents sur le territoire occupé,
en ce compris des groupes rebelles agissant pour leur propre compte (ibid., par. 179). La Cour a
également dit que l’Ouganda avait engagé sa responsabilité internationale à raison des actes de
pillage et d’exploitation des ressources naturelles de la RDC commis par des membres des UPDF
sur le territoire congolais, y compris en Ituri, et pour avoir manqué aux obligations lui incombant en
tant que puissance occupante en Ituri quant à l’ensemble des actes de pillage et d’exploitation des
ressources naturelles commis dans le territoire occupé (ibid., p. 231, par. 250).


      53. La Cour a par ailleurs conclu que l’Ouganda,

      «en se livrant à des actions militaires à l’encontre de la République démocratique du
      Congo sur le territoire de celle-ci, en occupant l’Ituri et en soutenant activement, sur les
      plans militaire, logistique, économique et financier, des forces irrégulières qui opéraient
      sur le territoire congolais, a[vait] violé le principe du non-recours à la force dans les
      relations internationales et le principe de non-intervention» (ibid., p. 280, par. 345,
      point 1) du dispositif).


        54. La Cour est parvenue à la conclusion que «des violations massives des droits de l’homme
et de graves manquements au droit international humanitaire [avaient] été commis par les UPDF sur
le territoire de la RDC» durant le conflit (ibid., p. 239, par. 207), constatant en outre que ces forces
n’avaient rien fait pour protéger la population civile et n’avaient opéré aucune distinction entre
combattants et non-combattants au cours d’affrontements avec d’autres forces (ibid., p. 240,
par. 208). Elle a estimé qu’il existait des éléments concluants prouvant que, dans le district de l’Ituri,
les UPDF avaient incité à des conflits ethniques et n’avaient pris aucune mesure pour prévenir de
tels conflits (ibid., p. 240, par. 209). Elle a également jugé que des éléments convaincants
démontraient que des enfants-soldats avaient été entraînés dans les camps des UPDF, et que celles-
ci n’avaient rien fait pour empêcher leur recrutement dans les zones sous leur contrôle (ibid., p. 241,
par. 210).


      55. La Cour a conclu, sur la base de ces constats, que,

                                                 - 25 -

      «par le comportement de ses forces armées, qui [avaient] commis des meurtres et des
      actes de torture et autres formes de traitement inhumain à l’encontre de la population
      civile congolaise, [avaient] détruit des villages et des bâtiments civils, [avaient] manqué
      d’établir une distinction entre cibles civiles et cibles militaires et de protéger la
      population civile lors d’affrontements avec d’autres combattants, [avaient] entraîné des
      enfants-soldats, [avaient] incité au conflit ethnique et [avaient] manqué de prendre des
      mesures visant à y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
      pris de mesures visant à respecter et à faire respecter les droits de l’homme et le droit
      international humanitaire dans le district de l’Ituri, la République de l’Ouganda a[vait]
      violé les obligations lui incombant en vertu du droit international relatif aux droits de
      l’homme et du droit international humanitaire» (arrêt de 2005, C.I.J. Recueil 2005,
      p. 280, par. 345, point 3) du dispositif).


        56. Enfin, la Cour a dit, dans son arrêt de 2005, que «des officiers et des soldats des UPDF,
parmi lesquels les officiers les plus haut gradés, [avaient] participé au pillage et à l’exploitation des
ressources naturelles de la RDC et que les autorités militaires n’[avaient] pris aucune mesure pour
mettre un terme à ces activités» (ibid., p. 251, par. 242). Elle a également considéré que l’Ouganda
était tenu, au regard des obligations qui lui incombaient en tant que puissance occupante en Ituri, de
prendre des mesures appropriées pour prévenir le pillage et l’exploitation des ressources naturelles
dans le territoire occupé, non seulement par des membres de ses forces armées, mais également par
les personnes privées. Selon la Cour, il apparaissait clairement que, «plutôt que de prévenir le trafic
illicite de ressources naturelles, et notamment de diamants, des officiers supérieurs des UPDF
[avaient] au contraire favorisé de telles activités par le biais d’entités commerciales» (ibid., p. 253,
par. 248-249).


      57. La Cour a conclu à cet égard que,

      «par les actes de pillage et d’exploitation des ressources naturelles congolaises commis
      par des membres des forces armées ougandaises sur le territoire de la République
      démocratique du Congo, et par son manquement aux obligations lui incombant, en tant
      que puissance occupante dans le district de l’Ituri, d’empêcher les actes de pillage et
      d’exploitation des ressources naturelles congolaises, … l’Ouganda a[vait] violé les
      obligations qui [étaient] les siennes, en vertu du droit international, envers la République
      démocratique du Congo» (ibid., p. 280-281, par. 345, point 4) du dispositif).


       58. Dans son arrêt de 2005, la Cour a par ailleurs jugé que la RDC avait manqué aux
obligations lui incombant à l’égard de l’Ouganda en vertu de la convention de Vienne de 1961 sur
les relations diplomatiques, et qu’elle était tenue, envers cet Etat, de réparer le préjudice causé (voir
le paragraphe 7 ci-dessus). Sur ce point, il convient toutefois de relever que, comme cela a été rappelé
ci-dessus, à l’audience du 30 avril 2021, l’agent de l’Ouganda a indiqué que son gouvernement avait
décidé de renoncer à sa demande reconventionnelle de réparation (voir le paragraphe 47 ci-dessus).
La Cour est donc à présent saisie de la seule question des réparations dues par l’Ouganda à la RDC.



                                                   *

                                                 - 26 -

      59. Dans la présente phase de l’instance, la RDC demande à la Cour de dire et juger que
l’Ouganda doit l’indemniser au titre de quatre chefs de dommages, à savoir les dommages aux
personnes, les dommages aux biens, les dommages afférents aux ressources naturelles et le dommage
macroéconomique. Pour chacun des trois premiers chefs de dommages, la RDC formule des
prétentions relatives à plusieurs types de dommages. En particulier, le premier chef de dommages
(dommages aux personnes) comprend les demandes de la RDC concernant les pertes en vies
humaines, les atteintes aux personnes, les viols et violences sexuelles, le recrutement et le
déploiement d’enfants-soldats et les déplacements de population. La RDC sollicite également
plusieurs mesures de satisfaction.


                                 II. CONSIDÉRATIONS GÉNÉRALES

      60. La Cour rappellera tout d’abord le contexte de la présente affaire (section A). Elle
examinera ensuite, à la lumière de ce contexte, les principes et les règles applicables à l’évaluation
des réparations en l’espèce (section B), les questions relatives à la preuve (section C) et les types de
dommages objets de la réparation (section D).


                                             A. Contexte

       61. La Cour relève que les Parties ont attaché une grande importance au contexte dans lequel
les faits internationalement illicites de l’Ouganda et les préjudices subis par la RDC ont eu lieu.
Toutefois, elles s’opposent sur le poids que la Cour devrait accorder à ce contexte dans le cadre de
l’évaluation des différents types de dommages et des montants de l’indemnisation due.



                                                *     *



       62. La RDC, qui considère que cette affaire est «sans précédent» devant la Cour, estime que
celle-ci doit prendre en considération le contexte lorsqu’elle évalue les preuves relatives à chaque
chef de dommages. Elle met en exergue le temps écoulé depuis les événements en cause,
l’insuffisance de ses ressources, la poursuite du conflit sur son territoire, le traumatisme subi par un
grand nombre des victimes et leur faible niveau d’instruction, ainsi que la destruction et perte de
preuves et d’autres difficultés connexes. Enfin, elle fait valoir que, «au vu des spécificités des
dommages de guerre qui ne peuvent par définition être identifiés et évalués de manière systématique,
la RDC a … été contrainte de procéder à des évaluations qui, si elles sont globales, reposent sur des
éléments variés, solides et sérieux».


      63. Selon l’Ouganda, la RDC ne peut pas simplement invoquer la difficulté de rassembler des
preuves pour ne pas le faire, ou pour transférer la charge de la preuve sur l’Ouganda. Le défendeur
maintient que l’affirmation selon laquelle il est impossible de rassembler des preuves relatives aux
dommages de guerre est manifestement fausse. Il cite comme exemples l’invasion et l’occupation du
Koweït par l’Iraq ainsi que l’invasion et l’occupation du nord de l’Ethiopie par l’Erythrée, qui n’ont
pas empêché la présentation de preuves et de témoins devant les commissions concernées. De même,
l’Ouganda avance que de telles preuves ont été rassemblées pour certaines demandes de réparation
devant la Cour pénale internationale (ci-après la «CPI») pour le même conflit que celui en l’espèce.



                                                *     *

                                                 - 27 -

       64. Selon la Cour, le contexte de la présente affaire est particulièrement pertinent pour
l’analyse des faits. Tout d’abord, il s’agit d’une affaire qui porte sur l’un des conflits armés les plus
complexes et les plus meurtriers du continent africain. De nombreux acteurs ont opéré sur le territoire
de la RDC entre 1998 et 2003, dont les forces armées de différents Etats, ainsi que des forces armées
irrégulières agissant souvent en liaison avec les Etats intervenants. La Cour rappelle que la RDC
avait déposé devant elle des requêtes introductives d’instance contre le Burundi et le Rwanda en
1999. A la demande de la RDC, l’instance introduite contre le Burundi a été rayée du rôle (voir
Activités armées sur le territoire du Congo (République démocratique du Congo c. Burundi),
ordonnance du 30 janvier 2001, C.I.J. Recueil 2001, p. 4), alors que la Cour a jugé qu’elle n’avait
pas compétence pour connaître de la requête introductive d’instance à l’encontre du Rwanda
(Activités armées sur le territoire du Congo (nouvelle requête : 2002) (République démocratique du
Congo c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 53, par. 128).


       65. La Cour souligne que cette affaire se caractérise par la violation, de la part de l’Ouganda,
de certains des principes et des règles les plus fondamentaux du droit international, à savoir les
principes du non-recours à la force et de la non-intervention, le droit international humanitaire et les
droits fondamentaux de la personne humaine. Il en est résulté des atteintes massives à ces droits et
de graves manquements au droit international humanitaire, notamment des meurtres, des atteintes
corporelles, des traitements cruels et inhumains, des destructions de biens et des pillages des
ressources naturelles de la RDC. Quant au district de l’Ituri, il est passé entièrement sous l’occupation
militaire et le contrôle effectif de l’Ouganda. A Kisangani, l’Ouganda a pris part à des combats de
grande ampleur contre les forces rwandaises.


      66. La Cour observe que le passage du temps, entre la présente phase devant elle et le
déroulement du conflit, soit une vingtaine d’années, rendra encore plus délicate la tâche consistant à
retrouver le cours des événements et à les qualifier juridiquement. La Cour note que les Parties ont
toutefois été informées, depuis l’arrêt de 2005, qu’elles pourraient être appelées à fournir des preuves
dans le cadre d’une procédure en réparation.


       67. La Cour n’ignore pas que des difficultés en matière de preuves se retrouvent, dans une
certaine mesure, dans la plupart des situations de conflit armé international. Cependant, ces questions
de réparation sont souvent réglées par la voie de négociations entre les parties concernées. La Cour
ne peut que regretter que les négociations en l’espèce, au cours desquelles les Parties devaient
«rechercher de bonne foi une solution concertée» fondée sur les conclusions de l’arrêt de 2005,
n’aient pas abouti (C.I.J. Recueil 2005, p. 257, par. 261).


      68. La Cour tiendra compte du contexte de la présente affaire lorsqu’elle déterminera l’étendue
du préjudice et évaluera la réparation due (voir les parties III et IV ci-dessous). Elle examinera tout
d’abord les principes et les règles applicables à l’évaluation des réparations en l’espèce, avant de se
pencher sur les questions relatives à la preuve et sur les types de dommages qui font l’objet de la
réparation.


                      B. Les principes et les règles applicables à l’évaluation
                                    des réparations en l’espèce

       69. La Cour rappelle qu’elle a conclu, dans son arrêt de 2005, que l’Ouganda était tenu de
réparer les dommages causés par les faits internationalement illicites (actions et omissions) qui lui
sont attribuables :

                                                  - 28 -

              «259. La Cour fait observer qu’il est bien établi en droit international général que
      l’Etat responsable d’un fait internationalement illicite a l’obligation de réparer en
      totalité le préjudice causé par ce fait (voir Usine de Chorzów, compétence, 1927,
      C.P.J.I. série A nº 9, p. 21 ; Projet Gabčikovo-Nagymaros (Hongrie/Slovaquie), arrêt,
      C.I.J. Recueil 1997, p. 81, par. 152 ; Avena et autres ressortissants mexicains (Mexique
      c. Etats-Unis d’Amérique), C.I.J. Recueil 2004, p. 59, par. 119). Après examen du
      dossier de l’affaire et compte tenu de la nature des faits internationalement illicites dont
      l’Ouganda a été reconnu responsable (emploi illicite de la force, violation de la
      souveraineté et de l’intégrité territoriale, intervention militaire, occupation de l’Ituri,
      violations du droit international relatif aux droits de l’homme et du droit international
      humanitaire, pillage et exploitation des ressources naturelles de la RDC), la Cour
      considère que ces faits ont entraîné un préjudice pour la RDC, ainsi que pour des
      personnes présentes sur son territoire. Ayant établi que ce préjudice a été causé à la
      RDC par l’Ouganda, la Cour déclare que ce dernier est tenu de réparer ledit préjudice
      en conséquence.» (arrêt de 2005, C.I.J. Recueil 2005, p. 257, par. 259.)


       70. En ce qui concerne la réparation, l’article 31 des Articles de la Commission du droit
international sur la responsabilité de l’Etat pour fait internationalement illicite (ci-après les «Articles
de la CDI sur la responsabilité de l’Etat»), qui reflète le droit international coutumier, dispose que :

     «1. L’Etat responsable est tenu de réparer intégralement le préjudice causé par le fait
         internationalement illicite.

      2. Le préjudice comprend tout dommage, tant matériel que moral, résultant du fait
         internationalement illicite de l’Etat.»


      71. La Cour a précisé, dans son arrêt de 2005, la portée de la phase ultérieure de la procédure,
à défaut d’accord entre les Parties sur les réparations :

             «260. La Cour juge par ailleurs appropriée la demande de la RDC tendant à ce
      que la nature, les formes et le montant de la réparation qui lui est due soient, à défaut
      d’accord entre les Parties, déterminés par la Cour dans une phase ultérieure de la
      procédure. La RDC aurait ainsi l’occasion de démontrer, en en apportant la preuve, le
      préjudice exact qu’elle a subi du fait des actions spécifiques de l’Ouganda constituant
      des faits internationalement illicites dont il est responsable. Il va sans dire cependant,
      ainsi que la Cour a déjà eu l’occasion de l’indiquer, «que, dans la phase de la procédure
      consacrée à la réparation, ni l’une ni l’autre des Parties ne pourra remettre en cause les
      conclusions du présent arrêt qui seront passées en force de chose jugée» (Activités
      militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
      d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 143, par. 284).» (C.I.J. Recueil 2005,
      p. 257, par. 260.)


       72. A la lumière de ce qui précède, la Cour déterminera les principes et les règles applicables
à l’évaluation des réparations en l’espèce, en distinguant tout d’abord entre les situations en cause
dans le conflit en Ituri et dans d’autres parties du territoire congolais (point 1), puis en analysant le
lien de causalité requis entre les faits internationalement illicites de l’Ouganda et les préjudices subis
par la RDC (point 2), enfin en examinant la nature, les formes et le montant de la réparation (point 3).

                                                 - 29 -

1. Les principes et les règles applicables selon les situations en cause dans le conflit

        73. Les Parties sont en désaccord quant à l’étendue de l’obligation de réparer incombant à
l’Ouganda pour les préjudices subis dans deux situations différentes, à savoir dans le district de
l’Ituri, qui se trouvait sous occupation ougandaise, et dans d’autres parties du territoire de la RDC en
dehors de l’Ituri, y compris à Kisangani où les forces armées ougandaises et rwandaises intervenaient
simultanément.


a) En Ituri

      74. Les Parties s’opposent sur le point de savoir si la réparation due par l’Ouganda à la RDC
s’étend aux dommages causés par des tiers dans le district de l’Ituri.


       75. Rappelant la qualité de puissance occupante de l’Ouganda, établie par la Cour dans son
arrêt de 2005, la RDC soutient que la responsabilité du défendeur est engagée pour tous les
dommages causés par des tiers en Ituri. Selon le demandeur, l’Ouganda aurait manqué à son devoir
de vigilance en tant que puissance occupante. La RDC ajoute que, de par ce statut de puissance
occupante, le défendeur avait l’obligation de faire respecter le droit international en protégeant la
population, y compris des actes des groupes rebelles en Ituri.


       76. Selon la RDC, l’Ouganda ne peut pas exiger de la part de la RDC des preuves précises et
détaillées des préjudices subis en Ituri alors que, en tant que puissance occupante dans ce district,
l’Ouganda lui-même était à l’origine de la situation qui a conduit à la disparition des preuves en
question.


       77. L’Ouganda, pour sa part, considère que le conflit entre les Hema et les Lendu en Ituri a
précédé, de plus d’un siècle, son intervention. Il affirme que la RDC est tenue de démontrer le lien
causal entre les manquements de l’Ouganda à ses obligations de puissance occupante en Ituri et les
dommages survenus dans ce district du fait de particuliers ou de groupes, qu’ils aient ou non été
soutenus par le défendeur. S’appuyant sur la décision de la Cour dans l’affaire relative à l’Application
de la convention pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Serbie-et-Monténégro), le défendeur soutient qu’il faut démontrer avec un degré suffisant de
certitude que, s’il s’était correctement acquitté de ses obligations de puissance occupante, les
dommages causés par des tiers, dont le comportement ne lui est pas attribuable, n’auraient pas eu
lieu.



                                                *      *



       78. La Cour considère que le statut du district de l’Ituri, en tant que territoire occupé, a une
incidence directe sur les questions relatives à la preuve et sur le lien de causalité requis. En tant que
puissance occupante, l’Ouganda avait un devoir de vigilance requise pour prévenir les violations de
droits de l’homme et du droit international humanitaire par d’autres acteurs présents sur le territoire
occupé, y compris les groupes rebelles agissant pour leur propre compte. Compte tenu de ce devoir
de vigilance, la Cour a conclu que le défendeur avait engagé sa responsabilité internationale «pour
n’avoir pas … pris de mesures visant … à faire respecter les droits de l’homme et le droit

                                                   - 30 -

international humanitaire dans le district de l’Ituri» (arrêt de 2005, C.I.J. Recueil 2005, p. 231,
par. 178-179, p. 245, par. 211, et p. 280, par. 345, point 3) du dispositif). Eu égard à la conclusion
qui précède, il incombe à l’Ouganda, dans la présente phase de la procédure, d’établir que tel ou tel
préjudice en Ituri, allégué par la RDC, n’a pas été causé par son manquement à ses obligations de
puissance occupante. En l’absence d’éléments de preuve à cet égard, il est possible de conclure que
l’Ouganda doit réparation pour ce préjudice.


      79. S’agissant des ressources naturelles, la Cour rappelle que, dans son arrêt de 2005, elle a
considéré que l’Ouganda, en tant que puissance occupante, «était tenu de prendre des mesures
appropriées pour prévenir le pillage et l’exploitation des ressources naturelles dans le territoire
occupé … par les personnes privées présentes dans [le] district [de l’Ituri]» (ibid., p. 253, par. 248).
La Cour a conclu que l’Ouganda avait «manqu[é] aux obligations lui incombant, en tant que
puissance occupante en Ituri, en vertu de l’article 43 du règlement de La Haye de 1907, quant à
l’ensemble des actes de pillage et d’exploitation des ressources naturelles commis dans le territoire
occupé» (ibid., p. 253, par. 250) et que, à ce titre, sa responsabilité internationale était engagée (ibid.,
p. 281, par. 345, point 4) du dispositif). La réparation due par l’Ouganda à raison des actes de pillage
et d’exploitation des ressources naturelles commis en Ituri est examinée ci-après (voir le
paragraphe 275 ci-dessous).


b) Hors Ituri

       80. Pour ce qui est des dommages qui ont eu lieu en dehors de l’Ituri, la RDC estime que
l’Ouganda doit réparer tous les dommages causés par les forces ougandaises et par les forces
irrégulières soutenues par celui-ci, soit le Mouvement de libération du Congo (ci-après le «MLC»)
et son aile militaire, l’Armée de libération du Congo (ci-après l’«ALC»). Selon le demandeur, ces
dommages n’auraient pu être causés sans le soutien de l’Ouganda. Le demandeur ajoute que la
réparation due par l’Ouganda doit également couvrir les préjudices résultant des actions d’autres
forces irrégulières qui s’y trouvaient et bénéficiaient du soutien fourni par le défendeur. Tout en
reconnaissant que certains dommages survenus à Kisangani ont pu résulter d’une multiplicité de
causes, dont les actions de l’Ouganda, le demandeur considère que ces dommages ne se seraient pas
produits si l’Ouganda n’avait pas pénétré en territoire congolais en violation du droit international.
La RDC réclame l’indemnisation de ces préjudices dans leur totalité. En outre, le demandeur
mentionne d’autres dommages causés à la fois par le comportement internationalement illicite de
l’Ouganda et par celui d’autres Etats ou de certains groupes qui n’ont pas été soutenus par l’Ouganda,
dommages pour lesquels la RDC demande une réparation partielle (45 %) de la part de l’Ouganda.


      81. Selon l’Ouganda, la réparation doit être limitée aux préjudices directement causés par les
membres de ses forces armées et la charge de la preuve incombe à cet égard au demandeur. En ce
qui concerne les préjudices résultant des actions des forces irrégulières, le défendeur considère qu’il
ne peut être tenu de les réparer, même dans les situations où il a pu fournir un soutien à de tels
groupes, que si le demandeur prouve que tel ou tel préjudice a été «subi du fait» du soutien illicite
apporté par l’Ouganda. Il ajoute qu’il ne suffit pas d’affirmer in abstracto que, sans son soutien, le
préjudice attribuable aux groupes rebelles aurait été évité.



                                                 *      *

                                                  - 31 -

        82. La Cour rappelle que, dans son arrêt de 2005, elle a conclu que les groupes rebelles, opérant
sur le territoire de la RDC, en dehors de l’Ituri, n’étaient pas sous le contrôle de l’Ouganda, que leur
comportement ne lui était pas attribuable et qu’il n’avait pas manqué à son devoir de vigilance en ce
qui concerne les activités illégales de tels groupes (C.I.J. Recueil 2005, p. 226, par. 160-161,
p. 230-231, par. 177, et p. 253, par. 247). En conséquence, aucune réparation ne peut être accordée
à raison des dommages causés par les actions desdits groupes.


       83. La Cour a considéré, dans ce même arrêt, que, même si le MLC n’était pas sous le contrôle
du défendeur, ce dernier avait apporté son soutien à ce groupe (ibid., p. 226, par. 160), et que
l’entraînement dispensé et le soutien fourni par l’Ouganda à l’ALC emportaient violation de certaines
obligations de droit international (ibid., p. 226, par. 161). Elle tiendra compte de cette conclusion
lorsqu’elle examinera les demandes de réparation de la RDC.


       84. Il revient à la Cour d’apprécier au cas par cas chaque catégorie de dommages allégués et
d’examiner si le soutien apporté par l’Ouganda au groupe rebelle pertinent a causé de manière
suffisamment directe et certaine tel ou tel dommage. L’étendue du dommage et la réparation qui en
résulte devront être déterminées par la Cour lorsqu’elle analysera chacun des préjudices concernés.
Il en va de même pour le cas spécifique des dommages subis à Kisangani, que la Cour analysera dans
la partie III.


2. Le lien de causalité entre les faits internationalement illicites et les préjudices subis

       85. Les Parties s’opposent sur le point de savoir si la réparation doit être limitée au préjudice
directement lié à un fait internationalement illicite ou couvrir également les conséquences indirectes
d’un tel fait.



                                                 *      *



       86. La RDC soutient que le défendeur est tenu de réparer tous les dommages dont il a été
démontré qu’ils résultent de son comportement internationalement illicite. Elle ajoute que l’Ouganda
est tenu de réparer l’ensemble des dommages qui découlent directement de son comportement
internationalement illicite ou d’une chaîne ininterrompue d’événements. Selon le demandeur,
l’auteur du fait internationalement illicite est tenu de réparer tous les dommages qui n’auraient pas
eu lieu si le fait internationalement illicite n’avait pas été commis, même si des causes se sont
interposées entre le fait internationalement illicite et le dommage. L’Ouganda serait responsable de
l’ensemble des dommages, y compris ceux découlant des actes commis par des forces irrégulières,
comme le MLC. Selon la RDC, les groupes armés rebelles, où qu’ils se trouvent, n’auraient pas pu
commettre les actes de pillage, de destruction et autres exactions sans le soutien de l’Ouganda.


        87. Le demandeur considère qu’il faut tenir compte de la prévisibilité des dommages. Selon
lui, l’Ouganda ne pouvait pas ne pas prévoir que ses actes produiraient des dommages, et il devrait
par suite être tenu à réparation. Il ajoute que cette réparation est due, même dans l’hypothèse où
certaines causes attribuables à des tiers se seraient interposées entre le fait internationalement illicite
et le dommage.

                                                 - 32 -

       88. L’Ouganda considère que le lien causal doit être apprécié différemment selon l’acte
internationalement illicite en cause.


        89. En ce qui concerne le principe de non-intervention, l’Ouganda attire l’attention sur
l’imputabilité des actes commis par les groupes armés irréguliers. Il souligne que, dans son arrêt de
2005, la Cour a jugé que les actes illicites commis par les différents groupes armés soutenus par
l’Ouganda ne lui étaient pas attribuables. Il fait valoir, en outre, que la RDC n’a pas établi que le
soutien de l’Ouganda à ces groupes a été la cause directe et certaine de tel ou tel préjudice qui leur
est attribuable. Même si le défendeur admet que le soutien financier ou politique à certains groupes,
dans la mesure où il est établi, pourrait être qualifié d’illicite, il avance qu’un tel soutien ne
constituerait pas, de manière automatique et sans qu’il soit besoin d’autres preuves, la cause directe
et certaine des actes illicites commis par ces groupes. L’Ouganda invoque l’arrêt de 2005 pour
soutenir qu’il n’était nullement établi qu’il avait créé ou qu’il contrôlait les opérations des groupes
armés, et qu’il n’était pas non plus établi que ces groupes agissaient sur ses instructions, sous sa
direction ou sous son contrôle. Le défendeur ajoute qu’il n’avait pas de devoir de vigilance dans le
territoire congolais en dehors de l’Ituri et que, par conséquent, les dommages survenus dans ce
territoire du fait d’autres forces ne pouvaient pas être rattachés à un prétendu manquement de
vigilance de la part de l’Ouganda.


       90. Concernant le régime d’occupation du district de l’Ituri, le défendeur souligne qu’il
incombe à la RDC de démontrer un lien de causalité entre le manquement de l’Ouganda à ses
obligations de puissance occupante et les dommages survenus dans ce district du fait de particuliers
ou de groupes. Il ajoute que la RDC n’a pas démontré que certaines mesures n’avaient pas été prises
par l’Ouganda pour empêcher la survenance de dommages de la part de tiers.


       91. S’agissant du principe du non-recours à la force, le défendeur considère qu’il incombe à la
RDC de démontrer un lien de causalité direct et certain entre le fait internationalement illicite et le
préjudice. Il estime non fondée la position de la RDC, selon laquelle le lien de causalité pourrait être
établi du simple fait que les dommages ne se seraient pas produits «n’eût été» la violation du
jus ad bellum par l’Ouganda.


       92. Enfin, en se référant à l’arrêt rendu par la Cour le 26 février 2007 en l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro), C.I.J. Recueil 2007 (I), p. 234, par. 462), l’Ouganda
estime que, même s’il avait pris les mesures nécessaires, les préjudices causés par des tiers en Ituri
seraient tout de même survenus.



                                                *      *



        93. La Cour ne peut octroyer une indemnisation que dans les cas où un préjudice a été causé
par le fait internationalement illicite d’un Etat. En règle générale, il revient à la partie qui demande
l’indemnisation de prouver l’existence d’un lien de causalité entre le fait internationalement illicite
et le préjudice subi. Conformément à la jurisprudence de la Cour, une indemnisation ne peut être
accordée que s’il existe «un lien de causalité suffisamment direct et certain entre le fait illicite … et
le préjudice subi par le demandeur, consistant en dommages de tous ordres, matériels et moraux»
(ibid., p. 234, par. 462). La Cour a appliqué ce même critère dans deux autres affaires où la question

                                                  - 33 -

de la réparation s’est posée (Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 32 ;
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 331-332, par. 14). Cependant, il convient de relever
que le lien de causalité exigé peut varier en fonction de la règle primaire violée, ainsi que de la nature
et de l’ampleur du préjudice.


       94. En particulier, dans le cas des dommages de guerre, la question du lien de causalité peut
soulever certaines difficultés. Dans une situation de conflit armé de longue durée et de grande
ampleur, comme c’est le cas en l’espèce, il se peut que le lien de causalité soit facilement établi entre
le comportement illicite et certains préjudices pour lesquels un demandeur sollicite réparation. Pour
certains autres préjudices, néanmoins, le lien entre le fait internationalement illicite et le préjudice
allégué peut être insuffisamment direct et certain pour donner lieu à réparation. Il se peut que le
dommage soit attribuable à plusieurs causes concomitantes, dont les actions ou omissions du
défendeur. Il se peut également que plusieurs actes internationalement illicites de même nature, mais
attribuables à différents acteurs, donnent lieu à un seul préjudice ou à des préjudices distincts. La
Cour examinera ces questions au moment où elles se poseront, à la lumière des faits propres à cette
affaire et des éléments de preuve disponibles. Il revient à la Cour, en fin de compte, de décider s’il
existe un lien de causalité suffisamment direct et certain entre le fait internationalement illicite de
l’Ouganda et les différents types de dommages prétendument subis par la RDC (voir la partie II,
section A, ci-dessus).


       95. La Cour considère qu’elle devra distinguer, dans son analyse du lien de causalité, selon
que les actions ou omissions se seraient produites en Ituri, sous occupation et contrôle effectif de
l’Ouganda, ou dans d’autres parties du territoire de la RDC, où l’Ouganda ne disposait pas
nécessairement d’un contrôle effectif, en dépit du soutien qu’il avait fourni à plusieurs groupes
rebelles dont les actions ont donné lieu à des dommages. La Cour rappelle que l’Ouganda est tenu
de réparer tous les dommages résultant du conflit survenu en Ituri, même s’ils résultent du
comportement de tiers, à moins que l’Ouganda n’ait établi, en ce qui concerne tel ou tel préjudice,
que celui-ci n’a pas été causé par son manquement à ses obligations de puissance occupante (voir le
paragraphe 78 ci-dessus).


       96. Enfin, la Cour ne peut accepter la thèse du défendeur, tirée d’une analogie avec l’arrêt
rendu en 2007 en l’affaire relative à l’Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), C.I.J. Recueil 2007 (I), p. 234,
par. 462, dans laquelle la Cour s’est expressément bornée à «déterminer la portée spécifique de
l’obligation de prévention figurant dans la convention sur le génocide» et n’a pas entendu «établir
par sa décision une jurisprudence générale qui serait applicable à tous les cas où un instrument
conventionnel, ou toute autre norme obligatoire, comporte, à la charge des Etats, une obligation de
prévenir certains actes» (ibid., p. 220-221, par. 429). La Cour considère que les régimes juridiques
et les conditions de fait en question ne sont pas comparables, puisque, contrairement à l’affaire
susmentionnée du Génocide, il s’agit en l’espèce d’une situation d’occupation.


      97. En ce qui concerne les préjudices survenus en dehors de l’Ituri, la Cour doit prendre en
compte le fait que plusieurs de ces préjudices se sont produits par suite d’un concours d’actions ou
d’omissions attribuables à d’autres Etats et à des groupes rebelles opérant sur le territoire congolais.
La Cour ne saurait retenir l’estimation du demandeur, selon laquelle l’obligation de réparer à la
charge de l’Ouganda s’étend à 45 % de tous les dommages survenus dans le cadre du conflit armé

                                                 - 34 -

sur le territoire congolais. Cette estimation, qui est censée correspondre à la proportion du territoire
congolais qui se trouvait sous influence ougandaise, n’est fondée ni en droit ni en fait. Cependant,
l’existence de causes concomitantes du dommage n’est pas suffisante pour exclure toute obligation
de réparation à la charge du défendeur.


       98. Les Parties ont également examiné le droit applicable aux situations où le préjudice résulte
du comportement de plusieurs acteurs, qui revêt une pertinence particulière pour les événements
survenus à Kisangani, où les dommages allégués par la RDC découlent du conflit entre les forces de
l’Ouganda et celles du Rwanda. La Cour rappelle que, lorsque plusieurs causes attribuables à deux
acteurs ou davantage sont à l’origine d’un dommage, il est possible, dans certains cas, qu’un seul de
ces acteurs soit tenu de réparer en totalité le préjudice (Détroit de Corfou (Royaume-Uni c. Albanie),
fond, arrêt, C.I.J. Recueil 1949, p. 22-23 ; voir le commentaire de l’article 31 des Articles de la CDI
sur la responsabilité de l’Etat, Annuaire de la Commission du droit international, 2001, vol. II,
deuxième partie, p. 97, en particulier p. 99-100, par. 12 et 13, et le commentaire de l’article 47, ibid.
p. 133-134, par. 1-8). Dans d’autres situations, en lesquelles le comportement de plusieurs acteurs a
causé un préjudice, il convient au contraire d’imputer à chacun des acteurs concernés la
responsabilité d’une part du préjudice (voir le commentaire de l’article 31, ibid., p. 100, par. 13, et
le commentaire de l’article 47, ibid., p. 134, par. 5). La Cour reviendra sur cette question lorsqu’elle
examinera les demandes d’indemnisation de la RDC relatives à Kisangani (voir les paragraphes 177,
221 et 253 ci-dessous).


3. La nature, les formes et le montant de la réparation

       99. La Cour rappellera certains principes de droit international qui informent la détermination
de la nature, des formes et du montant de la réparation en droit de la responsabilité internationale des
Etats en général et dans les situations de violations de masse dans le cadre des conflits armés en
particulier.


       100. Il est bien établi en droit international que «la violation d’un engagement entraîne
l’obligation de réparer dans une forme adéquate» (Usine de Chorzów, compétence, arrêt nº 8, 1927,
C.P.J.I. série A nº 9, p. 21). Il s’agit d’une obligation de réparer intégralement les dommages causés
par un fait internationalement illicite (Certaines activités menées par le Nicaragua dans la région
frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 30 ;
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), fond, arrêt,
C.I.J. Recueil 2010 (II), p. 691, par. 161 ; Avena et autres ressortissants mexicains (Mexique
c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2004 (I), p. 59, par. 119 ; Projet
Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 80, par. 150).


       101. Ainsi qu’indiqué à l’article 34 des Articles de la CDI sur la responsabilité de l’Etat, «[l]a
réparation intégrale du préjudice causé par le fait internationalement illicite prend la forme de
restitution, d’indemnisation et de satisfaction, séparément ou conjointement». Ainsi, l’indemnisation
peut constituer une forme appropriée de réparation, en particulier dans les cas où la restitution s’avère
matériellement impossible (Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 31 ; Usines de
pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I),
p. 103-104, par. 273).

                                                 - 35 -

      102. Compte tenu des circonstances de la présente espèce, la Cour souligne qu’il est bien établi
en droit international que la réparation due à un Etat est de nature compensatoire et qu’elle ne doit
pas revêtir un caractère punitif (Certaines activités menées par le Nicaragua dans la région
frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 31).
La Cour observe, par ailleurs, que toute réparation doit, autant que possible, bénéficier à tous ceux
qui ont souffert de préjudices résultant des faits internationalement illicites (voir
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 344, par. 57).


      103. La Cour relève que les Parties ne s’accordent pas sur les principes et les méthodologies
applicables à l’évaluation des dommages résultant d’un conflit armé et à la quantification des
montants de l’indemnisation due.



                                                *      *



       104. La RDC soutient qu’elle est parvenue, de bonne foi, à une estimation du préjudice causé,
en appliquant une méthode bien définie, compte tenu des circonstances de l’affaire, affaire dans
laquelle les dommages subis ont été massifs. Ainsi, selon la RDC, la jurisprudence de la Cour n’exige
pas une évaluation exacte du préjudice causé dans de telles circonstances. Le demandeur met en
cause le besoin allégué par le défendeur du calcul d’un quantum en apportant la preuve de chaque
préjudice spécifique pour chacune des victimes. La RDC se fonde sur l’exigence de preuves
applicables aux réclamations de masse. Selon le demandeur, une jurisprudence internationale
constante vient à l’appui de la thèse selon laquelle, dans le cadre des dommages de masse, le droit
international n’exige pas, pour le calcul de l’indemnisation, que soient établis les préjudices
spécifiques causés à chaque victime ou groupe de victimes considérés. Le demandeur attire par
ailleurs l’attention sur les difficultés qu’il y a à rassembler des preuves. La RDC avance ainsi que,
en dépit de la règle générale selon laquelle il incombe à la partie qui allègue un fait d’en démontrer
l’existence, il sera nécessaire d’en atténuer les effets pour tenir compte des situations où le défendeur
est mieux à même de fournir les preuves des faits en question. Le demandeur allègue que la
jurisprudence internationale, en particulier dans le contexte des préjudices de masse, a introduit une
certaine flexibilité dans l’établissement des preuves détaillées et précises. La RDC s’appuie à cet
égard sur la pratique de la Cour européenne des droits de l’homme, de la Commission des
réclamations Erythrée-Ethiopie (ci-après la «CREE» ou la «Commission») et de la CPI.


       105. De son côté, l’Ouganda soutient que la Cour doit exiger un degré de certitude élevé afin
d’établir les dommages causés. Le défendeur avance ainsi que la RDC doit démontrer les dommages,
en indiquant de manière précise les personnes ou les biens qui ont, dans des lieux et à des moments
déterminés, subi des pertes, des dommages ou des blessures. En outre, l’Ouganda allègue que le fait
que l’Ituri ait été occupée ne dispense pas la RDC de la présentation de certains éléments de preuve.



                                                *      *

                                                - 36 -

       106. La Cour rappelle que «la réparation doit, autant que possible, effacer toutes les
conséquences de l’acte illicite» (Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17,
p. 47). La Cour a reconnu dans d’autres affaires que l’absence d’éléments de preuve suffisants quant
à l’étendue des dommages matériels n’exclut pas dans tous les cas l’octroi d’une indemnisation pour
ces derniers (Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26-27, par. 35). Bien que la Cour
reconnaisse l’existence de certaines incertitudes quant à l’étendue exacte des préjudices causés, cela
ne l’empêche pas de statuer sur le montant de l’indemnisation. La Cour peut, à titre exceptionnel,
octroyer une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité. Une telle approche
peut être justifiée lorsque les éléments de preuve permettent de conclure qu’un fait
internationalement illicite a indubitablement causé un préjudice avéré mais qu’ils ne permettent pas
une évaluation précise de l’étendue ou de l’ampleur de ce préjudice (voir Certaines activités menées
par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt,
C.I.J. Recueil 2018 (I), p. 26-27, par. 35 ; Ahmadou Sadio Diallo (République de Guinée
c. République démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 334, par. 21,
p. 334-335, par. 24, et p. 337, par. 33).


       107. La Cour observe que, le plus souvent, lorsqu’il s’est agi d’accorder des indemnisations
dans le cas d’un large groupe de victimes qui ont subi de graves préjudices dans des situations de
conflit armé, les instances judiciaires ou autres chargées de le faire ont recouru à l’octroi de sommes
globales, pour certaines catégories de préjudices, sur la base des éléments de preuve mis à leur
disposition. La CREE, par exemple, a exprimé les difficultés intrinsèques auxquelles un organe
judiciaire doit faire face dans de telles situations. La Commission a admis que l’indemnisation
accordée par elle correspondait aux «dommages ayant pu être établis à un degré suffisant de certitude
grâce aux éléments de preuve disponibles» (Sentence finale, Réclamations de dommages de
l’Erythrée, décision du 17 août 2009, Nations Unies, Recueil des sentences arbitrales (RSA),
vol. XXVI, p. 516, par. 2 [traduction du Greffe]), même si les montants adjugés ne correspondaient
«probablement pas à la totalité des dommages que l’une ou l’autre des Parties ont subis en violation
du droit international» (ibid. [traduction du Greffe]). Elle a également reconnu que, dans le cadre
des procédures visant à réparer les préjudices touchant un grand nombre de victimes, les institutions
compétentes ont adopté des critères d’établissement de la preuve moins rigoureux. Elles ont réduit,
en conséquence, les montants des indemnités accordées, de manière à tenir compte des incertitudes
découlant de l’application d’un critère moins strict d’établissement de la preuve (ibid., p. 528-529,
par. 38).


      108. La Cour est convaincue qu’elle doit procéder de la sorte en l’espèce. Elle tiendra dûment
compte des conclusions susmentionnées relatives à la nature, aux formes et au montant de la
réparation lorsqu’elle considérera les différents types de dommages avancés par la RDC.


      109. L’Ouganda fait valoir que les principes pertinents de droit international en matière
d’indemnisation interdiraient d’exiger d’un Etat responsable qu’il verse une indemnité supérieure à
sa capacité de paiement. La RDC considère, par contre, que «la hauteur de la réparation ne doit pas
être influencée par … la situation de l’auteur du fait illicite» et qu’elle devrait dépendre
exclusivement du préjudice causé.


       110. La Cour rappelle à cet égard que la CREE a soulevé la question de savoir si la
détermination du montant de l’indemnisation devrait prendre en compte le fardeau financier imposé
à l’Etat responsable, eu égard à sa situation économique, en particulier s’il y a des doutes concernant

                                                  - 37 -

la capacité de cet Etat à payer la somme sans mettre en cause sa capacité à satisfaire les besoins
essentiels de son peuple (Sentence finale, Réclamations de dommages de l’Erythrée, décision du
17 août 2009, RSA, vol. XXVI, p. 522-524, par. 19-22). La Cour se penchera plus loin sur la question
de la capacité financière de l’Etat défendeur (voir le paragraphe 407 ci-dessous).


                                             C. La preuve

      111. Ayant établi les principes et les règles applicables à l’évaluation des réparations en
l’espèce, la Cour examinera la question de la preuve pour déterminer qui en a la charge, le critère
d’établissement de la preuve et la valeur probante à accorder à certains types de preuves.



                                                 *     *



       112. La RDC affirme qu’elle n’est pas tenue de démontrer, comme le prétend l’Ouganda,
chacun des préjudices subis dans le conflit armé. Le demandeur estime que l’Ouganda cherche à
imposer un régime juridique de la preuve plus exigeant que celui qui doit s’appliquer au stade des
réparations. Il ajoute qu’il convient également, à ce stade, de prendre en compte les circonstances de
l’affaire et les difficultés rencontrées par les Parties en ce domaine dans une situation de conflit armé.
La RDC rappelle la jurisprudence de la Cour, selon laquelle, dans certaines situations, le défendeur
peut être mieux placé pour établir certains faits. Elle demande ainsi à la Cour d’appréhender
l’évaluation des dommages d’une manière qui ne soit ni mécanique, ni rigide.


       113. L’Ouganda, pour sa part, attire l’attention de la Cour sur l’obligation incombant à la RDC
de prouver les pertes, les dommages ou les blessures subis par des personnes ou des biens spécifiques,
dans des lieux et à des moments précis. Selon le défendeur, il découle de l’arrêt de 2005, en particulier
de son paragraphe 260 (voir le paragraphe 71 ci-dessus), que la RDC doit démontrer que les
dommages subis sont une conséquence d’un des faits internationalement illicites dont l’Ouganda a
été reconnu responsable, en apportant des preuves que le dommage résulte d’actions spécifiques
attribuables à l’Ouganda. Selon le défendeur, il revient à la RDC d’apporter la preuve du préjudice
exact, du lien de causalité et de l’attribution à l’Ouganda de chaque action spécifique donnant lieu
au préjudice.



                                                *      *



       114. La Cour, pour accorder une indemnisation à la RDC, ne considère pas que celle-ci,
comme l’affirme l’Ouganda, doit prouver l’existence du préjudice exact subi par telle personne ou
tel bien dans un lieu et à un moment donnés. Dans le cas de dommages massifs, comme dans la
présente affaire, la Cour peut parvenir à une estimation de l’étendue des dommages sur laquelle devra
être fondée l’indemnisation sans avoir nécessairement à identifier le nom de chaque victime ou des
informations spécifiques sur chaque bâtiment ou autre bien détruit pendant le conflit.

                                                  - 38 -

1. La charge de la preuve

       115. La Cour commencera par rappeler les règles régissant la charge de la preuve.
Conformément à sa jurisprudence bien établie en la matière, «en règle générale, il appartient à la
partie qui allègue un fait au soutien de ses prétentions de faire la preuve de l’existence de ce fait»
(Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 33 ; Ahmadou Sadio Diallo (République de
Guinée c. République démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 660, par. 54).
Il revient donc, en principe, à la partie qui allègue un fait de «soumettre les éléments de preuve
pertinents pour étayer sa thèse» (Usines de pâte à papier sur le fleuve Uruguay (Argentine
c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 71, par. 163).


       116. Cependant, il ne s’agit pas, selon la Cour, d’une règle absolue, applicable en toutes
circonstances. Il existe des situations où il faudrait «faire preuve de souplesse dans l’application de
cette règle générale et, notamment, [où] le défendeur pourrait être mieux à même d’établir certains
faits» (Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332, par. 15). La Cour «ne saurait cependant
présumer qu’un élément de preuve qui n’est pas disponible aurait, s’il avait été produit, plaidé en
faveur de la cause de l’une des parties ; et encore moins ne saurait-elle présumer l’existence d’un
élément de preuve qui n’a pas été produit» (Différend frontalier terrestre, insulaire et maritime
(El Salvador/Honduras ; Nicaragua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 399, par. 63).


        117. La Cour a souligné ainsi que «[l]’établissement de la charge de la preuve dépend, en
réalité, de l’objet et de la nature de chaque différend soumis à la Cour ; il varie en fonction de la
nature des faits qu’il est nécessaire d’établir pour les besoins du jugement de l’affaire»
(Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), fond, arrêt,
C.I.J. Recueil 2010 (II), p. 660, par. 54). Il appartient à la Cour d’apprécier l’ensemble des éléments
de preuve produits par les parties et dûment soumis au débat contradictoire, en vue de parvenir à ses
conclusions. Il se peut que, en fonction des circonstances de l’espèce, «aucune des parties ne supporte
à elle seule la charge de la preuve» (ibid., p. 661, par. 56).


       118. Pour ce qui concerne les préjudices qui se sont produits dans le district de l’Ituri, qui se
trouvait sous occupation de l’Ouganda, la Cour rappelle la conclusion à laquelle elle est arrivée au
paragraphe 78 ci-dessus. Dans cette phase de la procédure, il incombe à l’Ouganda d’établir que tel
ou tel préjudice subi par la RDC en Ituri n’a pas été causé par son manquement à ses obligations de
puissance occupante.


        119. En revanche, pour ce qui est des préjudices qui ont eu lieu sur le territoire congolais, hors
Ituri, et bien que l’existence d’un conflit armé puisse rendre plus difficile l’établissement des faits,
la Cour estime que «c’est en définitive au plaideur qui cherche à établir un fait qu’incombe la charge
de la preuve ; lorsque celle-ci n’est pas produite, une conclusion peut être rejetée dans l’arrêt comme
insuffisamment démontrée» (Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 319, par. 101 ; voir
aussi Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437, par. 101).

                                                 - 39 -

2. Le standard de la preuve et le degré de certitude

       120. Dans sa pratique, la Cour a eu recours à divers critères d’appréciation de la preuve (voir
Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 129-130,
par. 209-210 ; Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 17).
Selon la Cour, le standard de la preuve peut varier au cas par cas et en fonction de la gravité des actes
allégués (C.I.J. Recueil 2007 (I), p. 130, par. 210). La Cour a également reconnu qu’un Etat qui n’est
pas en mesure d’apporter la preuve directe de certains faits doit pouvoir «recourir plus largement aux
présomptions de fait, aux indices ou preuves circonstancielles» (Détroit de Corfou (Royaume-Uni
c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 18).


      121. La Cour s’est déjà penchée sur le poids qu’il convient d’accorder à certains éléments de
preuve. Elle rappelle, comme elle l’a souligné dans son arrêt de 2005, qu’elle

      «traitera avec prudence les éléments de preuve spécialement établis aux fins de l’affaire
      ainsi que ceux provenant d’une source unique. Elle leur préférera des informations
      fournies à l’époque des événements par des personnes ayant eu de ceux-ci une
      connaissance directe. Elle prêtera une attention toute particulière aux éléments de
      preuve dignes de foi attestant de faits ou de comportements défavorables à l’Etat que
      représente celui dont émanent lesdits éléments (Activités militaires et paramilitaires au
      Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
      C.I.J. Recueil 1986, p. 41, par. 64). La Cour accordera également du poids à des
      éléments de preuve dont l’exactitude n’a pas, même avant le présent différend, été
      contestée par des sources impartiales.» (Arrêt de 2005, C.I.J. Recueil 2005, p. 201,
      par. 61 ; voir également Application de la convention pour la prévention et la répression
      du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
      C.I.J. Recueil 2007 (I), p. 130-131, par. 213.)


      122. La Cour a précisé, à propos des rapports émanant d’organes officiels ou indépendants,
que leur valeur

      «dépend, entre autres, 1) de la source de l’élément de preuve (par exemple, la source
      est-elle partiale ou neutre ?), 2) de la manière dont il a été obtenu (par exemple, est-il
      tiré d’un rapport de presse anonyme ou résulte-t-il d’une procédure judiciaire ou quasi
      judiciaire minutieuse ?) et 3) de sa nature ou de son caractère (s’agit-il de déclarations
      contraires aux intérêts de leurs auteurs, de faits admis ou incontestés ?)» (Application
      de la convention pour la prévention et la répression du crime de génocide (Croatie
      c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 76, par. 190).


       123. La Cour considère qu’il est utile de se référer à la pratique d’autres organismes
internationaux qui se sont penchés sur la détermination de la réparation pour ce qui est des violations
de masse dans le cadre d’un conflit armé. La CREE a reconnu les difficultés associées aux questions
de la preuve en examinant les demandes d’indemnisation pour des violations des obligations
découlant du jus in bello et du jus ad bellum commises dans le contexte d’un conflit armé
international. Alors qu’elle exigeait «des preuves claires et convaincantes pour établir qu’un
dommage s’est produit» [traduction du Greffe], la CREE a noté que, si le même standard élevé était
exigé pour la quantification du préjudice, cela conduirait à l’échec de toute réparation. Elle a donc
retenu une «preuve moins rigoureuse» aux fins de la quantification (Sentence finale, Réclamations

                                                 - 40 -

de dommages de l’Erythrée, décision du 17 août 2009, RSA, vol. XXVI, p. 528, par. 36 [traduction
du Greffe]). En outre, dans son ordonnance en réparation dans l’affaire Katanga, qui porte sur des
faits qui se sont produits dans le cadre du même conflit armé que celui en cause en l’espèce, la CPI
a tenu compte de ce que «les Demandeurs ne sont pas toujours en mesure d’apporter des éléments de
preuve documentaires à l’appui de tous les préjudices allégués au vu des circonstances qui prévalent
en RDC» (Le Procureur c. Germain Katanga, affaire ICC-01/04-01/07, chambre de première
instance II, ordonnance de réparation en vertu de l’article 75 du Statut, 24 mars 2017, p. 41, par. 84).


      124. A la lumière de ce qui précède et compte tenu du fait qu’un nombre considérable de
preuves ont été détruites ou rendues inaccessibles au fil des années depuis le conflit armé, la Cour
estime que, dans l’établissement de la responsabilité, le niveau exigé de la preuve est plus élevé que
dans la présente phase, relative à la réparation, où une certaine flexibilité est nécessaire.


       125. La Cour relève que les éléments de preuve versés au dossier par la RDC ne sont pas, en
grande partie, suffisants pour lui permettre de déterminer les montants de l’indemnisation due avec
précision. Cependant, compte tenu du contexte de conflit armé en l’espèce, la Cour doit prendre en
compte d’autres éléments, tels que les divers rapports d’enquête qui figurent au dossier, notamment
ceux émanant des organes des Nations Unies. La Cour, dans son arrêt de 2005, a déjà examiné la
plupart de ces éléments de preuve et a considéré que certains des rapports de l’ONU ainsi que le
rapport final de la commission d’enquête judiciaire chargée d’examiner les allégations relatives à
l’exploitation illégale des ressources naturelles et autres formes de richesses en RDC établie en 2001
(ci-après le «rapport de la commission Porter») avaient une valeur probante lorsqu’ils étaient
corroborés par d’autres sources dignes de foi (C.I.J. Recueil 2005, p. 249, par. 237). Bien que la Cour
ait noté, en 2005, qu’il n’était pas nécessaire qu’elle procède à des constatations de fait pour chaque
incident individuel, ces documents font néanmoins état d’un nombre considérable d’incidents, sur
lesquels la Cour peut maintenant s’appuyer pour évaluer les dommages et le montant de
l’indemnisation due. La Cour prendra aussi en considération des éléments de preuve plus récents, en
particulier le «rapport du projet Mapping concernant les violations les plus graves des droits de
l’homme et du droit international humanitaire commises entre mars 1993 et juin 2003 sur le territoire
de la République démocratique du Congo», qui a été publié en 2010 par le Haut-Commissariat des
Nations Unies aux droits de l’homme (ci-après le «rapport Mapping»). La Cour prendra également
en compte les rapports des experts qu’elle a elle-même désignés, lorsqu’elle les considérera
pertinents.


       126. Dans les circonstances de l’espèce et compte tenu du contexte et du temps qui s’est écoulé
depuis les faits en question, la Cour considère que l’appréciation de l’existence et de l’étendue des
préjudices doit se faire dans la limite des possibilités offertes par les éléments de preuve. Il peut
s’agir des éléments de preuve versés au dossier par les Parties ou de ceux qui figurent dans les
rapports présentés par les experts désignés par la Cour ainsi que dans des rapports de l’ONU et
d’autres organismes nationaux et internationaux. Enfin, la Cour relève que, dans de telles
circonstances, l’appréciation de l’existence et de l’étendue des dommages doit être fondée sur des
estimations raisonnables prenant en compte le point de savoir si une conclusion de fait donnée est
étayée par plusieurs sortes de preuve («un certain nombre d’indices concordants») (voir Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 83, par. 152).

                                                  - 41 -

                        D. Les types de dommages objets de la réparation

      127. Les Parties sont en désaccord sur le point de savoir quels sont les types de dommages qui
entrent dans le champ de l’arrêt de 2005 et que la Cour devra donc prendre en compte lors de la
présente phase de la procédure.



                                                *      *



       128. La RDC soutient que les faits internationalement illicites attribuables à l’Ouganda et
l’existence des dommages en résultant ont déjà été établis par la Cour dans son arrêt de 2005 et que
la présente phase de la procédure ne porte que sur l’étendue de ces dommages, en vue d’évaluer le
montant de la réparation.


       129. La RDC affirme qu’il n’est pas raisonnable d’interpréter l’arrêt de 2005 comme excluant
de la présente phase des réparations les types de dommages n’ayant pas été expressément visés par
ledit arrêt. Ainsi, selon le demandeur, les viols et les actes de violence sexuelle, qui ne sont pas cités
en tant que tels dans l’arrêt de 2005, entrent dans le cadre dudit arrêt. Il en irait de même, selon lui,
pour d’autres types de dommages, tels que le dommage macroéconomique ou le pillage de certains
minerais qui n’ont pas été expressément mentionnés dans cette décision.


       130. Bien qu’il admette sa responsabilité pour les faits internationalement illicites établis par
la Cour, l’Ouganda considère que l’arrêt de 2005 contient certaines limitations temporelles,
géographiques et matérielles. Il estime que son obligation de réparer ne concerne que les types de
dommages expressément visés dans l’arrêt de 2005. Le défendeur s’oppose à ce que la RDC puisse,
à ce stade tardif, faire entrer certains actes, comme le viol ou les violences sexuelles, dans le cadre
général énoncé par l’arrêt de 2005. L’Ouganda invite ainsi la Cour à limiter la portée du présent arrêt
aux seuls types de dommages qui sont expressément visés dans l’arrêt de 2005.



                                                *      *



       131. La Cour a déjà, dans son arrêt de 2005, déterminé que l’Ouganda était tenu de réparer les
préjudices causés à la RDC par plusieurs actions et omissions qui lui sont attribuables. La Cour
considère que sa tâche, au stade actuel de la procédure, est de se prononcer sur la nature et le montant
des réparations que l’Ouganda est tenu d’accorder à la RDC, pour les types de dommages établis en
2005 et qui lui sont attribuables. En effet, l’objectif de la Cour, dans son arrêt de 2005, n’était pas de
déterminer avec précision les différents préjudices subis par la RDC. Il suffit que les préjudices
particuliers invoqués par le demandeur relèvent des catégories établies en 2005 (C.I.J. Recueil 2005,
p. 241, par. 211, p. 245, par. 220, p. 252-253, par. 246-250, p. 257, par. 259, et p. 280-281, par. 345,
points 3) et 4) du dispositif). Ainsi que la Cour l’a fait dans ses affaires précédentes relatives à la
réparation, elle déterminera si chacune des demandes entre dans le champ de ses conclusions
antérieures en matière de responsabilité (voir Ahmadou Sadio Diallo (République de Guinée
c. République démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332-333,
par. 17, et p. 343, par. 53).

                                                   - 42 -

                             III. INDEMNISATION DEMANDÉE PAR LA RDC

      132. La RDC demande à être indemnisée de dommages aux personnes (section A), de
dommages aux biens (section B), de dommages aux ressources naturelles (section C) et d’un
dommage macroéconomique (section D). La Cour examinera ces demandes au regard des
considérations générales exposées ci-dessus.


                                      A. Dommages aux personnes

         133. Dans le dispositif de l’arrêt qu’elle a rendu en 2005, la Cour a dit que,

         «par le comportement de ses forces armées, qui [avaient] commis des meurtres et des
         actes de torture et autres formes de traitement inhumain à l’encontre de la population
         civile congolaise, [avaient] détruit des villages et des bâtiments civils, [avaient] manqué
         d’établir une distinction entre cibles civiles et cibles militaires et de protéger la
         population civile lors d’affrontements avec d’autres combattants, [avaient] entraîné des
         enfants-soldats, [avaient] incité au conflit ethnique et [avaient] manqué de prendre des
         mesures visant à y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
         pris de mesures visant à respecter et à faire respecter les droits de l’homme et le droit
         international humanitaire dans le district de l’Ituri, la République de l’Ouganda a[vait]
         violé les obligations lui incombant en vertu du droit international relatif aux droits de
         l’homme et du droit international humanitaire» (C.I.J. Recueil 2005, p. 280, par. 345,
         point 3) du dispositif) ;

et que

         «la République de l’Ouganda, en se livrant à des actions militaires à l’encontre de la
         République démocratique du Congo sur le territoire de celle-ci, en occupant l’Ituri et en
         soutenant activement, sur les plans militaire, logistique, économique et financier, des
         forces irrégulières qui opéraient sur le territoire congolais, a[vait] violé le principe du
         non-recours à la force dans les relations internationales et le principe de
         non-intervention» (ibid., p. 280, par. 345, point 1) du dispositif).



                                                  *      *



      134. La RDC réclame une indemnisation totale d’au moins 4 350 421 800 dollars des
Etats-Unis à raison des dommages aux personnes causés par les faits internationalement illicites de
l’Ouganda. Elle définit à cette fin cinq types de dommages : pertes en vies humaines
(4 045 646 000 dollars des Etats-Unis), préjudices corporels et mutilations (54 464 000 dollars des
Etats-Unis), viols et violences sexuelles (33 458 000 dollars des Etats-Unis), recrutement et
déploiement d’enfants-soldats (30 000 000 dollars des Etats-Unis) et déplacements de population
(186 853 800 dollars des Etats-Unis).


1. Pertes en vies humaines

       135. La RDC demande à être indemnisée de la perte de 180 000 vies humaines au sein de la
population civile, ainsi que de la mort de 2000 membres des forces armées congolaises qui auraient
été tués dans des combats contre l’armée ougandaise ou des groupes armés soutenus par l’Ouganda.

                                                 - 43 -

Pour justifier le premier nombre, elle se fonde sur des enquêtes sur la mortalité et d’autres estimations
effectuées par des organisations non gouvernementales, en particulier sur un rapport établi par
l’International Rescue Committee (ci-après l’«IRC») et une étude menée par l’Association pour le
développement de la recherche appliquée en sciences sociales (ci-après l’«ADRASS»). Les analyses
en question visent à évaluer la «surmortalité» en comparant le nombre total observé ou calculé de
morts survenues durant le conflit en RDC avec le taux de mortalité des années antérieures au conflit.
L’IRC estime à 3,9 millions les «morts en surnombre» qui se sont produites pendant la période
pertinente, soit entre 1998 et 2003, et l’ADRASS à 200 000.


       136. La RDC part de l’estimation de l’IRC, qu’elle arrondit à 4 millions. Elle divise ensuite ce
nombre par 10, «[a]u vu de la prudence qu’il convient d’observer dans le cadre d’une procédure
judiciaire», et parvient à une «estimation minimale» de 400 000 victimes civiles. Reconnaissant que
l’Ouganda ne devrait pas être tenu pour responsable de chaque mort de civil causée par le conflit
armé, elle applique ensuite un facteur de 0,45 correspondant à la part de responsabilité qu’elle lui
attribue. Elle parvient ainsi à un nombre de 180 000 morts de civils attribuables à l’Ouganda. La
RDC considère que cette approche est étayée par le rapport de Mme Guha-Sapir, experte désignée
par la Cour, qui, sur la base de données issues de 38 enquêtes sur la mortalité relevant du domaine
public, estime à 4 958 775 le nombre de «décès de civils en surnombre» dus au conflit en RDC entre
1998 et 2003. En divisant ce chiffre par 10 et en appliquant le multiplicateur de 0,45 avancé par la
RDC, Mme Guha-Sapir parvient à une estimation de 224 449 décès de civils en surnombre.


        137. La RDC indique que, parmi ces morts, 60 000 se sont produites en Ituri, 920 ont résulté
des combats à Kisangani et 119 080 sont survenues dans d’autres parties du pays. Elle distingue en
outre deux catégories de vies humaines perdues au sein des populations civiles : d’une part, celles
résultant de violences délibérées contre ces populations (40 000 en Ituri), de l’autre, celles dues à
d’autres manquements de l’Ouganda à ses obligations internationales dans le contexte de l’invasion
et de l’occupation de certaines parties du territoire congolais (20 000 victimes civiles collatérales en
Ituri, 920 à Kisangani et 119 080 victimes civiles dans d’autres parties de la RDC).


     138. En réponse à une question posée par la Cour en vertu de l’article 62 de son Règlement,
la RDC a produit des «fiches d’identification de victimes» qui avaient été recueillies par une
commission d’experts établie par le Gouvernement congolais (ci-après «la commission d’enquête
congolaise»). Ces fiches recensent 5440 personnes ayant prétendument perdu la vie à cause du
comportement illicite de l’Ouganda.


       139. La RDC propose que la Cour se fonde sur des sommes forfaitaires pour déterminer
l’indemnisation due pour chaque vie humaine perdue. En ce qui concerne les morts causées par des
actes de violence délibérément dirigés contre la population civile, elle demande une indemnisation à
hauteur de 34 000 dollars des Etats-Unis par personne soit, selon elle, le montant moyen des
indemnités allouées par les juridictions congolaises aux familles des victimes de crimes de guerre.
Quant aux morts de civils ne résultant pas de tels actes de violence et aux morts de membres des
forces armées congolaises, elle propose un montant forfaitaire de 18 913 dollars des Etats-Unis par
personne, établi sur la base d’une estimation de l’âge moyen des victimes, de l’espérance de vie
moyenne et du revenu annuel moyen anticipé. S’agissant de la première catégorie, elle fait observer
que l’un des experts désignés par la Cour, M. Senogles, n’a pas analysé la pratique prévalant au sein
des juridictions congolaises, comme il était demandé dans son mandat ; elle considère que le montant
qu’il propose, soit 30 000 dollars des Etats-Unis par personne, est trop faible et non justifié. La RDC
estime également que l’expert n’a pas expliqué pourquoi la Cour devrait s’inspirer de la pratique de
la Commission d’indemnisation des Nations Unies (ci-après la «CINU») plutôt que de la
jurisprudence des juridictions internationales, en particulier celles œuvrant sur le continent africain.

                                                 - 44 -

        140. La RDC demande à la Cour de lui adjuger au total 4 045 646 000 dollars des Etats-Unis
au titre de l’indemnisation des pertes en vies humaines dont elle prétend qu’elles ont été causées par
l’Ouganda.



                                                   *



        141. L’Ouganda affirme que les études démographiques faisant état d’une surmortalité
n’apportent pas la preuve du «préjudice exact [que la RDC] a subi du fait des actions spécifiques de
l’Ouganda», ce qu’avait exigé la Cour dans son arrêt de 2005 (C.I.J. Recueil 2005, p. 257, par. 260).
Il fait également valoir que tant l’étude menée par l’IRC que le rapport élaboré par l’expert désigné
par la Cour, Mme Guha-Sapir, sont sujets à caution et présentent des failles méthodologiques. En
particulier, il avance que ces deux analyses sont fondées sur des données obsolètes et que, appliquée
aux données plus récentes publiées par la Division de la population de l’Organisation des
Nations Unies (ONU) pour la période 1998-2003, la méthode de Mme Guha-Sapir n’aurait fait
apparaître aucune «surmortalité». Il relève aussi que les auteurs de l’étude de l’ADRASS
considéraient que leur chiffre de 200 000 vies perdues était probablement très exagéré. L’Ouganda
affirme encore que, pour déterminer la part de responsabilité qu’elle lui attribue, la RDC utilise
arbitrairement un facteur de 0,45 et ne tient pas suffisamment compte du rôle joué par d’autres
acteurs.


       142. L’Ouganda fait aussi référence à d’autres sources indépendantes, notamment l’Uppsala
Conflict Data Program (ci-après l’«UCDP») basé à l’Université d’Uppsala et utilisé par M. Urdal,
expert désigné par la Cour, l’Armed Conflict Location & Event Data Project (ci-après l’«ACLED»),
basé à l’Université du Sussex, et le rapport Mapping. L’Ouganda souligne que les chiffres auxquels
parviennent ces «sources neutres» sont bien inférieurs à ceux avancés par la RDC. Il soutient
également que, au regard de la jurisprudence de la Cour et pour diverses raisons, les rapports de
tierces parties auxquels se réfère la RDC, y compris les rapports de l’ONU et ceux d’organisations
non gouvernementales, doivent être traités avec prudence. Enfin, il fait valoir que, dans leur pratique,
les juridictions internationales exigent qu’un demandeur fournisse des preuves établissant l’identité
des personnes qui auraient été tuées, notamment leur nom ainsi que la date, le lieu et la cause de la
mort. Il affirme que la RDC ne s’est donc pas acquittée de l’obligation qui lui incombe d’apporter la
preuve du préjudice exact qu’elle a subi du fait des actions spécifiques de l’Ouganda, et que sa
demande d’indemnisation devrait en conséquence être rejetée.


      143. Pour ce qui est de la réclamation relative aux soldats congolais tués, l’Ouganda soutient
que la Cour, dans son arrêt de 2005, ne l’a pas jugé responsable de ces morts, et que, quand bien
même la RDC serait en droit de demander à être indemnisée à ce titre, cette demande n’est pas étayée
par des éléments de preuve.


       144. En ce qui concerne la valeur des vies humaines perdues du fait de violences délibérées
contre les populations civiles, l’Ouganda conteste l’idée que le montant moyen approprié de
l’indemnisation devrait être déterminé par référence aux décisions des juridictions congolaises. Il
affirme aussi que le chiffre avancé par la RDC à cet égard n’est pas corroboré par les documents
soumis par celle-ci. Il soutient en outre que, dans les décisions en réparation concernant le même
conflit qu’elle a rendues récemment, la CPI a adjugé des montants nettement inférieurs à ceux

                                                  - 45 -

prétendument alloués par les juridictions congolaises. L’Ouganda considère encore que les variables
auxquelles la RDC recourt pour déterminer le montant moyen de l’indemnisation à raison des morts
de civils ne résultant pas de violences délibérées ne sont pas étayées par des éléments de preuve. Il
relève en particulier que, pour calculer le revenu annuel moyen des victimes décédées, c’est le revenu
moyen réel en RDC et non le produit intérieur brut par habitant qu’il conviendrait d’utiliser. A propos
du rapport de l’expert désigné par la Cour, M. Senogles, l’Ouganda affirme que la pratique de la
CINU en matière d’évaluation ne saurait être transposée aux procédures entre Etats. Il soutient en
outre que M. Senogles a appliqué à mauvais escient la méthode de la CINU puisqu’il a recommandé
des montants forfaitaires fondés sur ceux des réclamations de catégorie C de cette commission, pour
lesquelles une perte individuelle devait être démontrée par des éléments de preuve plus détaillés que
ceux qui sont disponibles dans la présente procédure.



                                                *      *



        145. La Cour rappelle que, dans son arrêt de 2005, elle a dit, notamment, que l’Ouganda avait
commis des meurtres parmi la population civile, avait manqué d’établir une distinction entre cibles
civiles et cibles militaires et de protéger la population civile lors d’affrontements avec d’autres
combattants et, en tant que puissance occupante, n’avait pris aucune mesure visant à respecter et à
faire respecter les droits de l’homme et le droit international humanitaire en Ituri (C.I.J. Recueil 2005,
p. 241, par. 211, et p. 280, par. 345, point 3) du dispositif). Elle a également dit que l’Ouganda, par
son intervention militaire illicite en RDC, avait violé l’interdiction de l’emploi de la force énoncée
au paragraphe 4 de l’article 2 de la Charte des Nations Unies (ibid., p. 227, par. 165). La Cour
réaffirme que, en principe, les pertes en vies humaines causées par ces faits internationalement
illicites font naître pour l’Ouganda l’obligation de réparer intégralement le préjudice. Avant
d’accorder une indemnisation, la Cour doit établir la matérialité et l’étendue du préjudice subi par le
demandeur, et s’assurer qu’il existe un lien de causalité suffisamment direct et certain entre celui-ci
et le fait internationalement illicite commis par le défendeur.


       146. Les fiches d’identification de victimes produites par la RDC (voir le paragraphe 138
ci-dessus) sont peu nombreuses par rapport au nombre de vies perdues qu’avance la RDC, et ne
confirment donc pas que l’Ouganda doive réparation à raison de 180 000 morts de civils.


        147. Qui plus est, dans leur grande majorité, les fiches d’identification de victimes n’indiquent
pas le nom de la personne décédée. Bien que, dans les circonstances très particulières de la présente
affaire, la Cour ne soit pas persuadée que, comme le soutient l’Ouganda, l’identité des personnes qui
auraient été tuées doive être établie pour que ces fiches aient une quelconque valeur probante (voir
le paragraphe 114 ci-dessus), celles-ci présentent par ailleurs d’autres défauts, notamment le fait de
n’être pas accompagnées d’autres éléments d’information. Nombre d’entre elles ne font en outre pas
apparaître l’existence d’un lien de causalité suffisant entre un comportement internationalement
illicite de l’Ouganda et le préjudice allégué, mais mentionnent au contraire d’autres acteurs comme
auteurs présumés du préjudice, notamment le Rwanda ou des groupes armés opérant hors Ituri, des
actes desquels l’Ouganda n’était pas responsable. La Cour a fait observer dans des affaires
antérieures que les dépositions de témoins recueillies de nombreuses années après les événements en
cause, en particulier lorsqu’elles ne sont pas étayées par d’autres éléments d’information, doivent
être traitées avec prudence (Application de la convention pour la prévention et la répression du crime
de génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 78-79, par. 197 et 199 ; Différend
territorial et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 731, par. 244). Par conséquent, les fiches

                                                    - 46 -

d’identification de victimes produites par la RDC ne peuvent se voir attribuer qu’une valeur probante
très limitée pour ce qui est de parvenir à une appréciation du nombre de morts à raison desquelles
l’Ouganda doit réparation.


        148. Les études scientifiques sur lesquelles se fonde la RDC pour calculer le nombre de «décès
en surnombre», à savoir le rapport de l’IRC et l’étude de l’ADRASS, ne permettent pas d’établir
l’existence d’un lien de causalité suffisamment direct et certain. La Cour considère que,
indépendamment de leur qualité scientifique et méthodologique, les études en question n’étaient pas
destinées à recenser — et ne recensent pas — le nombre de morts pour lesquelles il existe un lien de
causalité suffisamment direct et certain avec les faits illicites commis par l’Ouganda. Dans son
rapport, Mme Guha-Sapir estime ainsi «avec un niveau de confiance de 95 % qu’au moins
3,2 millions de morts en surnombre ont pu être causées par le conflit armé au cours de la période
considérée», mais la Cour ne juge pas convaincante l’explication qu’elle donne pour justifier cette
estimation. A l’audience, Mme Guha-Sapir a reconnu qu’il était impossible d’attribuer à une cause
unique les «morts en surnombre» recensées dans son rapport. A supposer que le nombre de
3,2 millions de vies humaines perdues soit retenu comme indication du nombre de vies perdues
durant le conflit armé, la Cour ne disposerait d’aucun élément plausible pour déterminer dans quels
cas il existait «un lien de causalité suffisamment direct et certain entre le fait illicite ... et le préjudice
subi par le demandeur» (Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 32 ; Ahmadou
Sadio Diallo (République de Guinée c. République démocratique du Congo), indemnisation, arrêt,
C.I.J. Recueil 2012 (I), p. 332, par. 14, citant Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 232-233, par. 462). Certaines des vies perdues durant le conflit (dont le
nombre ne peut être déterminé) peuvent être considérées comme ayant une cause trop éloignée des
faits internationalement illicites commis par l’Ouganda pour servir de base à réclamation de
réparation contre celui-ci (voir le commentaire de l’article 31 des Articles de la CDI sur la
responsabilité de l’Etat, Annuaire de la Commission du droit international, 2001, vol. II, deuxième
partie, p. 98, par. 10). Par conséquent, la Cour estime que les enquêtes sur la mortalité présentées ne
peuvent contribuer à la détermination du nombre de vies perdues attribuables à l’Ouganda.


        149. De plus, la Cour prend note du rapport sur les «morts causées par le conflit» ou «pertes
en vies humaines résultant directement du conflit armé» que M. Urdal, expert qu’elle a désigné, a
établi en se fondant sur la base de données de l’UCDP, une base de données universitaire dont il s’est
servi pour recenser, à partir d’épisodes individuels, les «morts directement causées par le conflit».
Cet expert a estimé, en s’appuyant sur la base de données de l’UCDP, que pendant la période
pertinente, soit entre août 1998 et juin 2003, 14 663 morts directes de civils s’étaient produites sur
l’ensemble du territoire de la RDC, dont 5769 en Ituri. Ce chiffre comprend les civils «tués en
conséquence d’actes de violence délibérément dirigés contre eux» et les «victimes [civiles]
collatérales». M. Urdal note dans son rapport que la base de données de l’UCDP ne recense que
32 morts de civils en RDC au cours d’affrontements impliquant des troupes ougandaises. La Cour
rappelle toutefois que, dans son arrêt de 2005, elle a également jugé l’Ouganda responsable de
manquements aux obligations lui incombant en tant que puissance occupante en Ituri, pour ce qui
concerne les violations du droit international des droits de l’homme et du droit international
humanitaire dans le territoire occupé (C.I.J. Recueil 2005, p. 245, par. 220). Sur cette base, et à moins
que l’Ouganda n’établisse que certains des décès allégués par la RDC en Ituri n’ont pas été causés
par son manquement à ses obligations de puissance occupante, le défendeur doit réparation pour les
pertes en vies humaines résultant du conflit en Ituri, que celles-ci aient ou non résulté d’affrontements
impliquant des troupes ougandaises (voir le paragraphe 78 ci-dessus). Quant aux vies perdues hors
Ituri, la base de données de l’UCDP se révèle moins utile, puisqu’elle n’est, selon l’expert, «pas
destinée à déterminer l’imputation juridique de la responsabilité des morts».

                                                 - 47 -

        150. La Cour constate en outre les limites intrinsèques de la base de données de l’UCDP en
tant qu’élément de preuve dans une procédure judiciaire. Cette base de données se fonde
essentiellement sur des articles de presse et des rapports d’organisations non gouvernementales,
documents auxquels, lorsqu’ils sont présentés directement dans le cadre de ses procédures, la Cour
n’accorde qu’une valeur probante limitée dès lors qu’ils ne sont pas corroborés par d’autres types de
preuve (arrêt de 2005, C.I.J. Recueil 2005, p. 204, par. 68 ; Plates-formes pétrolières (République
islamique d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 190, par. 60 ; Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 40-41, par. 62-63 ; Personnel diplomatique et consulaire des
Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 9-10,
par. 12-13). De plus, les chiffres de la base de données de l’UCDP représentent des estimations très
prudentes et, selon toute probabilité, minorent le nombre total de morts directes de civils. Cela a été
confirmé par M. Urdal à l’audience, lorsqu’il a déclaré, à propos du chiffre de 14 663 civils tués
(morts survenues entre août 1998 et juin 2003 sur l’ensemble du territoire de la RDC, d’après la base
de données de l’UCDP, dont 5769 en Ituri), que «la sous-estimation [était] presque certaine» et qu’il
serait impossible de déterminer la «marge d’erreur». Cette sous-estimation qu’il suppose est étayée,
dans une certaine mesure, par la base de données de l’ACLED, dont les calculs aboutissent à un
nombre total de 23 791 morts résultant du conflit (civils et militaires compris).


      151. Si les éléments présentés par M. Urdal peuvent fournir une indication du nombre
approximatif de victimes civiles directes, la Cour ne peut cependant fonder son estimation du nombre
de vies perdues uniquement sur le rapport de cet expert et la base de données de l’UCDP. Elle doit
donc examiner d’autres types de preuve.


       152. La Cour a examiné des rapports produits sous les auspices de l’ONU et d’autres
documents établis par des tierces parties indépendantes. Dans son arrêt de 2005, elle s’est fondée sur
des rapports de l’ONU dont elle considérait qu’ils contenaient «suffisamment d’éléments de preuve
dignes de foi», mais uniquement «dans la mesure où ils [avaient] une valeur probante et [étaient]
corroborés, si nécessaire, par d’autres sources crédibles» (C.I.J. Recueil 2005, p. 239-240,
par. 205-208, et p. 249, par. 237). La valeur probante précise reconnue à un rapport, y compris ceux
rédigés par des entités de l’ONU, dépend également de la méthode et de l’ampleur des travaux de
recherche qui sous-tendent son élaboration (Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 76,
par. 189-190 ; Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie et Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 135-137,
par. 227-230). C’est pourquoi la Cour accorde une crédibilité particulière au rapport Mapping (voir
le paragraphe 125 ci-dessus). Il est à noter que toutes les informations figurant dans ce rapport sont
corroborées par au moins deux sources indépendantes, notamment des entretiens avec des témoins,
et constituent donc des éléments de preuve fiables (rapport Mapping, par. 10). Cela étant, même dans
le rapport Mapping,

      «[i]l ne s’agissait … pas de se livrer à des enquêtes approfondies ou d’obtenir des
      preuves qui seraient admissibles comme telles devant un tribunal, mais plutôt de
      «fournir les éléments de base nécessaires pour formuler des hypothèses initiales
      d’enquête en donnant une idée de l’ampleur des violations, en établissant leurs
      caractéristiques et en identifiant les possibilités d’obtention de preuve»» (ibid., par. 5).

                                                 - 48 -

       153. La Cour a aussi tenu compte d’autres documents de l’ONU, comme les rapports du
Secrétaire général sur la mission de l’ONU en République démocratique du Congo (ci-après la
«MONUC»), en gardant à l’esprit que ces rapports ne fournissent pas toujours des informations
suffisantes sur la méthode suivie et sont, pour la plupart, moins rigoureusement vérifiés que le rapport
Mapping.


       154. La Cour est d’avis que les différents rapports d’organismes de l’ONU, dont le rapport
Mapping, donnent un certain nombre d’informations sur des événements particuliers survenus
pendant le conflit, mais ne fournissent pas une base suffisante pour lui permettre de parvenir à une
estimation globale du nombre de morts attribuables à l’Ouganda. Les descriptions de situations
particulières où des personnes ont été tuées sont souvent imprécises («plusieurs» ou «de nombreux»
morts) mais, dans certains cas, un nombre approximatif de victimes éventuelles est au moins donné.
Il en est ainsi de la situation à Kisangani, relativement bien documentée : selon le rapport Mapping,
les combats entre troupes ougandaises et troupes rwandaises à Kisangani ont causé la mort de «plus
de 30» civils en août 1999 et de «plus de 24» civils en mai 2000, et tué «entre 244 et 760» civils en
juin 2000 (rapport Mapping, par. 361-363). Ces chiffres, s’ils peuvent suffire à jeter le doute sur le
nombre de 920 victimes civiles que la RDC affirme être liées à ces événements, fournissent
cependant à la Cour une échelle de valeurs dans laquelle situer son estimation globale de l’ampleur
des pertes en vies humaines. En outre, étant donné que le rapport Mapping n’était pas destiné à
imputer une responsabilité à des acteurs particuliers, les chiffres qui y figurent ne permettent pas
nécessairement à la Cour de conclure qu’il existait un lien de causalité suffisamment direct et certain
entre les faits internationalement illicites commis par l’Ouganda et les cas de pertes en vies humaines
recensées (voir les paragraphes 93 et 148 ci-dessus).


       155. La Cour note que, selon l’Ouganda, le rapport Mapping recense au total 2291 morts pour
lesquelles il peut exister une «suspicion raisonnable» qu’elles résultent d’un comportement qui lui
est attribuable. Cette estimation ne tient cependant pas compte du nombre de vies perdues en
conséquence des manquements de l’Ouganda aux obligations lui incombant en tant que puissance
occupante en Ituri, pas plus qu’elle ne donne acte de ce que l’Ouganda pourrait devoir réparation à
raison de certaines morts survenues hors Ituri même si le rapport Mapping ne fait pas de référence
précise au rôle joué par l’Ouganda dans un événement particulier.


       156. La Cour considère en outre que, même si l’on additionne les pertes en vies civiles dont le
rapport Mapping dit qu’elles se sont produites en Ituri et les morts survenues ailleurs en RDC dans
lesquelles l’Ouganda est impliqué, le total obtenu ne reflétera probablement pas pleinement
l’ampleur des pertes en vies humaines dont l’Ouganda est responsable. Le rapport Mapping vise
uniquement à rendre compte des violations graves du droit international humanitaire et du droit
international des droits de l’homme. Dans son deuxième rapport spécial sur la MONUC, en date du
27 mai 2003, le Secrétaire général de l’ONU estime par exemple qu’il y a eu, entre 1999 et 2003,
«plus de 60 000» morts dans le seul district de l’Ituri (Nations Unies, doc. S/2003/566 du 27 mai
2003, par. 10). Si la Cour ne peut se contenter de reprendre un chiffre figurant, sans aucune analyse
à l’appui, dans une source unique, le rapport du Secrétaire général donne toutefois à penser que la
prise en considération du seul rapport Mapping conduirait à une sous-estimation du nombre de vies
perdues.



                                                   *

                                                  - 49 -

       157. En appréciant les insuffisances des éléments de preuve présentés par la RDC, la Cour
tient compte des circonstances très particulières de la présente affaire, lesquelles ont réduit la capacité
de la RDC de produire des preuves ayant une plus forte valeur probante (voir les paragraphes 125-126
ci-dessus). Elle rappelle que, de 1998 à 2003, la RDC n’a pas exercé de contrôle effectif sur l’Ituri,
du fait de l’occupation de guerre par l’Ouganda. Dans l’affaire du Détroit de Corfou, la Cour a dit
que le contrôle territorial exclusif normalement exercé par l’Etat dans les limites de ses frontières
n’était pas sans influence sur le choix des modes de preuve dont disposaient les autres Etats, à qui il
pouvait être permis de recourir plus largement aux présomptions de fait, aux indices ou aux preuves
circonstancielles (Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949,
p. 18) (voir le paragraphe 120 ci-dessus). Ce principe général s’applique également aux situations
dans lesquelles l’Etat auquel incomberait normalement la charge de la preuve a perdu le contrôle
effectif du territoire où se trouvent des éléments de preuve cruciaux en raison de l’occupation de
guerre de ce territoire par un autre Etat.


       158. C’est en outre à juste titre que la RDC souligne que le type de preuves habituellement
produit dans les affaires de dommages causés aux personnes, notamment les actes de décès et les
dossiers d’hospitalisation, n’est souvent pas disponible dans les régions éloignées dépourvues
d’infrastructures civiles de base, ce dont la CPI aussi a tenu compte. La Cour rappelle les conclusions
de cette dernière, qui a estimé que les victimes du même conflit ne pouvaient pas toujours fournir
des preuves documentaires (voir le paragraphe 123 ci-dessus). Dans les procédures en question,
toutefois, nombre d’entre elles ont fourni des attestations de décès et des rapports médicaux
(Le Procureur c. Germain Katanga, affaire ICC-01/04-01/07, chambre de première instance II,
ordonnance de réparation en vertu de l’article 75 du Statut, 24 mars 2017, par. 111-112). Même si,
en la présente espèce, il n’était pas impossible à la RDC de produire de tels documents pour un certain
nombre de personnes, la Cour reconnaît la difficulté qu’il y aurait eu pour elle à les obtenir pour des
dizaines de milliers de victimes alléguées.


       159. La Cour a conscience qu’il n’existe souvent pas de preuves détaillées d’événements
particuliers survenus au cours d’une guerre dévastatrice, dans des régions reculées et il y a près de
vingt ans. Cela étant, elle estime que, nonobstant la situation difficile dans laquelle elle se trouvait,
la RDC aurait pu, depuis le prononcé de l’arrêt de 2005, recueillir davantage d’éléments concernant
les vies perdues (voir le paragraphe 66 ci-dessus).


       160. La Cour observe que les éléments de preuve versés au dossier, notamment le rapport
Mapping, établissent que de nombreux civils ont perdu la vie en RDC entre 1998 et 2003 et qu’une
partie importante de ces morts peut être liée à des faits internationalement illicites commis par
l’Ouganda. La Cour ne dispose toutefois pas d’éléments suffisants confirmant le chiffre de
180 000 morts de civils à raison desquelles, selon la RDC, l’Ouganda doit réparation. Elle ne peut
non plus fonder ses conclusions relatives aux réparations sur le fait que la base de données de l’UCDP
ait enregistré 32 morts de civils survenues au cours d’affrontements impliquant des troupes
ougandaises, ne serait-ce que parce que ce chiffre n’englobe pas les morts causées par des groupes
armés en Ituri (voir le paragraphe 78 ci-dessus).


       161. La Cour estime que l’analyse de M. Urdal, considérée conjointement avec les rapports de
divers organismes de l’ONU, fournit une base plus solide aux fins de l’évaluation du nombre de vies
perdues à raison desquelles l’Ouganda doit réparation. D’après M. Urdal, la base de données de
l’UCDP permet d’aboutir à une estimation de 14 663 morts directes de civils sur l’ensemble du
territoire de la RDC, dont 5769 en Ituri et 8894 dans d’autres régions. S’agissant des morts survenues
en Ituri, la Cour ne dispose pas d’éléments de preuve incitant à penser que les morts de civils sont

                                                - 50 -

dues à une cause autre que les manquements de l’Ouganda à ses obligations de puissance occupante.
M. Urdal a par ailleurs indiqué que le nombre total de civils tués en Ituri était probablement sous-
estimé dans la base de données de l’UCDP. Il s’ensuit que le nombre de morts de civils en Ituri à
raison desquelles l’Ouganda doit réparation est probablement supérieur au chiffre de 5769 auquel
M. Urdal est parvenu en s’appuyant sur celle-ci. Concernant la zone hors Ituri, la Cour ne peut
simplement tenir pour acquis que le nombre de morts de civils à raison desquelles l’Ouganda doit
réparation équivaut aux 8894 morts causées par le conflit qui, d’après les calculs de M. Urdal, se
seraient produites dans cette zone. D’une part, compte tenu de la multiplicité des acteurs ayant
participé au conflit armé en dehors de l’Ituri, il est impossible de présumer que toutes les morts en
question ont été causées par le comportement illicite de l’Ouganda. D’autre part, comme l’a fait
remarquer M. Urdal, le nombre de morts de civils survenues hors Ituri est probablement sous-estimé
dans la base de données de l’UCDP.


      162. Ni les documents présentés par la RDC, ni les rapports soumis par les experts désignés
par la Cour ou élaborés par des organismes de l’ONU n’apportent d’éléments suffisants pour
déterminer de manière précise ou même approximative le nombre de morts de civils à raison
desquelles l’Ouganda doit réparation. Compte tenu de ces limites, la Cour considère que les éléments
versés au dossier incitent à penser que le nombre de morts à raison desquelles l’Ouganda doit
réparation se situe entre 10 000 et 15 000 environ.



                                                  *



       163. Passant à la question de l’évaluation des dommages, la Cour considère que la RDC n’a
pas présenté d’éléments convaincants prouvant que, comme elle l’affirme, le montant moyen accordé
par les juridictions congolaises aux familles de victimes de crimes de guerre s’élève à 34 000 dollars
des Etats-Unis. Les rapports soumis par des experts dans le cadre d’affaires concernant la situation
en RDC et portées devant la CPI incitent à penser que ce chiffre est trop élevé (Le Procureur
c. Bosco Ntaganda, affaire ICC-01/04-02/06, chambre de première instance VI, ordonnance de
réparation, 8 mars 2021, par. 237 ; Le Procureur c. Germain Katanga, affaire ICC-01/04-01/07,
chambre de première instance II, ordonnance de réparation en vertu de l’article 75 du Statut, 24 mars
2017, par. 230). La Cour ne retiendra donc pas le montant moyen proposé par la RDC pour la perte
d’une vie humaine résultant d’actes de violence délibérément dirigés contre les populations civiles,
quand bien même la jurisprudence nationale pourrait, d’une manière générale, apporter un éclairage
utile dans une affaire comme celle-ci. Elle ne considère pas non plus que les montants forfaitaires
proposés comme autre solution par M. Senogles, expert qu’elle a désigné, conviennent dans la
présente affaire. L’expert déduit ces montants de la pratique de la CINU mais ne donne pas de raison
satisfaisante justifiant leur application dans le cas d’espèce. Le montant qu’il avance pour la perte
d’une vie humaine est fondé sur les réclamations de catégorie C de la commission, pour lesquelles
les requérants pouvaient présenter des demandes pour des pertes effectives jusqu’à concurrence de
100 000 dollars des Etats-Unis à condition d’y avoir joint des preuves appropriées concernant les
circonstances et l’évaluation de la perte invoquée. La Cour observe que, pour ce qui est des
réclamations de catégorie B de la CINU, les requérants pouvaient, par une procédure de règlement
accéléré dans laquelle le critère d’établissement de la preuve était moins strict, demander un montant
forfaitaire allant de 2500 dollars des Etats-Unis par personne ayant subi un préjudice corporel grave
ou ayant perdu un conjoint, un enfant ou un ascendant au premier degré, à 10 000 dollars des
Etats-Unis par famille de victime.

                                                  - 51 -

       164. La méthode proposée par la RDC pour établir la valeur de vies perdues dans d’autres
circonstances que des attaques directes dirigées contre la population civile est semblable à celle basée
sur l’évaluation des revenus futurs que les victimes auraient dû percevoir au cours des années qui
leur restaient normalement à vivre. La Cour relève que les demandes relatives aux pertes en vies
humaines sont généralement fondées sur une évaluation des pertes subies par les héritiers ou ayants
droit survivants, auxquelles s’ajoutent des dépenses administratives telles que les frais médicaux et
les frais d’inhumation (voir Détroit de Corfou (Royaume-Uni c. Albanie), fixation du montant des
réparations, arrêt, C.I.J. Recueil 1949, p. 249-250 ; Décision dans les affaires Lusitania,
1er novembre 1923, RSA, vol. VII, p. 35). La CREE a jugé qu’il s’agissait là d’une «référence utile
aux fins de l’évaluation de l’indemnisation se rapportant à des réclamations entre Etats, à condition
d’être appliquée comme il se doit dans les cas qui s’y prêt[ai]ent», qui pouvait en outre «permettre
d’aboutir à une évaluation sommaire du préjudice causé à un Etat dont un groupe  de taille
connue  de ressortissants a[vait] subi des préjudices de nature similaire» (Sentence finale,
réclamations de l’Ethiopie, décision du 17 août 2009, RSA, vol. XXVI, p. 669, par. 83). Outre
l’élément matériel du préjudice, la Cour peut accorder une indemnisation pour des éléments
immatériels («mora[ux]» ou «non pécuniaire[s]») du dommage causé à des personnes et à leurs
proches survivants à raison du préjudice psychologique qu’ils ont subi (Ahmadou Sadio Diallo
(République de Guinée c. République démocratique du Congo), indemnisation, arrêt,
C.I.J. Recueil 2012 (I), p. 333, par. 18). Dans l’affaire Diallo, elle a ainsi estimé que l’existence d’un
préjudice immatériel pouvait être établie en l’absence d’éléments de preuve précis et que la
détermination du montant de l’indemnité due à raison d’un tel préjudice reposait nécessairement sur
des considérations d’équité (ibid., p. 334-335, par. 21 et 24). Cela étant, aux fins de la présente
procédure, la Cour considère qu’il ne serait pas opportun d’attribuer une valeur plus élevée aux vies
humaines perdues pendant une attaque délibérée contre des civils, comme le propose la RDC. Elle
relève à cet égard que la CREE a estimé, dans la situation qu’elle était appelée à examiner, que, si
elle pouvait se justifier dans des cas individuels, l’allocation d’indemnités élevées pour chaque
personne ayant subi un dommage moral serait inappropriée dans le contexte d’un nombre important
de victimes non identifiées ou hypothétiques (Sentence finale, réclamations de l’Ethiopie, décision
du 17 août 2009, RSA, vol. XXVI, p. 664-665, par. 61 et 64).



                                                    *



       165. La Cour relève que la RDC n’a apporté que très peu d’éléments à l’appui de sa demande
d’indemnisation pour les 2000 membres de ses forces armées qui auraient été tués. Le rapport
Mapping donne des indications très limitées à cet égard, évoquant, de manière générale, des pertes
subies par les forces armées congolaises en 1999 et faisant état d’un cas particulier survenu en
août 2000 (rapport Mapping, par. 385 et 392). La Cour ne considère pas que les autres documents
soumis par la RDC, notamment les mémoires du chef du MLC, Jean-Pierre Bemba, constituent des
preuves fiables. Elle souligne que le critère d’établissement de la preuve moins strict utilisé compte
tenu de la difficulté d’obtenir des preuves documentaires en RDC (voir les paragraphes 123-126
ci-dessus) ne s’applique pas avec la même force aux morts de militaires puisque l’on peut s’attendre
à ce qu’un Etat possède au moins des registres minimaux de ses propres forces armées, notamment
des soldats tués au combat. La Cour rejette cette demande de la RDC pour défaut de preuve, et
n’examinera donc aucune autre question s’y rapportant.



                                                    *

                                                 - 52 -

       166. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle fait observer que, si les preuves disponibles ne sont pas suffisantes pour déterminer
de manière raisonnablement précise ou même approximative le nombre de morts de civils
attribuables à l’Ouganda, une échelle de valeurs du nombre possible de civils ayant ainsi perdu la vie
peut néanmoins être définie (voir le paragraphe 162 ci-dessus). Tenant compte de l’ensemble des
éléments versés au dossier (voir les paragraphes 135-156 ci-dessus), des différentes méthodes
proposées pour déterminer le montant de l’indemnisation due à raison d’une vie humaine perdue
(voir les paragraphes 163-164 ci-dessus), et de sa jurisprudence ainsi que des décisions d’autres
organismes internationaux (voir les paragraphes 69-126, 157-158 et 163-164 ci-dessus), la Cour
adjugera une indemnisation pour les morts de civils dans le cadre d’une somme globale allouée pour
l’ensemble des dommages causés aux personnes (voir le paragraphe 226 ci-dessous).


2. Atteintes aux personnes

       167. La RDC demande aussi à la Cour de lui adjuger 54 464 000 dollars des Etats-Unis au titre
de l’indemnisation des blessures ou mutilations subies par la population civile.


       168. Cette demande porte sur les blessures dues à des attaques délibérées contre les
populations civiles, telles que les actes de violence visant directement ces populations, les mutilations
ou la torture, ainsi que sur les blessures subies comme conséquences collatérales d’opérations
militaires. La RDC fait valoir que l’Ouganda est responsable des blessures ou mutilations subies par
30 000 civils en Ituri, chiffre qu’elle obtient en divisant par deux celui des 60 000 morts qu’elle
affirme s’être produites en Ituri. Elle soutient que sur les 30 000 personnes blessées en Ituri,
20 000 ont, selon elle, été victimes de violences délibérées contre les populations civiles, tandis que
les 10 000 autres l’ont été «dans d’autres circonstances liées aux conflits». Elle indique ensuite que
le nombre allégué de 20 000 personnes blessées du fait de violences délibérées contre les populations
civiles inclut 15 000 victimes de blessures ou mutilations graves et 5000 victimes de blessures
légères. Dans d’autres régions, la RDC soutient que 1937 civils ont été blessés lors des combats entre
l’Ouganda et le Rwanda à Kisangani, en sus des 203 civils blessés en conséquence des faits
internationalement illicites commis par l’Ouganda à Beni, Butembo et Gemena. D’après elle, le
nombre total de blessés s’élève donc à 32 140 personnes. A l’appui de cette affirmation, la RDC
invoque les rapports de l’ONU, notamment le rapport Mapping, le deuxième rapport spécial du
Secrétaire général sur la MONUC, le rapport spécial de la MONUC sur les événements d’Ituri ainsi
que les fiches d’identification de victimes qu’elle a fournies. Elle reconnaît cependant aussi une
«absence de données plus précises sur ce point».


       169. Pour ce qui est de l’évaluation, la RDC soutient qu’il faut faire une distinction entre les
atteintes résultant d’attaques délibérées contre des civils et celles subies «comme conséquences
collatérales» d’opérations militaires. Elle prie la Cour d’adjuger aux victimes de la première
catégorie une indemnisation fondée sur les sommes moyennes prétendument accordées par les
juridictions congolaises aux personnes blessées ou mutilées dans le contexte de crimes internationaux
graves, à savoir 3500 dollars des Etats-Unis pour les blessures et mutilations graves, et 150 dollars
des Etats-Unis pour les blessures légères. S’agissant des atteintes «collatérales», elle fait valoir que
la Cour devrait adjuger un minimum de 100 dollars des Etats-Unis par personne.



                                                   *

                                                  - 53 -

     170. L’Ouganda affirme que la RDC n’a pas produit de preuves suffisantes pour étayer sa
demande d’indemnisation pour les blessures et mutilations subies par la population civile.


       171. Le défendeur relève que la RDC a calculé le nombre de 30 000 blessés en divisant
arbitrairement par deux une estimation non corroborée de la mortalité figurant dans un seul rapport
de l’ONU. Il note en outre que la RDC n’a pas établi l’identité des personnes qui auraient été blessées
et n’a pas fourni de détails tels que le lieu, la date ou la nature du préjudice. Il maintient également
que la RDC n’a pas démontré l’existence d’un lien de causalité suffisamment direct entre les atteintes
aux personnes alléguées et les faits illicites commis par l’Ouganda. A cet égard, il critique derechef
les fiches d’identification de victimes présentées par la RDC et note que, dans les affaires portées
devant la CPI, les victimes du même conflit ont soumis des documents justificatifs tels que des
dossiers d’hospitalisation ou des rapports d’expertise médico-légale.


      172. L’Ouganda soutient en outre que l’évaluation proposée par la RDC en ce qui concerne
l’indemnisation due à raison des dommages liés aux atteintes aux personnes n’est pas étayée par des
éléments de preuve. Il fait valoir que la RDC n’a fourni que quelques décisions de ses tribunaux qui
portent pour la plupart sur des viols et des violences sexuelles et qui ne corroborent pas les montants
prétendument accordés par les juridictions congolaises pour d’autres atteintes ou mutilations.



                                                 *      *



        173. Dans son arrêt de 2005, la Cour a tenu l’Ouganda pour responsable de la commission
d’actes de torture et d’autres formes de traitement inhumain à l’encontre de la population civile, ainsi
que d’avoir manqué d’établir une distinction entre cibles civiles et cibles militaires et de protéger la
population civile lors d’affrontements avec d’autres combattants, et de n’avoir pas, en tant que
puissance occupante, pris de mesures visant à respecter et à faire respecter les droits de l’homme et
le droit international humanitaire dans le district de l’Ituri (C.I.J. Recueil 2005, p. 280, par. 345,
point 3) du dispositif). Dès lors, les atteintes subies par la population civile en conséquence de ces
faits, ainsi que de la violation de l’interdiction du recours à la force et du principe de non-intervention
(ibid., p. 280, par. 345, point 1) du dispositif), entrent dans le champ de l’arrêt de 2005 et sont, par
principe, soumises à l’obligation de réparation.


       174. En ce qui concerne l’Ituri, la RDC avance le chiffre de 30 000 civils blessés. Estimant
que 60 000 civils ont été tués et prenant ce chiffre comme point de référence, elle considère que le
nombre de blessés doit s’élever à la moitié au moins. La Cour relève que, pendant un conflit armé,
le nombre de blessés est normalement supérieur au nombre de morts et que, partant, il n’est pas
excessif d’estimer que le premier correspond à la moitié du second. Cela étant, la RDC n’a pas
présenté d’éléments de preuve suffisants pour établir que le nombre de morts en Ituri s’élève
effectivement à 60 000 (voir les paragraphes 156 et 160 ci-dessus). Par conséquent, la Cour ne voit
pas sur quel fondement elle pourrait utiliser comme référence le nombre allégué de 60 000 morts en
Ituri, même pour déterminer un nombre approximatif de civils blessés. La RDC reconnaît que son
approche est due à «l’absence de données plus précises sur ce point».


      175. La Cour a déjà relevé que les fiches d’identification de victimes soumises par la RDC ne
peuvent être considérées comme des preuves fiables et n’établissent pas la totalité des atteintes
alléguées (voir les paragraphes 146-147 ci-dessus). Selon le propre décompte de la RDC, seules

                                                 - 54 -

1353 fiches font état de blessures alléguées, notamment de violences sexuelles. Outre qu’elles n’ont
qu’une très faible valeur probante, ces fiches ne représentent donc qu’une fraction des atteintes
alléguées par la RDC.


       176. La Cour observe de plus qu’aucun des rapports pertinents de l’ONU ne contient
d’estimation globale du nombre de civils blessés. Dans son deuxième rapport spécial sur la MONUC,
le Secrétaire général de l’ONU donne une estimation générale du nombre de morts et de déplacés en
Ituri, mais se borne à indiquer, s’agissant des autres atteintes aux personnes, qu’il y a eu «un nombre
incalculable de personnes mutilées, dont certaines très gravement» (Nations Unies, doc. S/2003/566
du 27 mai 2003, par. 10). De même, le rapport spécial de la MONUC sur les événements d’Ituri
donne quelques exemples de cas de civils blessés, mais ne peut servir de base à la Cour pour parvenir
à une estimation globale (Nations Unies, doc. S/2004/573 du 16 juillet 2004, par. 74-75 et 93). Le
rapport Mapping contient également des exemples de cas dans lesquels des atteintes aux personnes
ont résulté d’attaques délibérées contre la population civile, notamment d’actes de torture et de
mutilations (rapport Mapping, par. 369, 407-408, 413-414 et 422), mais reconnaît qu’il a fallu
«concentrer les principaux efforts sur les [événements] ayant entraîné la mort d’un grand nombre de
victimes» (ibid., par. 535). L’ensemble des cas recensés dans ce rapport représente, au total, quelques
centaines de civils blessés, nombre que la Cour estime invraisemblablement bas, compte tenu en
particulier du caractère prolongé et généralisé des violences en Ituri.


       177. Il existe des estimations plus fiables s’agissant de l’ampleur des dommages résultant des
combats entre troupes ougandaises et troupes rwandaises à Kisangani. Selon le rapport Mapping, les
affrontements entre des membres des UPDF et des troupes rwandaises à Kisangani en août 1999 ont
fait plus de 100 blessés parmi les civils (ibid., par. 361). Le rapport de la mission d’évaluation
interinstitutions de l’ONU à Kisangani (ci-après le «rapport de la mission interinstitutions») indique
qu’environ 1700 personnes ont été blessées au cours des affrontements opposant les troupes
ougandaises aux troupes rwandaises entre le 5 et le 10 juin 2000 (Nations Unies, doc. S/2000/1153
du 4 décembre 2000, par. 57). Ce nombre est largement corroboré par le rapport Mapping, qui note
que «plus de 1000» civils ont été blessés à Kisangani au cours de ces combats (rapport Mapping,
par. 363). La Cour peut donc conclure que le nombre de 1937 civils blessés avancé par la RDC en
ce qui concerne Kisangani s’inscrit dans une échelle de valeurs plausible. Elle n’est pas en mesure
d’imputer à l’Ouganda une part précise de l’ensemble des dommages afférents aux personnes
blessées à Kisangani.


       178. Le rapport Mapping mentionne en outre des événements pertinents dans d’autres régions
de la RDC. Il indique ainsi que, dans la ville de Beni, des troupes ougandaises «ont détenu
arbitrairement de nombreuses personnes et leur ont fait subir des tortures et divers autres traitements
cruels, inhumains ou dégradants» (ibid., par. 349). Il fait aussi état de la torture de civils et d’un
militant des droits de l’homme dans la ville de Buta (ibid., par. 402). Cela étant, même si ces
exemples montrent que les attaques délibérées et les mauvais traitements infligés aux civils par les
forces ougandaises, parfois constitutifs de torture, ne se sont pas limités à l’Ituri ou à Kisangani, le
rapport Mapping ne peut servir de base fiable pour déterminer l’ampleur de ces actes dans d’autres
lieux en vue d’accorder une indemnisation.


      179. Sur la base des éléments de preuve examinés, la Cour n’est pas en mesure de parvenir
avec un degré de certitude suffisant à une estimation, fût-elle approximative, du nombre de civils
blessés en conséquence de faits internationalement illicites commis par l’Ouganda. Elle relève que
la RDC n’a pas produit de preuves appropriées pour corroborer son assertion voulant que
30 000 civils aient été blessés en Ituri. La Cour réaffirme néanmoins ses conclusions quant à la

                                                  - 55 -

situation difficile prévalant en RDC et à l’incidence de cette situation sur la capacité du demandeur
à rapporter le type de preuves normalement attendues dans le cadre de demandes relatives à des
atteintes aux personnes (voir les paragraphes 120-126 ci-dessus). Elle estime que les éléments de
preuve disponibles confirment tout au moins qu’un nombre considérable d’atteintes se sont produites
dans de nombreuses localités.



                                                    *



       180. En ce qui concerne l’évaluation, la Cour note que la RDC réclame des montants
forfaitaires de 3500 dollars des Etats-Unis par personne pour les blessures résultant d’attaques
délibérées contre des civils et de 150 dollars des Etats-Unis pour les blessures légères résultant
d’actes délibérés. En ce qui concerne les atteintes «collatérales», la RDC demande un minimum de
100 dollars des Etats-Unis par personne. Elle n’apporte pas de preuves convaincantes que ces
montants sont déduits des sommes moyennes adjugées par ses juridictions dans le contexte de la
perpétration de crimes internationaux graves. La Cour ne perd pas de vue que la somme demandée
pour les atteintes «collatérales» est destinée à couvrir les frais médicaux et la perte de revenu et, dans
une moindre mesure seulement, la réparation du préjudice moral, alors que les blessures et
mutilations résultant d’attaques directes contre des civils justifieraient des indemnités plus élevées
en raison du traumatisme et du préjudice psychologique qui y sont associés. Néanmoins, l’allocation
d’indemnités élevées à raison d’un préjudice moral peut être inappropriée dans les situations où il
existe un nombre important de victimes non identifiées ou hypothétiques (voir le paragraphe 164
ci-dessus). La Cour relève en outre qu’il est difficile de faire une distinction entre blessures graves
et blessures légères, car rien ne permet d’en déterminer la part respective.



                                                    *



       181. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle relève que les preuves disponibles en ce qui concerne les atteintes aux personnes sont
moins tangibles que celles se rapportant aux pertes en vies humaines, et qu’il est impossible de
déterminer, fût-ce approximativement, le nombre de blessés pour lesquels l’Ouganda doit réparation.
La Cour ne peut que constater qu’un nombre considérable de ces atteintes se sont produites et que
des caractéristiques locales peuvent être décelées (voir le paragraphe 179 ci-dessus). Tenant compte
de l’ensemble des éléments versés au dossier (voir les paragraphes 168-178 ci-dessus), des
différentes méthodes proposées pour chiffrer le préjudice que représentent les atteintes aux personnes
(voir le paragraphe 180 ci-dessus), et de sa jurisprudence ainsi que des décisions d’autres organismes
internationaux (voir les paragraphes 69-126 ci-dessus), la Cour adjugera une indemnisation pour les
atteintes aux personnes dans le cadre d’une somme globale allouée pour l’ensemble des dommages
causés aux personnes (voir le paragraphe 226 ci-dessous).

                                                  - 56 -

3. Viols et violences sexuelles

       182. La RDC demande 33 458 000 dollars des Etats-Unis à titre d’indemnisation pour
1710 victimes de viols et de violences sexuelles en Ituri et pour 30 victimes de tels actes dans d’autres
parties de son territoire, notamment à Kisangani.


       183. La RDC reconnaît que la commission d’enquête congolaise n’a pu répertorier que 342 cas
de viols en Ituri, lesquels sont recensés par les fiches d’identification de victimes. Elle classe ces cas
en 122 viols (qu’elle appelle «viols simples») et 220 «viols aggravés», puis multiplie le total par cinq
et parvient ainsi au nombre de 1710 victimes (610 viols et 1100 «viols aggravés»). Elle justifie cette
méthode de calcul en faisant valoir que les violences sexuelles étaient une arme de guerre très
répandue en Ituri et ne sont en général pas dénoncées en raison de la stigmatisation sociale qui y est
associée. Elle ajoute à ce nombre 18 cas de viols à Kisangani, 10 à Butembo, et deux à Beni, tels que
rapportés par la commission d’enquête congolaise.


       184. S’agissant de l’évaluation, la RDC affirme que, dans le contexte de crimes internationaux
graves, les juridictions congolaises ont accordé en moyenne des sommes de 12 600 dollars des
Etats-Unis dans les cas de viol et de 23 200 dollars des Etats-Unis dans les cas de «viol aggravé».
Elle soutient également que le préjudice moral subi en cas de violences sexuelles est particulièrement
important et qu’il est souvent aggravé par l’ostracisation des victimes par les membres de leur famille
ou la société en général.



                                                    *



      185. L’Ouganda fait valoir que les cas de viols et de violences sexuelles ne sont pas mentionnés
dans l’arrêt rendu par la Cour en 2005 et que, par conséquent, la RDC ne devrait pas pouvoir
demander une indemnisation pour de tels actes.


       186. Le défendeur soutient aussi que la RDC n’a pas produit d’éléments de preuve permettant
d’étayer le nombre de viols qui auraient eu lieu en Ituri ou ailleurs. A cet égard, il critique derechef
les fiches d’identification de victimes et l’utilisation de multiplicateurs.


       187. L’Ouganda déclare que la RDC n’indique aucune source au soutien de la thèse selon
laquelle l’indemnisation pour les violences sexuelles devrait être déterminée par référence aux
décisions rendues par les juridictions congolaises. De plus, il est d’avis que les décisions de ces
juridictions ne viennent pas étayer les montants moyens avancés par la RDC.



                                                *       *

                                                 - 57 -

        188. La Cour relève qu’elle a dit, dans son arrêt de 2005, que l’Ouganda avait violé les
obligations lui incombant en vertu du droit international humanitaire et du droit international relatif
aux droits de l’homme, notamment au travers d’actes de torture et d’autres formes de traitement
inhumain (C.I.J. Recueil 2005, p. 241, par. 211). Les juridictions pénales internationales ainsi que
les juridictions et organismes compétents en matière de droits de l’homme considèrent que le viol et
les autres actes de violence sexuelle commis dans le contexte d’un conflit armé peuvent constituer
des infractions graves aux conventions de Genève ou des violations des lois et coutumes de la guerre,
et peuvent également constituer une forme de torture et de traitement inhumain (Le Procureur
c. Kunarac et al., affaire IT-96-23 & IT-96-23/1-A, Tribunal pénal international pour
l’ex-Yougoslavie, chambre d’appel, arrêt du 12 juin 2002, p. 46-47, par 149-151 ; Mme A.
c. Bosnie-Herzégovine (Nations Unies, Comité contre la torture, communication no 854/2017,
décision du 2 août 2019, doc. CAT/C/67/D/854/2017), par. 7.3 ; pour ce qui est de la pratique
régionale, voir notamment Commission africaine des droits de l’homme et des peuples, observation
générale no 4 sur la Charte africaine des droits de l’homme et des peuples concernant le droit à
réparation des victimes de torture et autres peines ou traitements cruels, inhumains ou dégradants
(article 5), p. 17-18, par. 57-58). La Cour estime par conséquent que l’Ouganda peut être tenu de
verser une indemnité pour des actes de viol et de violence sexuelle, dans la mesure où ils sont étayés
par les éléments de preuve pertinents, même si elle n’a pas mentionné expressément ces actes dans
l’arrêt qu’elle a rendu en 2005 (voir le paragraphe 131 ci-dessus).


       189. En ce qui concerne les éléments de preuve invoqués par la RDC à l’appui de sa demande,
la Cour réaffirme que les fiches d’identification de victimes fournies par la RDC ont une force
probante limitée (voir les paragraphes 146-147 ci-dessus). Elle garde à l’esprit que les victimes de
violences sexuelles subissent fréquemment un traumatisme psychologique et une stigmatisation
sociale, et que de telles violences sont donc souvent passées sous silence et notoirement difficiles à
prouver (voir CREE, Sentence finale, réclamations de l’Ethiopie, décision du 17 août 2009, RSA,
vol. XXVI, p. 675-676, par. 104-105). Elle n’estime toutefois pas approprié de recourir à des
multiplicateurs non fondés pour surmonter les difficultés en la matière. Par conséquent, même si les
342 cas de violences sexuelles qui ressortent, selon la RDC, des fiches d’identification de victimes
étaient jugés dûment étayés, la Cour ne pourrait pas considérer que le nombre de 1740 cas avancé
par la RDC est suffisamment établi.


       190. La Cour estime qu’il est impossible de déduire des rapports et des autres données dont
elle dispose une estimation, même générale, du nombre de victimes de viols et d’autres formes de
violence sexuelle. L’absence de documentation adéquate a d’ailleurs été constatée par les auteurs des
différents rapports de l’ONU. Dans le rapport spécial de la MONUC sur les événements d’Ituri, par
exemple, il est indiqué qu’«[i]l est impossible pour le moment de fournir une estimation du nombre
de femmes qui ont été violées ou mises en esclavage sexuel» (Nations Unies, doc. S/2004/573 du
16 juillet 2004, par. 1). De même, le rapport Mapping souligne ses propres insuffisances dans le
domaine des violences sexuelles :

             «Conscients que l’usage d’une telle méthodologie ne permettrait pas de rendre
      pleinement justice aux nombreuses victimes de violences sexuelles ni de refléter comme
      il se doit l’emploi généralisé de cette forme de violence par tous les groupes armés
      impliqués dans les différents conflits en RDC, il a été décidé, dès le départ, de rechercher
      des informations et des documents étayant la commission des violences sexuelles dans
      certains contextes plutôt que de chercher à confirmer chaque cas individuel, les victimes
      étant malheureusement trop nombreuses et dispersées sur l’ensemble du territoire.»
      (Rapport Mapping, par. 535.)

                                                - 58 -

       191. La Cour estime toutefois qu’il ne fait aucun doute que des viols et d’autres formes de
violence sexuelle ont été perpétrés en RDC à grande échelle et de manière généralisée. Le rapport
Mapping fait état de «l’emploi généralisé de cette forme de violence par tous les groupes armés» et
rappelle que les victimes étaient «nombreuses» (rapport Mapping, par. 535, voir aussi par. 35 et 530).
Il donne divers exemples de viols commis en Ituri pendant la période d’occupation, dans lesquels des
membres des UPDF et d’autres groupes armés étaient impliqués (ibid., par. 405, 408-409, 416 et
419), et hors Ituri par des membres des UPDF (ibid., par. 330 et 443). Dans le rapport spécial de la
MONUC sur les événements d’Ituri, il est fait observer que, dans cette région, «[d]’innombrables
femmes ont été enlevées, les unes pour être gardées comme «épouses de guerre» et les autres pour
être violées ou soumises à des sévices sexuels avant d’être relâchées» (Nations Unies,
doc. S/2004/573 du 16 juillet 2004, par. 1). La CPI a jugé que des viols et des violences sexuelles
avaient eu lieu en Ituri pendant toute la période où ce district était occupé par l’Ouganda et qu’il
s’agissait d’une «pratique courante» (Le Procureur c. Bosco Ntaganda, affaire ICC-01/04-02/06,
chambre de première instance VI, jugement, 8 juillet 2019, par. 293, 940-948, 1196 et 1199).



                                                  *



      192. En ce qui concerne l’évaluation du préjudice subi par les victimes de viol et de violences
sexuelles, la Cour estime que la RDC n’a pas fourni d’éléments suffisants pour corroborer les
montants moyens de 23 200 dollars des Etats-Unis par victime qui seraient octroyés par les tribunaux
congolais à raison d’un «viol aggravé» et de 12 600 dollars des Etats-Unis à raison d’un viol. La
Cour prend note d’un rapport d’expert soumis à la CPI à propos de la situation en RDC qui indique
que les juridictions congolaises tendent à octroyer en moyenne 5000 dollars des Etats-Unis par
victime dans les affaires de viols (Le Procureur c. Bosco Ntaganda, affaire ICC-01/04-02/06,
chambre de première instance VI, ordonnance de réparation, 8 mars 2021, par. 238).



                                                  *



       193. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle relève que les preuves disponibles en ce qui concerne les viols et violences sexuelles
sont moins tangibles que celles se rapportant aux pertes en vies humaines, et qu’il est impossible de
déterminer, fût-ce approximativement, le nombre de cas de viols et de violences sexuelles
attribuables à l’Ouganda. La Cour ne peut que constater qu’un nombre considérable d’atteintes de ce
type se sont produites (voir les paragraphes 190-191 ci-dessus). Tenant compte de l’ensemble des
éléments versés au dossier (voir les paragraphes 183-189 ci-dessus), des méthodes proposées pour
chiffrer le préjudice que représentent les viols et violences sexuelles (voir le paragraphe 192
ci-dessus), et de sa jurisprudence ainsi que des décisions d’autres organismes internationaux (voir
les paragraphes 69-126 ci-dessus), la Cour adjugera une indemnisation pour les viols et violences
sexuelles dans le cadre d’une somme globale allouée pour l’ensemble des dommages causés aux
personnes (voir le paragraphe 226 ci-dessous).

                                                - 59 -

4. Recrutement et déploiement d’enfants-soldats

      194. La RDC réclame une indemnisation d’un montant de 30 000 000 dollars des Etats-Unis
à raison du recrutement, par l’Ouganda et par les groupes armés que celui-ci soutenait, de
2500 enfants-soldats.


       195. La RDC fonde sa demande sur deux cas particuliers dans lesquels de tels actes auraient
été commis, et l’étaye par trois éléments de preuve distincts. Premièrement, elle se réfère au sixième
rapport du Secrétaire général sur la MONUC, qui indique que, au cours de l’année 2000, «un nombre
considérable» d’enfants ont été emmenés en Ouganda pour y suivre un entraînement militaire, dont
quelque 600 étaient en passe d’être transférés à la garde de l’UNICEF ou d’organisations non
gouvernementales (Nations Unies, doc. S/2001/128 du 12 février 2001, par. 66). Deuxièmement, elle
cite la déposition d’un témoin de l’affaire Lubanga devant la CPI qui parle, semble-t-il, du même
transfert mais mentionne le chiffre de 700 enfants. Troisièmement, elle invoque le rapport Mapping,
dans lequel il est relevé que le MLC s’est livré au recrutement d’enfants-soldats et a à cet effet
«bénéfici[é] de l’appui de l’armée ougandaise», que ce mouvement a «reconnu avoir
1800 [enfants-soldats] dans ses rangs» (rapport Mapping, par. 697) et que «tous les groupes armés
de l’Ituri (UPC, FNI, FRPI, FAPC et PUSIC) ont procédé au recrutement de milliers d’enfants sur
une base communautaire» (ibid., par. 429).


      196. La RDC demande une somme forfaitaire de 12 000 dollars des Etats-Unis par
enfant-soldat, montant qu’elle prétend tirer de la pratique des juridictions congolaises.



                                                   *



       197. L’Ouganda affirme que le chiffre de 600 enfants figurant dans le sixième rapport du
Secrétaire général sur la MONUC est contredit par le rapport Mapping. Il souligne en outre que,
selon le même témoin de l’affaire Lubanga cité par la RDC, un pourcentage considérable des enfants
concernés étaient âgés de plus de 15 ans et qu’ils ne pouvaient donc être qualifiés d’enfants-soldats.


       198. Le défendeur avance encore que le rapport Mapping ne mentionne que le recrutement
d’enfants-soldats de la part du MLC, et que rien dans ce rapport ni dans les autres éléments présentés
par la RDC ne démontre que les enfants-soldats en question aient été recrutés par lui ou entraînés
dans des camps des UPDF. Selon lui, la RDC ne demande à être indemnisée à raison du recrutement
d’enfants-soldats qu’en ce qui concerne l’Ituri. Or, souligne-t-il, le MLC n’y était quasiment pas
présent. L’Ouganda soutient en outre qu’il ne peut être tenu pour responsable des actes commis par
le MLC en dehors du district occupé de l’Ituri, la Cour ayant conclu, dans son arrêt de 2005, que ce
mouvement n’avait pas été créé par lui et n’était pas sous son contrôle. Il ajoute que le MLC ne fait
pas partie des groupes armés pour les actes desquels la RDC demande réparation. S’agissant de
l’évaluation, il conteste la méthode employée par la RDC, laquelle apprécie le préjudice causé aux
enfants-soldats par référence au montant accordé par les juridictions congolaises à raison d’actes
ayant, selon elle, engendré des préjudices similaires.



                                               *       *

                                                - 60 -

      199. La Cour a, dans son arrêt de 2005, estimé qu’«il exist[ait] des éléments de preuve
convaincants du fait que des enfants-soldats [avaient] été entraînés dans les camps d’entraînement
des UPDF et que celles-ci n’[avaient] rien fait pour empêcher leur recrutement dans les zones sous
leur contrôle» (C.I.J. Recueil 2005, p. 241, par. 210). La demande de la RDC entre donc dans le
champ de l’arrêt de 2005.


      200. La Cour constate qu’il existe peu d’éléments de preuve au soutien des allégations de la
RDC concernant le nombre d’enfants-soldats recrutés ou déployés. Elle relève que, selon le sixième
rapport du Secrétaire général sur la MONUC, des organisations humanitaires s’apprêtaient à rapatrier
600 enfants qui avaient apparemment été transférés à des fins d’entraînement militaire en Ouganda
au cours de l’année 2000. Ce rapport rappelle en particulier ce qui suit :

            «Comme indiqué dans mon rapport du 6 décembre 2000, un nombre considérable
      d’enfants congolais recrutés dans les régions de Bunia, Beni et Butembo ont été
      emmenés, apparemment pour entraînement militaire, en Ouganda (par. 75). On s’est
      inquiété de la possibilité que ces enfants ne soient redéployés comme soldats en
      République démocratique du Congo. Au moment où on mettait la dernière main au
      présent rapport, on a appris que 600 de ces enfants seraient transférés à la garde
      d’organisations humanitaires la semaine prochaine.» (Nations Unies, doc. S/2001/128
      du 12 février 2001, par. 66.)

       La Cour prend également note du rapport spécial de la MONUC sur les événements d’Ituri,
selon lequel «[d]es milliers d’enfants âgés de 7 à 17 ans ont été enrôlés de force ou volontairement
par des groupes armés» (Nations Unies, doc. S/2004/573 du 16 juillet 2004, par. 1). Ce rapport
contient diverses indications qui confirment qu’un grand nombre d’enfants ont été recrutés ou
déployés comme enfants-soldats en Ituri (ibid., par. 39, 147 et 148). De même, le rapport Mapping
indique que, «[s]elon les estimations des agences de protection de l’enfant qui travaillent dans le
domaine du désarmement, de la démobilisation et de la réintégration (DDR) des enfants, au moins
30 000 enfants ont été recrutés ou utilisés par des forces ou groupes armés pendant le conflit»
(rapport Mapping, par. 673).


       201. La Cour prend note du fait que l’Ouganda invoque le rapport Mapping, selon lequel seuls
163 enfants ont finalement été rapatriés (ibid., par. 429). Elle relève toutefois que, dans le passage
pertinent, il est indiqué que, en 2000, «163 au moins de ces enfants ont été envoyés en Ouganda
suivre une formation militaire dans le camp de l’UPDF à Kyankwanzi avant d’être finalement
rapatriés en Ituri par l’UNICEF en février 2001» (ibid.). De l’avis de la Cour, cela signifie que, sur
un nombre plus élevé d’enfants, 163 ont finalement été rapatriés par l’UNICEF en Ituri en 2001.


       202. Cette lecture du rapport Mapping est confortée par une déposition faite devant la CPI au
sujet des mêmes événements. Dans l’affaire Lubanga, le témoin P-0116 a rappelé que l’accusé avait,
en 2000, envoyé des enfants en Ouganda :

            «P-0116, qui était basé à Bunia peu avant la période visée par les charges, a
      rapporté qu’on lui avait dit que l’accusé avait envoyé des enfants en Ouganda au cours
      de l’été 2000, et que Thomas Lubanga était avec eux au camp … Certaines des
      personnes qui ont assisté au transfert de ces quelque 700 jeunes vers l’Ouganda ont
      rapporté à P-0116 que les jeunes avaient été emmenés à bord d’avions cargo ougandais,

                                                 - 61 -

      et qu’il leur semblait que l’accusé était en contact avec les autorités militaires
      ougandaises, qui lui ont apporté l’appui militaire nécessaire.» (Le Procureur
      c. Thomas Lubanga Dyilo, affaire ICC-01/04-01/06, chambre de première instance I,
      jugement rendu en application de l’article 74 du Statut, 14 mars 2012, par. 1031 et
      1033.)


       203. La Cour note, comme le relève l’Ouganda, que le témoin P-0116 n’a pas directement
assisté aux faits en question et rappelle qu’elle n’accorde guère de valeur probante aux témoignages
par ouï-dire (Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 42, par. 68 ; Détroit de Corfou
(Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 16-17). Elle garde toutefois à l’esprit
que le témoin a été considéré comme crédible par une chambre de première instance de la CPI, et
que son compte rendu des événements coïncide avec celui figurant dans le rapport Mapping.


       204. Concernant l’aide que l’Ouganda aurait apportée au recrutement et au déploiement
d’enfants-soldats par le MLC, le rapport Mapping indique que «[l]’armée du MLC, l’ALC, qui
bénéficiait de l’appui de l’armée ougandaise, l’UPDF, aurait également recruté des enfants,
essentiellement à Mbandaka dans la province de l’Equateur» (rapport Mapping, par. 697). Ce rapport
mentionne également que le MLC a reconnu, en 2001, qu’il comptait dans ses rangs
1800 enfants-soldats (ibid.). La Cour n’est pas convaincue par l’argument de l’Ouganda voulant que
la RDC ait géographiquement limité sa demande à l’Ituri. S’il est vrai que, dans certains passages de
son mémoire, la RDC semble soutenir que les 2500 enfants-soldats recrutés l’ont tous été en Ituri,
elle indique ailleurs dans cette même pièce qu’«il est aussi fait état de telles pratiques dans d’autres
régions, dont la province de l’Equateur».



                                                   *



       205. Pour ce qui est de l’évaluation du préjudice causé s’agissant des enfants-soldats, la Cour
constate que la RDC n’a fourni aucun élément prouvant la réalité des sommes supposément adjugées
par les juridictions congolaises. Elle relève également que l’expert qu’elle a désigné suggère
d’évaluer le préjudice subi par les enfants-soldats en s’inspirant des réclamations de la catégorie E
de la CINU. Or, cette catégorie concerne les personnes prises en otage ou détenues illégalement et
ne reflète donc pas le préjudice matériel et le traumatisme psychologique subis par les enfants-soldats
en RDC. La Cour fait en outre observer que, dans l’affaire Lubanga, la chambre de première instance
de la CPI a fixé ex aequo et bono à 8000 dollars des Etats-Unis le montant de l’indemnisation due
aux victimes d’un tel recrutement, tout en tenant notamment compte des décisions des juridictions
congolaises (Le Procureur c. Thomas Lubanga Dyilo, affaire ICC-01/04-01/06, décision fixant le
montant des réparations auxquelles Thomas Lubanga Dyilo est tenu, chambre de première
instance II, 21 décembre 2017, par. 259). Dans le cadre de la présente procédure relative aux
réparations, ces méthodes ne fournissent pas de base suffisante pour permettre à la Cour d’attribuer
un montant spécifique au dommage subi à raison de chaque enfant-soldat.



                                                   *

                                                 - 62 -

       206. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle relève qu’une échelle de valeurs du nombre possible de victimes à raison desquelles
l’Ouganda doit réparation se dégage des éléments disponibles en ce qui concerne le recrutement et
le déploiement d’enfants-soldats (voir les paragraphes 200-204 ci-dessus). Tenant compte de
l’ensemble des éléments versés au dossier (voir les paragraphes 195-204 ci-dessus), des méthodes
proposées pour chiffrer le préjudice que représentent le recrutement et le déploiement
d’enfants-soldats (voir le paragraphe 205 ci-dessus), et de sa jurisprudence ainsi que des décisions
d’autres organismes internationaux (voir les paragraphes 69-126 ci-dessus), la Cour adjugera une
indemnisation pour le recrutement et le déploiement d’enfants-soldats dans le cadre d’une somme
globale allouée pour l’ensemble des dommages causés aux personnes (voir le paragraphe 226
ci-dessous).


5. Déplacements de population

       207. La RDC réclame une indemnisation de 186 853 800 dollars des Etats-Unis à raison des
fuites et des déplacements de population survenus en Ituri et ailleurs sur son territoire.


       208. La RDC évalue à 600 000 le nombre de personnes contraintes de fuir leur ville ou leur
village du fait de l’inexécution par l’Ouganda des obligations lui incombant en tant que puissance
occupante en Ituri entre 1998 et 2003. Elle justifie ce chiffre en se référant en particulier au deuxième
rapport spécial du Secrétaire général sur la MONUC, au rapport spécial de la MONUC sur les
événements d’Ituri et au rapport Mapping.


      209. La RDC ajoute que, dans d’autres parties de son territoire également, nombreux sont ceux
qui ont été contraints de fuir pour échapper aux conséquences de la guerre. Elle souligne toutefois
qu’«[a]ucun chiffre précis ne peut … être déduit» des documents disponibles, et limite donc sa
réclamation à 433 personnes déplacées à Beni, 93 à Butembo et 12 à Gemena, ce qui correspond aux
cas qui auraient été recensés et consignés dans les fiches d’identification de victimes de la
commission d’enquête congolaise. Se fondant sur le rapport de la mission interinstitutions, la RDC
affirme encore que 68 000 personnes ont fui les affrontements entre troupes ougandaises et troupes
rwandaises à Kisangani. Elle réclame en conséquence une indemnisation pour un nombre total de
668 538 personnes déplacées.


        210. En ce qui concerne l’évaluation des dommages que constituent ces fuites et déplacements,
la RDC avance qu’il convient d’opérer une distinction entre les personnes ayant fui leur domicile
afin d’échapper aux actes de violence délibérés contre les populations civiles et celles qui ont été
chassées de chez elles par les combats. Selon elle, le premier cas de figure concerne essentiellement
l’Ituri et devrait donner lieu à une indemnisation de 300 dollars des Etats-Unis par personne, soit la
somme totale de 180 000 000 dollars des Etats-Unis. Dans le second cas de figure, qui s’appliquerait
à des déplacements de plus courte durée survenus en dehors de l’Ituri, principalement à Kisangani,
le préjudice qui en a résulté devrait être évalué à 100 dollars des Etats-Unis par personne, ce qui
aboutirait à la somme totale de 6 853 800 dollars des Etats-Unis. La RDC affirme que les sommes
réclamées sont destinées à couvrir le préjudice matériel ([nombre de jours de déplacement] × [coût
quotidien de la vie]) ainsi que le préjudice moral sous forme de somme forfaitaire.



                                                   *

                                                 - 63 -

       211. L’Ouganda reproche à la RDC de fonder sa demande sur des estimations générales, et
non sur une analyse au cas par cas portant sur des groupes précis de personnes déplacées dans des
lieux et à des dates déterminées. Il affirme qu’elle déduit le nombre de personnes qui auraient été
déplacées en Ituri d’une estimation non étayée figurant dans un unique rapport de l’ONU. Il fait
valoir, en outre, que rien ne prouve qu’il ait causé ces déplacements par des manœuvres délibérées
visant à faire fuir la population, ni que ceux-ci aient résulté directement d’un manquement de sa part
au jus ad bellum. En ce qui concerne l’Ituri, la RDC n’a, selon l’Ouganda, pas non plus démontré
qu’il aurait suffi qu’il fasse preuve de la diligence voulue pour empêcher les déplacements allégués.


      212. S’agissant de la situation à Kisangani, l’Ouganda souligne que les auteurs du rapport
Mapping n’ont pas retenu l’estimation de la mission interinstitutions, selon laquelle
68 000 personnes auraient été déplacées, se contentant de mentionner à cet égard des «milliers de
personnes». Pour ce qui est des déplacements survenus dans d’autres parties de la RDC, il réaffirme
que les fiches d’identification de victimes ne constituent pas des éléments de preuve crédibles.


      213. Quant à l’évaluation du préjudice résultant des déplacements de personnes, l’Ouganda
soutient que la RDC n’a pas expliqué, si ce n’est en affirmant qu’ils sont raisonnables, pourquoi les
montants de 300 et de 100 dollars des Etats-Unis devraient être retenus pour évaluer les dommages
causés, respectivement, aux personnes ayant fui les actes de violence délibérée et aux autres
personnes déplacées.



                                                *     *



       214. La Cour rappelle que, dans son arrêt de 2005, elle a jugé que l’Ouganda avait engagé sa
responsabilité à raison d’attaques aveugles et délibérées contre la population civile et pour n’avoir
pas protégé celle-ci au cours d’affrontements avec d’autres combattants (C.I.J. Recueil 2005, p. 241,
par. 211). Elle a également jugé que l’Ouganda ne s’était pas acquitté des obligations lui incombant
en tant que puissance occupante et avait incité au conflit ethnique en Ituri (ibid.). L’Ouganda est tenu
de réparer tous les déplacements de civils qui ont été causés de manière suffisamment directe et
certaine par un tel comportement (voir les paragraphes 78 et 93 ci-dessus). Il s’agit notamment des
déplacements pour lesquels il existe un lien suffisamment direct et certain avec des violations, par ce
dernier, du jus ad bellum, même lorsqu’ils ne s’accompagnaient pas de violations d’obligations
découlant du droit international humanitaire ou du droit international des droits de l’homme (CREE,
Sentence finale, réclamations de l’Ethiopie, décision du 17 août 2009, RSA, vol. XXVI, p. 731,
par. 322).


       215. La Cour constate qu’une grande majorité des déplacements de population dont la RDC
demande à être indemnisée se sont produits en Ituri. A cet égard, elle prend note du deuxième rapport
spécial du Secrétaire général sur la MONUC qui indiquait que, «[s]elon le Bureau de la coordination
des affaires humanitaires, entre 500 000 et 600 000 personnes déplacées» étaient dispersées à travers
toute cette région à compter de mai 2003 (Nations Unies, doc. S/2003/566 du 27 mai 2003, par. 10).
Bien que ce chiffre semble plausible au vu de l’ampleur du conflit et des conséquences qu’il a eues
pour l’Ituri, la Cour rappelle que, dans son arrêt de 2005, elle a choisi de ne pas tenir compte des
éléments tirés de rapports de l’ONU qui reposaient uniquement sur des informations de seconde main
(C.I.J. Recueil 2005, p. 225, par. 159). De plus, un chiffre aussi élevé ne saurait être validé sur la

                                                 - 64 -

seule base d’une estimation tirée d’un unique rapport. La Cour réaffirme que, dans le contexte de la
présente affaire, elle ne considère les rapports de l’ONU comme des éléments de preuve fiables que
«dans la mesure où ils ont une valeur probante et sont corroborés, si nécessaire, par d’autres sources
crédibles» (arrêt de 2005, C.I.J. Recueil 2005, p. 239, par. 205).


       216. La Cour note que le nombre de personnes déplacées avancé par la RDC est confirmé par
le rapport spécial de la MONUC sur les événements d’Ituri, où il est indiqué que «[p]lus de
600 000 [Congolais] ont été forcés à s’enfuir de chez eux» entre janvier 2002 et décembre 2003
(Nations Unies, doc. S/2004/573 du 16 juillet 2004, par. 40). Le rapport ne fournit toutefois aucune
précision au sujet de la source de cette estimation. En outre, la Cour fait remarquer que la période
qu’il couvre s’étend jusqu’en décembre 2003, dépassant de quelques mois la période de l’occupation
de l’Ituri par l’Ouganda et, partant, celle visée dans l’arrêt de 2005. Dans un rapport antérieur auquel
la Cour s’est également référée dans son arrêt de 2005 (C.I.J. Recueil 2005, p. 240, par. 209), le
rapporteur spécial sur la situation des droits de l’homme en RDC relève que des tensions ethniques
alimentées par l’Ouganda avaient, à la date d’août 2000, entraîné le déplacement de
50 000 personnes (Nations Unies, doc. A/55/403 du 20 septembre 2000, par. 26, et
doc. E/CN.4/2001/40 du 1er février 2001, par. 31). Si ce rapport fournit des précisions utiles sur la
manière dont la situation a évolué en Ituri aux premiers stades du conflit, il ne contient en revanche
aucun renseignement sur les années qui ont suivi et ne permet donc ni de corroborer ni d’infirmer le
chiffre avancé par la RDC.


       217. L’organisation non gouvernementale Human Rights Watch (ci-après «HRW»), dans un
rapport établi en juillet 2003 auquel s’est référée la Cour dans son arrêt de 2005, a elle aussi retenu
le chiffre de 500 000 civils déplacés («Ituri: Covered in Blood. Ethnically Targeted Violence in
Northeastern DR Congo» [Ituri : Le bain de sang. Violence ethnique ciblée dans le nord-est de la RD
Congo], p. 50). La Cour relève cependant que, selon le rapport, ce chiffre est tiré d’«estimations du
Bureau de la coordination des affaires humanitaires, janvier 2003», soit vraisemblablement la même
source que celle sur laquelle est fondé le deuxième rapport spécial du Secrétaire général sur la
MONUC. La Cour ne peut donc exclure la possibilité que les trois rapports donnant cette estimation
de plus de 500 000 personnes déplacées soient fondés sur une seule et même source, dont la Cour
n’est en mesure d’apprécier ni la méthode, ni l’exactitude ou la valeur probante.


       218. La Cour reconnaît toutefois que des éléments supplémentaires ont été présentés pour
étayer des cas précis de déplacements massifs de population en Ituri. Le rapport spécial de la
MONUC sur les événements d’Ituri décrit en détail les opérations de grande envergure menées contre
des villages lendu par les soldats des UPDF et les milices alliées entre février et avril 2002 dans le
territoire d’Irumu, à la suite desquelles 40 000 civils ont été déplacés (Nations Unies,
doc. S/2004/573 du 16 juillet 2004, par. 42). Il constate encore que 2000 personnes ont fui une
attaque lancée en août 2002 par des milices locales hema et gegere à Mabanga, que les troupes des
UPDF n’ont pas tenté d’empêcher (ibid., par. 45). Toujours selon ce rapport, les affrontements qui
se sont produits par la suite à Bunia, auxquels ont participé les UPDF, et tout particulièrement les
massacres perpétrés par l’Union des patriotes congolais (ci-après l’«UPC»), ont entraîné le
déplacement de 10 000 familles (ibid., par. 49). Enfin, le même rapport fait état d’une opération
militaire de grande ampleur nommée «Chikana Namukono», menée par l’UPC entre janvier et
mai 2003 dans la région de Lipri, Bambu et Kobu, qui a contraint 60 000 civils à trouver refuge dans
la brousse environnante (ibid., par. 70). La Cour relève que la description de ces événements ne
repose pas sur des estimations de tierces parties, mais sur les déclarations de témoins oculaires
recueillies par les enquêteurs de la MONUC. Elle note en outre que le rapport Mapping fait mention
d’un autre déplacement de «milliers de personnes» survenu dans le territoire d’Irumu en
septembre 2002, à la suite de massacres de Hema perpétrés par des troupes de la Force de résistance
patriotique en Ituri (ci-après la «FRPI») (rapport Mapping, par. 413).

                                                 - 65 -

       219. Des éléments de preuve plus précis attestent aussi les déplacements de population dans
d’autres lieux que l’Ituri, notamment à Kisangani. Dans son arrêt de 2005, la Cour a rappelé ce qui
suit :

             «Selon le rapport de la mission d’évaluation interinstitutions qui s’est rendue à
      Kisangani (rapport établi en application du paragraphe 14 de la résolution 1304 (2000)
      du Conseil de sécurité (Nations Unies, doc. S/2000/1153 du 4 décembre 2000,
      par. 15-16)), le conflit armé entre forces ougandaises et rwandaises à Kisangani
      «[a] gagné les zones résidentielles, qui ont été pilonnées pendant six
      jours … soixante-cinq mille habitants de la ville ont été contraints à fuir et à se réfugier
      dans les forêts avoisinantes»» (C.I.J. Recueil 2005, p. 240, par. 208).


       220. Si la Cour s’est référée à ce passage du rapport de la mission interinstitutions, c’est pour
constater les violations par l’Ouganda de différentes obligations lui incombant en droit international,
et non pour établir l’étendue précise des dommages que ces violations avaient causés. A cet égard,
nonobstant les observations antérieures qu’elle a faites au sujet dudit rapport, la Cour ne saurait faire
abstraction des éléments nouveaux qui se sont depuis fait jour. Le rapport Mapping repose sur une
méthode plus rigoureuse (voir le paragraphe 152 ci-dessus). En particulier, ses auteurs n’ont pas
retenu le chiffre de 68 000 personnes déplacées en relation avec la «guerre des six jours» qui a eu
lieu en juin 2000 à Kisangani, constatant plus prudemment que les affrontements avaient provoqué
«le déplacement de milliers de personnes» (rapport Mapping, par. 363). En l’absence d’éléments de
preuve supplémentaires, la Cour ne peut donc retenir le chiffre, avancé par la RDC, de
68 000 personnes déplacées à Kisangani.


       221. La Cour rappelle que, dans cette ville, les déplacements de population ont été causés par
les combats entre troupes ougandaises et troupes rwandaises. Ayant examiné les éléments de preuve
disponibles, elle accorde un poids particulier à la conclusion du rapport Mapping indiquant que des
«milliers» de personnes ont été déplacées de Kisangani en conséquence de ces affrontements. Selon
la RDC, l’Ouganda doit réparation pour l’ensemble des dommages qui se sont produits à Kisangani,
parce que ces dommages avaient des causes cumulatives et des causes complémentaires. L’Ouganda,
en revanche, soutient que les deux Etats ont commis séparément des faits internationalement illicites
et que chacun n’est responsable que des dommages causés par son propre fait. La Cour considère
que chaque Etat est responsable des dommages qui ont été causés à Kisangani par ses forces armées
agissant indépendamment. Toutefois, en se fondant sur les éléments de preuve très limités dont elle
dispose, la Cour ne peut se faire qu’une idée générale du nombre total de personnes déplacées par le
conflit à Kisangani. Dans ces conditions, elle n’est pas en mesure d’imputer à l’Ouganda une part
précise du nombre total de personnes déplacées. Elle a tenu compte des éléments de preuve
disponibles en ce qui concerne les déplacements de population à Kisangani pour parvenir à la somme
globale allouée pour l’ensemble des atteintes aux personnes (voir le paragraphe 106 ci-dessus et le
paragraphe 226 ci-dessous).


       222. Quant aux déplacements qui se seraient produits dans d’autres parties de la RDC, la Cour
relève que les seuls éléments versés au dossier par la RDC sont les fiches d’identification de victimes,
auxquelles il ne convient d’accorder qu’une valeur probante très limitée (voir les
paragraphes 146-147 ci-dessus).


      223. En conclusion, la Cour estime que les éléments de preuve présentés par la RDC ne
permettent pas d’établir avec une certitude suffisante un nombre de personnes déplacées pour
lesquelles une indemnisation distincte pourrait être adjugée. Ces éléments offrent toutefois un

                                                - 66 -

éventail de possibilités fondées sur des estimations solides. La Cour est convaincue que l’Ouganda
doit réparation à raison du nombre important de personnes déplacées, compte tenu du fait que les
déplacements dans la seule région de l’Ituri semblent avoir concerné 100 000 à 500 000 personnes
(voir les paragraphes 215-218 ci-dessus).



                                                  *



       224. En ce qui concerne l’évaluation du préjudice résultant des déplacements de population,
la Cour ne voit aucune raison de faire une distinction, comme le propose la RDC, entre les personnes
ayant fui leur domicile pour échapper à des actes de violence délibérés contre les populations civiles
et celles chassées de chez elles par les combats. Il serait plus pertinent, pour évaluer le dommage
causé par les déplacements, de tenir compte de considérations telles que le laps de temps pendant
lequel une personne a été déplacée et la difficulté des conditions endurées pendant le déplacement.
Il s’agit là de points sur lesquels la RDC n’a pas apporté d’éléments de preuve. La Cour relève en
outre que la RDC ne justifie pas suffisamment les sommes de 300 et 100 dollars des Etats-Unis
demandées pour les deux cas de figure qu’elle distingue.



                                                  *



       225. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle relève qu’une échelle de valeurs du nombre possible de victimes attribuables à
l’Ouganda se dégage des éléments disponibles en ce qui concerne le déplacement de personnes (voir
le paragraphe 223 ci-dessus). Tenant compte de l’ensemble des éléments versés au dossier (voir les
paragraphes 208-222 ci-dessus), des méthodes proposées pour chiffrer le préjudice que représente le
déplacement d’une personne (voir le paragraphe 224 ci-dessus), et de sa jurisprudence ainsi que des
décisions d’autres organismes internationaux (voir les paragraphes 69-126 ci-dessus), la Cour
adjugera une indemnisation pour les déplacements de population dans le cadre d’une somme globale
allouée pour l’ensemble des dommages causés aux personnes (voir le paragraphe 226 ci-dessous).


6. Conclusion

       226. Au vu de l’ensemble des considérations qui précèdent (voir les paragraphes 133-225
ci-dessus, notamment les paragraphes 166, 181, 193, 206 et 225) et dès lors que l’Ouganda n’a pas
établi que certains des préjudices allégués par la RDC en Ituri n’ont pas été causés par son
manquement à ses obligations de puissance occupante, la Cour juge approprié d’adjuger une somme
globale unique de 225 000 000 dollars des Etats-Unis au titre des pertes en vies humaines et autres
dommages causés aux personnes.


                                      B. Dommages aux biens

      227. La RDC soutient également que l’Ouganda est tenu d’apporter réparation, par voie
d’indemnisation, à raison des dommages causés aux biens.

                                                   - 67 -

         228. Dans le dispositif de son arrêt de 2005, la Cour a dit que,

         «par le comportement de ses forces armées, qui … [avaient] détruit des villages et des
         bâtiments civils, [avaient] manqué d’établir une distinction entre cibles civiles et cibles
         militaires et de protéger la population civile lors d’affrontements avec d’autres
         combattants, … [avaient] incité au conflit ethnique et [avaient] manqué de prendre des
         mesures visant à y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
         pris de mesures visant à respecter et à faire respecter les droits de l’homme et le droit
         international humanitaire dans le district de l’Ituri, la République de l’Ouganda a[vait]
         violé les obligations lui incombant en vertu du droit international relatif aux droits de
         l’homme et du droit international humanitaire» (C.I.J. Recueil 2005, p. 280, par. 345,
         point 3) du dispositif),

et que

         «la République de l’Ouganda, en se livrant à des actions militaires à l’encontre de la
         République démocratique du Congo sur le territoire de celle-ci, en occupant l’Ituri et en
         soutenant activement, sur les plans militaire, logistique, économique et financier, des
         forces irrégulières qui opéraient sur le territoire congolais, a[vait] violé le principe du
         non-recours à la force dans les relations internationales et le principe de
         non-intervention» (ibid., par. 345, point 1) du dispositif).



                                                  *      *



       229. La RDC demande que l’Ouganda lui verse 239 971 970 dollars des Etats-Unis à raison
des dommages aux biens. Cette demande comporte plusieurs volets, qui sont analysés en détail
ci-après.


       230. Pour ce qui est des dommages causés en Ituri, la RDC réclame 12 956 200 dollars des
Etats-Unis pour les destructions d’habitations privées, 21 250 000 dollars des Etats-Unis pour les
destructions d’infrastructures civiles (notamment les écoles, centres de santé et bâtiments
administratifs) et 7 318 413 dollars des Etats-Unis pour les pillages. La somme totale réclamée pour
ces trois éléments s’élève à 41 524 613 dollars des Etats-Unis.


      231. La RDC avance que 8693 habitations privées, 200 écoles, 50 centres de santé et
50 bâtiments administratifs ont été détruits en Ituri.


       232. En ce qui concerne les dommages aux biens causés hors Ituri, la RDC réclame
25 628 075 dollars des Etats-Unis à raison des atteintes portées aux habitations privées et aux
infrastructures civiles dans les localités où les UPDF opéraient (Kisangani, Beni, Butembo et
Gemena). Après avoir dans un premier temps revu ce chiffre à la baisse dans ses réponses aux
questions posées par la Cour, elle est en définitive revenue au montant initial dans ses conclusions
finales. Elle demande en outre 97 412 090 dollars des Etats-Unis pour les dommages causés à la
Société nationale d’électricité (ci-après la «SNEL»), et 69 417 192 dollars des Etats-Unis pour des
dommages causés à certains biens appartenant à ses forces armées. La somme totale réclamée par la
RDC pour l’ensemble de ces éléments s’élève à 198 447 357 dollars des Etats-Unis.

                                                 - 68 -

       233. Pour détailler ses demandes relatives aux habitations privées et au pillage, la RDC se
fonde sur des tableaux de synthèse qui auraient été élaborés à partir des données figurant dans les
fiches d’identification de victimes. Les demandes relatives aux dommages causés aux infrastructures
sont fondées sur des rapports de l’ONU, tandis que celles relatives à la SNEL et aux biens des forces
armées congolaises le sont sur des rapports de synthèse établis par ces entités. La RDC suggère en
outre que la Cour, pour statuer sur sa réclamation relative aux dommages aux biens, ait recours à
«des nombres et coûts approximatifs».


       234. La RDC fixe la valeur d’une habitation privée dite «légère» à 300 dollars des Etats-Unis,
celle d’une habitation dite «intermédiaire» à 5000 dollars des Etats-Unis et celle d’une habitation
dite «de luxe» à 10 000 dollars des Etats-Unis, précisant que 80 % des habitations détruites étaient
de celles dites «légères». Elle estime que la valeur unitaire des établissements scolaires et des centres
de santé doit être fixée à 75 000 dollars des Etats-Unis, et celle des bâtiments administratifs,
à 50 000 dollars des Etats-Unis. Pour ce qui est des pillages, elle fonde sa demande, tant pour ce qui
est de l’étendue du dommage subi que de son évaluation, sur les fiches établies par ses enquêteurs
qui sont reprises dans les tableaux de synthèse susmentionnés.



                                                   *



       235. L’Ouganda affirme que la RDC ne s’est «pas acquittée de la charge qui lui incombait
d’étayer [ses demandes] au moyen d’éléments convaincants établissant, avec un degré élevé de
certitude, le préjudice exact qui aurait été subi par suite de faits internationalement illicites
spécifiques [qui lui sont] attribuables … , ou le bien-fondé de l’évaluation dudit préjudice». Il
souligne que ce niveau de preuve est aussi requis à l’égard des dommages aux biens causés en Ituri,
car même s’il était la puissance occupante dans cette région, la RDC n’en est pas moins tenue
«d’apporter, ainsi qu’il lui incombe … , la preuve des préjudices spécifiques causés par d’autres
acteurs en Ituri, d’établir les mesures spécifiques que [lui-même] a manqué de prendre en tant que
puissance occupante, et de justifier l’existence d’un lien de causalité entre ces manquements et les
préjudices allégués». L’Ouganda estime que la RDC n’a pas fourni de documents et de
renseignements suffisant à étayer ses réclamations ou à démontrer un lien de causalité avec les faits
internationalement illicites qu’il a commis. Il avance encore que des erreurs arithmétiques et des
contradictions entament la crédibilité des chiffres figurant dans les tableaux de synthèse produits par
la RDC.


       236. L’Ouganda estime que, n’ayant jamais été soulevée au stade du fond, la demande de la
RDC relative aux biens des forces armées congolaises ne saurait fonder une indemnisation au présent
stade des réparations. Il ajoute que, en tout état de cause, cette demande ne pourrait prospérer faute
de preuves.


       237. Répondant au demandeur qui rappelle que la Cour devra tenir compte des «circonstances
et caractéristiques propres» à l’affaire, l’Ouganda fait observer que, devant la CPI, certaines victimes
ont produit des attestations de résidence, des attestations d’habitation et d’autres documents de nature
analogue. L’Ouganda souligne également que la CREE «[a] reçu des études d’ingénierie, une
évaluation bâtiment par bâtiment des structures endommagées, des photographies aériennes et au sol,
ainsi que des déclarations sous serment de fonctionnaires des travaux publics et de résidents»,
ajoutant que, en l’espèce, la RDC n’a rien produit de tel.

                                                - 69 -

       238. En ce qui concerne l’évaluation des habitations en Ituri, l’Ouganda relève que l’expert
désigné par la Cour, M. Senogles, a confirmé que la RDC ne «justifie ni n’explique» les valeurs
qu’elle avance. L’Ouganda soutient que la RDC aurait été en mesure de produire au moins quelques
pièces justificatives sous forme de factures, reçus ou autres documents susceptibles de corroborer les
coûts allégués. Il exprime des préoccupations similaires en ce qui concerne la valeur alléguée des
bâtiments administratifs, ainsi que les dommages causés aux biens hors Ituri. De plus, il affirme que
les «facteurs de minoration pour manque de preuve» appliqués par M. Senogles (voir le
paragraphe 239 ci-dessous) ne peuvent être utilisés pour remédier à ce prétendu manque de preuve.
Enfin, il soutient que les valeurs déclarées pour les biens individuels prétendument pillés sont trop
élevées et ne sont pas fondées sur des informations les corroborant.



                                                  *



      239. Aux termes de son mandat, M. Senogles, expert désigné par la Cour, était appelé à
répondre à la question suivante :

            «Au vu des éléments de preuve versés au dossier de l’affaire et des documents
      publiquement accessibles, en particulier les rapports de l’Organisation des
      Nations Unies mentionnés dans l’arrêt de 2005, quel a été le nombre approximatif et le
      type de biens endommagés ou détruits par les forces armées ougandaises pendant la
      période pertinente dans le district de l’Ituri et en juin 2000 à Kisangani ?»

M. Senogles a apprécié les éléments factuels à travers le seul prisme des demandes et allégations
formulées dans le mémoire de la RDC, sans prendre en considération d’autres sources d’information,
notamment les rapports de l’ONU. Pour les habitations privées en Ituri, l’expert a simplement repris
le nombre d’habitations dites «de luxe», «intermédiaires» et «légères» figurant dans l’un des tableaux
de synthèse présentés par la RDC (26, 199 et 13 384, respectivement), et multiplié ces chiffres par
les valeurs unitaires proposées par la RDC elle-même. Pour d’autres chefs de dommages, il a
appliqué des «facteurs de minoration pour manque de preuve» à certains éléments de la réclamation
afin de tenir compte «de l’incertitude inhérente à la manière dont [l]e chef de dommages a[vait] été
présenté». Il a relevé, de manière générale, que le demandeur n’avait pas fourni «dans chaque cas de
détails ou de justificatifs», tout en estimant qu’il ne semblait «pas étonnant … que la demande
d’indemnisation relative à des milliers d’habitations individuelles [eût] été présentée sous cette
forme».


1. Aspects généraux

      240. La Cour rappelle que, dans son arrêt de 2005, elle a jugé l’Ouganda responsable des
dommages aux biens causés tant en Ituri que dans d’autres parties du territoire congolais. Elle a
conclu que les troupes des UPDF avaient «détruit des villages et des bâtiments civils», et «manqué
d’établir une distinction entre cibles civiles et militaires» (C.I.J. Recueil 2005, p. 241, par. 211).


       241. Dans le même arrêt, la Cour a également jugé que l’Ouganda avait «manqué de prendre
des mesures … en tant que puissance occupante … visant à respecter et à faire respecter les droits de
l’homme et le droit international humanitaire dans le district de l’Ituri» (ibid., p. 280, par. 345,
point 3) du dispositif). Elle rappelle que, dans cette phase de la procédure, il incombe à l’Ouganda

                                                 - 70 -

d’établir que les dommages à tel ou tel bien en Ituri allégués par la RDC n’ont pas été causés par son
manquement à ses obligations de puissance occupante. En l’absence d’éléments de preuve à cet
égard, il peut être conclu que l’Ouganda doit réparation pour ces dommages (voir le paragraphe 78
ci-dessus).


       242. La Cour souligne que, compte tenu du caractère très particulier du conflit et de la
difficulté qui en résulte de recueillir des preuves détaillées pour la plupart des différents types de
dommages causés aux biens, on ne saurait attendre de la RDC qu’elle fournisse des documents
spécifiques pour chaque bâtiment détruit ou gravement endommagé durant les cinq années de la
présence militaire illicite de l’Ouganda sur son territoire (voir le paragraphe 114 ci-dessus). Cela
étant, la Cour estime que le demandeur, nonobstant la situation difficile dans laquelle il se trouvait,
aurait pu, depuis le prononcé de l’arrêt de 2005, recueillir davantage d’éléments, en particulier
s’agissant des biens et infrastructures détenus par l’Etat congolais lui-même, qui en avait la propriété
et le contrôle. La Cour gardera ces considérations à l’esprit lorsqu’elle analysera les éléments de
preuve produits par la RDC.


2. Ituri

       243. De l’avis de la Cour, la RDC n’apporte pas d’éléments convaincants pour justifier le
chiffre de 8693 habitations privées qui ont selon elle été détruites en Ituri. Certaines des fiches
d’identification de victimes donnent une idée des différents types de biens perdus par des personnes
privées. Ces fiches ne contiennent cependant aucun renseignement susceptible de confirmer
l’ampleur alléguée des dommages ou encore la nature ou la valeur des biens touchés (voir les
paragraphes 146-147 ci-dessus). Par conséquent, les fiches fournies — et les tableaux de synthèse
qui auraient été élaborés à partir de telles fiches — ne permettent pas de définir ne serait-ce qu’un
ordre de grandeur possible des dommages. De graves incohérences fragilisent en outre la réclamation
portant sur les dommages causés aux habitations privées en Ituri. Par exemple, la RDC affirme dans
son mémoire que 80 % des habitations privées détruites étaient des habitations dites «légères». Or,
selon le tableau de synthèse qu’elle a présenté pour l’Ituri, ce pourcentage s’élevait à 98 %.


       244. L’allégation de la RDC relative à la destruction de 200 écoles en Ituri repose sur une
estimation non étayée du deuxième rapport spécial du Secrétaire général sur la MONUC, qui n’est
pas corroborée par le rapport Mapping. L’Ouganda a souligné que le demandeur, dans le document
qui recense ses biens perdus, ne mentionne que 18 écoles et 12 jardins d’enfants.


        245. La RDC n’a pas non plus justifié les chiffres qu’elle avance s’agissant des bâtiments
administratifs et des centres de santé qui auraient été détruits en Ituri, se contentant d’estimer
«raisonnable de retenir», sans autre élément de preuve à l’appui, le nombre de 50 dispensaires et
hôpitaux et celui de 50 bâtiments administratifs détruits en conséquence du manquement par
l’Ouganda à ses obligations en tant que puissance occupante en Ituri. Sa demande relative aux
pillages commis dans ce district est fondée sur des indications générales de rapports internationaux
et sur les fiches d’identification de victimes, qui n’ont qu’une valeur probante limitée et ne détaillent
souvent pas précisément les biens pillés. Enfin, la RDC n’étaye pas son estimation relative aux
valeurs moyennes des bâtiments et autres types de biens détruits ou pillés en Ituri.


       246. Au vu des éléments de preuve présentés par le demandeur, la Cour n’est pas en mesure
de déterminer, fût-ce approximativement, l’ampleur des dommages, et le rapport de l’expert qu’elle
a désigné ne fournit pas les données supplémentaires requises à cet égard. Elle doit donc fonder son

                                                 - 71 -

évaluation sur les rapports de l’ONU, et notamment le rapport Mapping, qui contient, selon elle,
plusieurs conclusions crédibles relatives à la destruction d’«habitations», de «bâtiments», de
«villages», d’«hôpitaux» et d’«écoles» en Ituri. A propos de l’Ituri, celui-ci indique ainsi que, le
31 août 2002, du personnel de l’UPC qui avaient bénéficié de l’appui logistique des UPDF a incendié
«plus d’un millier de maisons» dans la collectivité de Walendu Bindi, située dans le territoire d’Irumu
(rapport Mapping, par. 413). De même, le 15 octobre 2002, des miliciens de l’UPC auraient détruit
«plus de 500 édifices» à Zumbe dans la collectivité de Walendu Tatsi (ibid., par. 414) et, le 6 mars
2003, du personnel des UPDF, du Front national intégrationniste et de la FRPI aurait, au cours d’une
opération militaire conjointe, «détruit de nombreux bâtiments, des habitations privées et des locaux
utilisés par des ONG locales et internationales» (ibid., par. 421). Sont en outre mentionnés au moins
10 cas dans lesquels des villages entiers ont été incendiés par les UPDF ou des groupes armés opérant
en Ituri (ibid., par. 366, 370, 414 et 422) et d’autres événements au cours desquels des centaines de
bâtiments ont été détruits par les flammes ou saccagés lors d’attaques (ibid., par. 409 et 413-414). La
Cour prend également en considération le fait que le rapport spécial de la MONUC sur les
événements d’Ituri décrit plusieurs épisodes au cours desquels des villages et des bâtiments entiers
ont été réduits en cendres ou détruits par des groupes armés en Ituri (Nations Unies, doc. S/2004/573
du 16 juillet 2004, par. 47 et 63).


      247. La Cour relève en outre que le rapport Mapping et les autres rapports de l’ONU apportent
des preuves convaincantes des pillages commis à grande échelle en Ituri, tant par les forces armées
de l’Ouganda que par d’autres acteurs (rapport Mapping, par. 366, 369-370, 405, 407-408, 413-414,
416, 419-421 et 428 ; rapport spécial de la MONUC sur les événements d’Ituri, Nations Unies,
doc. S/2004/573 du 16 juillet 2004, par. 42, 49, 51, 73-74, 100 et 114).


       248. En ce qui concerne l’évaluation des biens perdus, la Cour considère que la RDC n’a pas
fourni d’éléments de preuve convaincants à l’appui des valeurs moyennes alléguées pour les
habitations privées, les bâtiments publics et les biens pillés. M. Senogles, expert désigné par la Cour,
en a pris acte dans son rapport, mais il a néanmoins recommandé à la Cour d’adopter les chiffres
proposés par la RDC en ce qui concerne les habitations privées, compte tenu de leur «caractère
raisonnable». En ce qui concerne les différents types de dommages aux biens, l’expert a appliqué
sans les expliquer des «facteurs de minoration pour manque de preuve», soit 25 % pour les bâtiments
publics et 50 % pour le pillage en Ituri. La Cour n’estime pas que l’expert ait suffisamment étayé les
«facteurs de minoration pour manque de preuve» qu’il préconise d’appliquer et qui varient selon les
cas.


       249. De l’avis de la Cour, les instances portées devant la CPI qui concernent le même conflit
sont pertinentes aux fins de l’évaluation. Dans l’affaire Katanga, la chambre de première instance II
a évalué le préjudice lié à la destruction, en février 2003, des habitations du village de Bogoro (Ituri)
à 600 dollars des Etats-Unis par maison (Le Procureur c. Germain Katanga,
affaire ICC-01/04-01/07-3728, chambre de première instance II, ordonnance de réparation en vertu
de l’article 75 du Statut, 24 mars 2017, par. 195). Quant aux écoles et centres de santé, le fonds au
profit des victimes établi par la CPI a, selon une estimation qui n’a pas été examinée par la chambre
de première instance, chiffré à 50 000 dollars des Etats-Unis le coût de reconstruction, à la date de
février 2020, d’une école ou d’un centre de santé en Ituri (Le Procureur c. Bosco Ntaganda,
affaire ICC-01/04-20/06-2659, chambre de première instance IV, ordonnance de réparation, 8 mars
2021, par. 236, iv) ; Le Procureur c. Bosco Ntaganda, affaire ICC-01/04-02/06, Trust Fund for
Victims’ observations relevant to reparations, 28 février 2020, par. 130 d)).

                                                 - 72 -

3. Hors Ituri

       250. Pour ce qui est des dommages causés hors Ituri (voir en général les paragraphes 82-84
ci-dessus), la RDC s’appuie principalement sur des tableaux de synthèse qui auraient été élaborés à
partir des données contenues dans les fiches d’identification de victimes et sur le rapport de la mission
interinstitutions, qui énumère une série d’affrontements au cours desquels des habitations privées,
écoles et bâtiments administratifs ont été endommagés à Kisangani en juin 2000. La RDC n’a pas
donné, ainsi que la Cour l’avait invitée à le faire, d’explication satisfaisante de sa méthode de calcul
des dommages qui auraient été causés aux biens à Kisangani, Beni et Butembo, lieux où il est notoire
que les UPDF opéraient. La Cour relève en outre que la RDC, en incluant dans sa demande tous les
dommages aux biens dont elle estime qu’ils n’auraient pas eu lieu n’eût été le recours illicite à la
force par l’Ouganda, méconnaît le fait que, dans son arrêt de 2005, la Cour a dit que les groupes
armés opérant hors Ituri n’étaient pas sous le contrôle de l’Ouganda (C.I.J. Recueil 2005, p. 226,
par.160, p. 230-231, par. 177, et p. 253, par. 247). Par conséquent, quand bien même la Cour serait
en mesure de déterminer l’étendue des dommages aux biens causés hors Ituri, les éléments à sa
disposition ne suffiraient pas pour distinguer ceux de ces dommages qui sont le fait de l’Ouganda.
En ce qui concerne les opérations des UPDF à Beni et Butembo, le rapport Mapping confirme
plusieurs cas de destructions matérielles considérables, sans toutefois en préciser l’ampleur (rapport
Mapping, par. 330, 347-349, 361 et 443).


      251. Au vu des éléments de preuve présentés par la RDC, la Cour n’est pas en mesure de
déterminer, fût-ce approximativement, l’ampleur des dommages, et le rapport de l’expert qu’elle a
désigné ne fournit pas les données complémentaires requises à cet égard. M. Senogles se contente
d’appliquer des «facteurs de minoration» non expliqués, soit 25 % pour les demandes de la RDC
concernant Beni, Butembo et Gemena, et 40 % pour sa demande relative à Kisangani.


       252. La Cour relève que, s’agissant de Kisangani, le rapport Mapping fait référence à des
affrontements entre forces armées ougandaises et forces armées rwandaises ayant eu lieu du 5 au
10 juin 2000, au cours desquels des attaques indiscriminées à l’arme lourde ont détruit «plus de
400 résidences privées et … [causé de graves dommages à] des biens publics et commerciaux, des
lieux de culte … , des établissements consacrés à l’éducation et des établissements sanitaires, dont
des hôpitaux» (rapport Mapping, par. 363). Il corrobore donc les conclusions du rapport de la mission
interinstitutions (Nations Unies, doc. S/2000/1153 du 4 décembre 2000, par. 15-16, 57 et tableaux 1
et 2), source que la Cour a jugée digne de foi dans son arrêt de 2005 (C.I.J. Recueil 2005, p. 240,
par. 208).


      253. La Cour estime que le rapport Mapping et le rapport de la mission interinstitutions
contiennent des éléments de preuve suffisants pour lui permettre de conclure que l’Ouganda a causé
d’importantes destructions à Kisangani. Selon la RDC, l’Ouganda doit réparation pour l’ensemble
des dommages qui se sont produits à Kisangani, au motif que ces dommages avaient des causes
cumulatives et des causes complémentaires. L’Ouganda, en revanche, soutient que l’Ouganda et le
Rwanda ont commis séparément des faits internationalement illicites et que chacun n’est responsable
que des dommages causés par ses propres actes illicites. La Cour considère que chaque Etat est
responsable des dommages causés à Kisangani par ses propres forces armées agissant
indépendamment. Toutefois, en se fondant sur les éléments de preuve très limités dont elle dispose,
la Cour n’est pas en mesure d’imputer à l’Ouganda une part précise des dommages. Elle a tenu
compte des éléments de preuve disponibles en ce qui concerne les dommages causés aux biens à
Kisangani pour parvenir à la somme globale allouée à l’ensemble des dommages aux biens (voir le
paragraphe 258 ci-dessous).

                                                 - 73 -

4. Société nationale d’électricité (SNEL)

       254. La réclamation présentée par la RDC à raison des dommages causés à la SNEL représente
une part importante (97 412 090 dollars des Etats-Unis) de sa demande globale relative aux
dommages aux biens (239 971 970 dollars des Etats-Unis). Il est possible, compte tenu de la nature
du conflit et de l’ampleur des hostilités, que l’entreprise ait, dans une certaine mesure au moins, subi
des dommages (rapport de la mission interinstitutions, par. 57). La RDC fonde toutefois sa demande
sur un rapport succinct et rudimentaire établi par la SNEL elle-même, en 2016, peu de temps avant
le dépôt du mémoire sur la question des réparations. A cet égard, la Cour a déjà indiqué qu’elle
«traitera[it] avec prudence les éléments de preuve spécialement établis aux fins de l’affaire» (arrêt
de 2005, C.I.J. Recueil 2005, p. 201, par. 61). Les informations contenues dans le rapport de la SNEL
ne permettent ni de justifier l’étendue des dommages allégués ou l’évaluation qui en est faite, ni de
confirmer la responsabilité de l’Ouganda à leur égard ; elles ne sont pas non plus corroborées par les
autres éléments de preuve versés au dossier de l’affaire. Le rapport des experts désignés par la Cour
n’est guère utile sur ce point, puisque M. Senogles a fondé sa recommandation sur les montants
réclamés par la RDC et s’est contenté d’appliquer un «facteur de minoration» non expliqué de 40 %.


       255. La Cour relève que la SNEL, en tant qu’entreprise publique assurant un service public,
est soumise à un contrôle particulier des autorités congolaises. Compte tenu de ce lien étroit avec le
gouvernement, et notamment du fait que ce dernier est probablement en possession de documents
pertinents, l’on aurait pu s’attendre à ce que la RDC produisît quelques preuves étayant sa demande
à la Cour. Dans ces conditions, la Cour estime que la RDC n’a pas satisfait à la charge de la preuve
lui incombant s’agissant de sa réclamation relative aux dommages subis par la SNEL.


5. Biens des forces armées

       256. Des considérations similaires s’appliquent à la demande présentée par la RDC pour les
dommages causés à certains biens appartenant à ses forces armées (69 417 192 dollars des
Etats-Unis). Pour étayer cette réclamation, la RDC se contente de produire un rapport succinct et
sommaire, établi par des responsables congolais peu de temps avant le dépôt de son mémoire sur la
question des réparations, qui ne fournit pas à la Cour une base solide pour établir la matérialité des
dommages allégués ou la responsabilité de l’Ouganda à leur égard ou pour procéder à leur évaluation.
Les forces armées congolaises relevant de l’autorité directe du gouvernement, l’on aurait pu
s’attendre à ce que la RDC justifiât pleinement ses demandes, ce qu’elle n’a pas fait. La Cour rejette
cette partie de la demande de la RDC pour défaut de preuve, et n’examinera aucune autre question
s’y rapportant.


6. Conclusion

      257. La Cour constate que les preuves produites par la RDC en ce qui concerne les dommages
aux biens sont particulièrement limitées. Elle est toutefois convaincue que des destructions
considérables ont été causées par le comportement illicite de l’Ouganda, ainsi qu’elle l’a jugé dans
son arrêt de 2005 (C.I.J. Recueil 2005, p. 241, par. 211). Le rapport Mapping donne, en particulier,
des informations dignes de foi et corroborées se rapportant à de nombreux cas de dommages aux
biens causés par l’Ouganda et, pour ce qui concerne l’Ituri, par d’autres acteurs également (voir les
paragraphes 246, 247, 252 et 253 ci-dessus). La Cour estime en outre que l’Ouganda n’a pas établi
que les dommages spécifiques aux biens en Ituri allégués par la RDC n’ont pas été causés par son
manquement à ses obligations de puissance occupante.



                                                   *

                                                  - 74 -

       258. La Cour rappelle qu’elle peut, dans les circonstances très particulières de la présente
affaire, adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités
offertes par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106
ci-dessus). Elle relève que les éléments de preuve disponibles en ce qui concerne les dommages aux
biens causés par l’Ouganda sont limités, mais que le rapport Mapping vient corroborer à tout le moins
nombre de ces dommages. Tenant compte de l’ensemble des éléments versés au dossier (voir les
paragraphes 230-253 ci-dessus), des propositions relatives à l’évaluation des dommages aux biens
(voir les paragraphes 234-235 et 239 ci-dessus), et de sa jurisprudence ainsi que des décisions
d’autres organismes internationaux (voir les paragraphes 69-126 ci-dessus), la Cour adjugera une
indemnisation pour les dommages aux biens sous la forme d’une somme globale de
40 000 000 dollars des Etats-Unis (voir le paragraphe 106 ci-dessus).


                         C. Dommages afférents aux ressources naturelles

      259. Dans son arrêt de 2005, la Cour a dit que,

      «par les actes de pillage et d’exploitation des ressources naturelles congolaises commis
      par des membres des forces armées ougandaises sur le territoire de la République
      démocratique du Congo, et par son manquement aux obligations lui incombant, en tant
      que puissance occupante dans le district de l’Ituri, d’empêcher les actes de pillage et
      d’exploitation des ressources naturelles congolaises, la République de l’Ouganda a[vait]
      violé les obligations qui [étaient] les siennes, en vertu du droit international, envers la
      République démocratique du Congo» (C.I.J. Recueil 2005, p. 280-281, par. 345,
      point 4) du dispositif).

Elle rappelle que tant la RDC que l’Ouganda sont parties à la Charte africaine des droits de l’homme
et des peuples du 27 juin 1981, dont le paragraphe 2 de l’article 21 dispose que, «[e]n cas de
spoliation, le peuple spolié a droit à la légitime récupération de ses biens ainsi qu’à une indemnisation
adéquate».



                                                 *     *



       260. Dans ses conclusions finales présentées à l’audience, la RDC demande à la Cour de dire
et juger que l’Ouganda est tenu de lui verser 1 043 563 809 dollars des Etats-Unis au titre de
l’indemnisation des dommages causés aux ressources naturelles congolaises par des actes de pillage
et d’exploitation. Sont comprises dans cette somme des demandes relatives à la perte de minerais, y
compris l’or, les diamants, le coltan, l’étain et le tungstène, à la perte de café et de bois d’œuvre, aux
dommages causés à la flore par la déforestation et aux dommages causés à la faune.


       261. La RDC s’appuie sur l’arrêt de 2005, dans lequel la Cour a conclu qu’il existait des
éléments de preuve convaincants et crédibles permettant d’établir que l’Ouganda avait manqué aux
obligations internationales lui incombant en exploitant des ressources naturelles, notamment en tant
que puissance occupante. Elle invoque à cet égard le principe de l’autorité de la chose jugée. Elle fait
valoir que, pour démontrer le «préjudice exact», il n’est pas nécessaire de prouver que le préjudice
en question est lié de manière absolument certaine à un fait internationalement illicite spécifique.

                                                 - 75 -

La RDC allègue en outre que s’applique aux ressources naturelles un critère d’établissement de la
preuve moins strict, énoncé par la Cour dans l’affaire relative à Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) (indemnisation, arrêt,
C.I.J. Recueil 2018 (I), p. 26-27, par. 33-35). Elle estime que ce critère est approprié compte tenu
des circonstances spéciales qui «tiennent à cinq années de pillage et d’exploitation des ressources
naturelles sur un territoire et par des personnes sur lesquels [elle] n’avait aucun contrôle».


       262. Pour étayer l’ampleur du dommage et le montant de sa demande, la RDC emploie
différentes méthodes en fonction du type de ressource naturelle en question. Elle applique une
méthode fondée sur les excédents s’agissant de ses demandes relatives à l’or, aux diamants et au
coltan (voir le paragraphe 283 ci-dessous). Selon cette approche, la différence entre la production de
minerais en Ouganda et les exportations de ces minerais depuis l’Ouganda entre 1998 et 2003 est
utilisée comme indicateur aux fins de l’évaluation du préjudice que la RDC aurait subi en
conséquence de l’exploitation illégale. En ce qui concerne le bois d’œuvre, la RDC calcule le
dommage en se fondant sur la valeur commerciale des exportations et sur les taxes d’une société
forestière particulière, DARA-Forest, de 1998 à 2003. Ses demandes relatives aux dommages causés
à la faune reposent principalement sur une évaluation établie par l’Institut congolais pour la
conservation de la nature (ci-après l’«ICCN»), organisme public responsable de la gestion des parcs
nationaux. La RDC se réfère également aux rapports du groupe d’experts de l’Organisation des
Nations Unies sur l’exploitation illégale des ressources naturelles et autres richesses de la République
démocratique du Congo (ci-après les «rapports du groupe d’experts de l’ONU»), au rapport de la
commission Porter, au rapport Mapping et à des rapports d’organisations non gouvernementales pour
établir l’existence d’un lien de causalité entre le dommage et les faits internationalement illicites
attribuables à l’Ouganda, et pour démontrer l’ampleur alléguée du dommage.


        263. Pour ce qui est de ses demandes relatives à l’exploitation de café, d’étain et de tungstène,
la RDC retient les chiffres énoncés dans le rapport de M. Nest, expert désigné par la Cour. Elle
exprime toutefois des doutes, s’agissant de l’approche suivie par cet expert pour déterminer
l’ampleur de l’exploitation, notamment de l’or, des diamants et du coltan, quant à l’opportunité
d’utiliser une «proxy tax» pour calculer le dommage en question. En ce qui concerne l’évaluation
des ressources exploitées, la RDC juge qu’il était inapproprié que l’expert applique
systématiquement une décote de 35 % (voir le paragraphe 271 ci-dessous) sans tenir aucun compte
de la valeur spécifique de chaque ressource. Elle affirme également que l’expert s’est fondé sur les
conditions du marché congolais, qu’elle qualifie d’«économie de spoliation», engendrées par le
manquement de l’Ouganda à ses obligations internationales, et conclut que la Cour ne devrait pas
retenir ces prix de référence extrêmement bas. Elle soutient en outre que l’expert a écarté
l’exploitation de ressources naturelles par des civils en Ituri, limitant ainsi indûment la portée de son
analyse. Enfin, la RDC allègue qu’il aurait dû inclure dans celle-ci les dommages causés à la faune
et à la flore par la déforestation.



                                                   *



       264. L’Ouganda affirme que la Cour devrait rejeter les demandes d’indemnisation de la RDC
à raison du pillage et de l’exploitation de ses ressources naturelles. Selon lui, certaines ressources
pour lesquelles la RDC réclame une indemnisation, notamment le bois d’œuvre et la faune, n’entrent
pas dans le champ de l’arrêt de 2005. L’Ouganda soutient en outre que, étant donné qu’elles n’ont
été soulevées qu’au cours du premier tour de la procédure orale, les demandes de la RDC relatives à
l’étain, au tungstène et au café vont à l’encontre de la règle non ultra petita.

                                                 - 76 -

       265. L’Ouganda allègue par ailleurs que les éléments de preuve présentés par la RDC sont
insuffisants, et que celle-ci n’a pas satisfait à la charge de la preuve qui lui incombe. En réponse à
l’invocation par le demandeur du critère énoncé en l’affaire relative à Certaines activités menées par
le Nicaragua dans la région frontalière (voir le paragraphe 261 ci-dessus), il soutient que, dans cette
espèce, la Cour n’avait pas «réalisé d’approximations en partant de zéro [étant donné que l]e
Costa Rica a[vait] présenté des éléments de preuve liant un préjudice spécifique à des faits illicites
spécifiques survenus dans une zone géographique spécifique et à un moment spécifique». L’Ouganda
affirme que la RDC doit fournir «des éléments de preuve concernant l’emplacement, la propriété et
la production moyenne de chacune des mines et forêts  ainsi que les éventuels permis ou
concessions y afférents  à raison de l’exploitation illicite desquelles elle demande une
indemnisation de [s]a part».


        266. Selon l’Ouganda, les méthodes appliquées par la RDC sont entachées de défauts
considérables. Pour ce qui est de l’affirmation de celle-ci voulant que la différence entre la production
alléguée de minerais en Ouganda et les exportations alléguées de ces minerais depuis l’Ouganda
entre 1998 et 2003 peut servir d’indicateur aux fins de l’évaluation du préjudice qu’elle aurait subi
en conséquence de l’exploitation illégale de ces minerais, l’Ouganda allègue que cela contredit de
fait la conclusion à laquelle la Cour est parvenue en 2005, à savoir que rien ne prouvait qu’il existât
une «politique gouvernementale de l’Ouganda visant à l’exploitation de ressources naturelles de la
RDC, [ni] que cet Etat [eût] entrepris son intervention militaire dans le dessein d’obtenir un accès
aux ressources congolaises» (arrêt de 2005, C.I.J. Recueil 2005, p. 251, par. 242). Quant à
l’exploitation du bois d’œuvre, il fait observer que la demande de la RDC repose entièrement sur une
«étude de cas» relative à la société DARA-Forest, que la commission Porter a rejetée comme
dépourvue de tout fondement et que le groupe d’experts de l’ONU a lui-même désavouée.
L’Ouganda allègue donc que les éléments produits par la RDC n’apportent pas la preuve de l’ampleur
exacte des dommages causés aux différents types de ressources naturelles et qu’ils ne démontrent
pas que de tels dommages lui sont attribuables.


        267. En réponse aux conclusions de M. Nest, l’Ouganda affirme que le mandat confié à cet
expert désigné par la Cour ne prévoyait pas que celui-ci appréciât l’exploitation d’étain, de tungstène
et de café, de sorte que les conclusions qu’il a tirées à cet égard outrepassaient son mandat. En ce qui
concerne la méthode appliquée pour apprécier les quantités de ressources exploitées, l’Ouganda
soutient que l’expert fait fond sur un modèle «exportations/production intérieure» présentant des
failles méthodologiques. Au surplus, selon le défendeur, la méthode que l’expert a suivie contredit
ce qu’il présente comme les conclusions expressément tirées dans l’arrêt de 2005, à savoir que rien
ne prouvait qu’il existât une politique gouvernementale de l’Ouganda visant à l’exploitation de
ressources naturelles de la RDC, ni que cet Etat eût entrepris son intervention militaire dans le dessein
d’obtenir un accès à ces ressources. Quant à l’évaluation, l’Ouganda allègue qu’il était inapproprié
que l’expert détermine les prix de référence en fonction des prix du marché et que leur ajustement
était fondé sur des facteurs arbitraires.



                                                   *

                                                  - 77 -

       268. M. Nest, expert désigné par la Cour, estime que la valeur totale des activités
d’exploitation menées par le personnel concerné dans ce qu’il appelle la «zone d’influence
ougandaise» s’élève à 58 855 466,40 dollars des Etats-Unis (41 332 950,80 dollars des Etats-Unis
pour les ressources extraites en Ituri ; 17 522 515,60 dollars des Etats-Unis pour les ressources
extraites hors Ituri). L’expert emploie l’expression «zone d’influence ougandaise» pour désigner les
zones non tenues par le gouvernement situées dans la partie septentrionale de la RDC où des membres
des UPDF étaient présents, soit environ un tiers du territoire congolais, en Ituri et en dehors de l’Ituri.


       269. Il ressort du mandat que la Cour a chargé l’expert d’évaluer la «quantité approximative»
et la valeur des «ressources naturelles, telles que l’or, les diamants, le coltan et le bois», exploitées
illégalement en Ituri durant l’occupation de ce district par les forces armées ougandaises et les
«ressources naturelles, telles que l’or, les diamants, le coltan et le bois» pillées et exploitées par les
forces armées ougandaises en RDC, hors Ituri, «[a]u vu des éléments de preuve versés au dossier de
l’affaire et des documents publiquement accessibles, en particulier les rapports de l’Organisation des
Nations Unies mentionnés dans l’arrêt de 2005» (voir le paragraphe 25 ci-dessus).


       270. En ce qui concerne la portée de son rapport, l’expert interprète le membre de phrase
«ressources naturelles, telles que l’or, les diamants, le coltan et le bois» comme une liste non
exhaustive. Sur cette base, il a aussi examiné l’exploitation d’étain, de tungstène et de café. Pour ce
qui est de la méthode adoptée, il relève dans son rapport que des éléments de preuve complets aux
fins d’une évaluation précise faisaient défaut «dans quasiment tous les cas». En conséquence,

      «il ... a fallu puiser à d’autres sources d’information pour estimer la répartition des
      ressources et leurs quantités, notamment en consultant des cartes des gisements et en
      obtenant des informations anecdotiques fournies par des observations sur le terrain [en
      RDC], ou encore croiser des données de production provenant de plusieurs sources».

En outre, le rapport d’expertise appelle l’attention sur l’effet que l’«instabilité» a eu sur la
disponibilité, la fiabilité et l’homogénéité des données, sur l’effondrement de la production
industrielle provoquée par le conflit pendant la période comprise entre 1998 et 2003, et sur le fait
que les sept ressources considérées faisaient toutes l’objet d’une production artisanale importante
mais souvent non déclarée et de contrebande.


       271. L’expert a procédé en «huit [grandes] étapes». Il a commencé par quantifier les ressources
produites dans ce qu’il a appelé la zone d’influence ougandaise en croisant des données relatives à
la production nationale avec des informations sur l’emplacement des ressources (pour l’or et les
diamants). Dans d’autres cas, «[l]orsqu’il n’existait pas de données nationales sur les ressources ou
lorsque ces données semblaient peu fiables», l’expert a utilisé les «données d’importation et
d’exportation des pays participant au commerce des ressources de la RDC» comme «indicateur» de
la production congolaise (par exemple pour le coltan, le café, le bois d’œuvre, l’étain et le tungstène).
Il a ensuite estimé la répartition des ressources pertinentes dans la zone d’influence ougandaise,
notamment en Ituri et hors Ituri, avant de calculer le prix moyen pour chaque ressource et chaque
année du conflit en prenant pour référence les prix annuels moyens pour la période 1998-2003 et en
y appliquant une décote de 35 % pour refléter les prix approximatifs dans les zones pertinentes, à
l’aide d’informations tirées d’un large éventail de sources, dont des bases de données, des rapports
de l’ONU et d’autres organisations internationales, et des publications universitaires. Il a alors
actualisé ces prix pour les exprimer en dollars de 2020, en leur appliquant un taux standard, puis a
obtenu la valeur de base de chaque ressource en multipliant la quantité estimée de chacune de celles
produites dans la zone d’influence ougandaise, en Ituri et hors Ituri, par son prix pendant la période

                                                 - 78 -

pertinente. Enfin, s’appuyant sur diverses sources, l’expert a indiqué, pour chaque ressource, des
«proxy taxes», soit des taux estimés reflétant la valeur extraite par le personnel concerné à travers
chaque méthode d’exploitation (vol, perception de droits et redevances, et prélèvement de taxes) sous
forme de pourcentage de la valeur totale estimée de la production de chacune des ressources
considérées pendant la période pertinente. L’expert a établi de telles «proxy taxes» spécifiques pour
l’Ituri, en tenant compte de la valeur extraite par «toutes les forces armées quelles qu’elles soient et
leur personnel administratif, y compris les UPDF et les forces congolaises», et pour le reste de la
zone d’influence ougandaise, en ne tenant compte que des activités menées par les seuls membres
des UPDF. Il a ensuite calculé, pour chaque ressource, la valeur exploitée par le personnel susvisé
en Ituri et hors Ituri en multipliant la valeur de base de chaque ressource naturelle par les «proxy
taxes» précédemment définies.


        272. La RDC, dans ses observations écrites sur le rapport de l’expert, a souligné que M. Nest
avait manqué de prendre en compte l’exploitation illégale des richesses naturelles en Ituri par des
civils, laquelle résultait, selon elle, d’un manquement de l’Ouganda à ses obligations internationales
en tant que puissance occupante. M. Nest a répondu que, pour l’Ituri, il avait estimé la valeur extraite
par le personnel militaire et administratif uniquement, en excluant la valeur conservée par les civils.
Il supposait en effet que «les civils avaient été volontairement associés à la production, au commerce
et à l’exportation des sept ressources de 1998 à 2003, et que les bénéfices qu’ils avaient conservés,
après le vol et le paiement des taxes, étaient demeurés sous leur contrôle». L’expert a par la suite
étoffé son rapport initial en donnant une estimation de la valeur additionnelle extraite par des civils
associée à ces ressources en Ituri. Il a précisé en outre qu’il appartenait à la Cour de trancher la
question de savoir s’il y avait lieu de considérer la portion de valeur conservée par les civils ainsi
recensée comme faisant partie du dommage subi par la RDC.


1. Aspects généraux

       273. Dans son arrêt de 2005, la Cour a précisé que, «[p]our rendre sa décision sur la demande
de la RDC [relative aux ressources naturelles], point n’[étai]t besoin pour [elle] de se prononcer sur
les faits propres à chacun des incidents allégués» (C.I.J. Recueil 2005, p. 249, par. 237). Elle a
ensuite conclu qu’«elle ne dispos[ait] pas d’éléments de preuve crédibles permettant d’établir
qu’[avait] exist[é] une politique gouvernementale de l’Ouganda visant à l’exploitation de ressources
naturelles de la RDC, ou que cet Etat [eût] entrepris son intervention militaire dans le dessein
d’obtenir un accès aux ressources congolaises» (ibid., p. 251, par. 242). Elle a cependant «estim[é]
détenir des preuves abondantes et convaincantes pour conclure que des officiers et des soldats des
UPDF, parmi lesquels les officiers les plus haut gradés, [avaie]nt participé au pillage et à
l’exploitation des ressources naturelles de la RDC et que les autorités militaires n’[avaie]nt pris
aucune mesure pour mettre un terme à ces activités» (ibid.).


       274. Pour ce qui est des ressources naturelles situées hors Ituri, la Cour a établi que la
responsabilité de l’Ouganda était engagée à raison du pillage et de l’exploitation de ces ressources
«chaque fois que» des membres des UPDF avaient été impliqués (ibid., p. 252, par. 245), mais pas à
raison d’un quelconque acte de ce type commis par des membres de «groupes rebelles» qui n’étaient
pas sous le contrôle de l’Ouganda (ibid., p. 253, par. 247). Dans l’arrêt de 2005, elle n’a pas précisé
quels actes de pillage et d’exploitation de ressources naturelles elle jugeait attribuables à l’Ouganda.
Cette décision devait être prise au stade des réparations, au cours duquel il incomberait à la RDC
d’apporter des éléments de preuve relativement à l’ampleur des dommages causés aux ressources
naturelles hors Ituri et à leur imputabilité à l’Ouganda.

                                                  - 79 -

        275. En ce qui concerne les ressources naturelles situées en Ituri, la Cour a conclu qu’elle
disposait de «suffisamment d’éléments de preuve crédibles» pour établir que l’Ouganda avait
manqué aux «obligations lui incombant en tant que puissance occupante en Ituri, en vertu de
l’article 43 du règlement de La Haye de 1907, quant à l’ensemble des actes de pillage et
d’exploitation des ressources naturelles commis dans le territoire occupé» (arrêt de 2005,
C.I.J. Recueil 2005, p. 253, par. 250). Cela signifie que l’Ouganda est tenu à réparation à raison de
tous les actes de pillage ou d’exploitation de ressources naturelles en Ituri, même si les personnes qui
se sont livrées à de tels actes étaient des membres de groupes armés ou d’autres tierces parties (ibid.,
p. 253, par. 248). Il appartient à la Cour, au stade des réparations, de s’assurer que les éléments de
preuve disponibles démontrent l’existence des dommages allégués à raison des actes de pillage et
d’exploitation des ressources naturelles et, dans les circonstances très particulières de la présente
affaire, de mettre en évidence au moins un éventail de possibilités quant à son ampleur.


        276. La Cour rappelle qu’elle ne doit se prononcer que sur le montant des indemnités dues à
raison des préjudices résultant des faits internationalement illicites qu’elle a constatés dans son arrêt
de 2005 (ibid., p. 257, par. 260), où elle a spécifiquement traité des informations relatives à
l’exploitation de l’or (ibid., p. 249-250, par. 238, et p. 250-251, par. 240-242), de diamants (ibid.,
p. 250, par. 240, p. 251, par. 242, et p. 253, par. 248) et de café (ibid., p. 250, par. 240). La Cour n’a
pas mentionné le coltan, l’étain, le tungstène, le bois d’œuvre ni les dommages causés à la faune ou
à la flore. Il n’en demeure pas moins que le coltan, l’étain, le tungstène et le bois d’œuvre font partie
des matières premières que l’on entend par le terme générique de «ressources naturelles». La Cour
est en outre d’avis que les demandes relatives à la faune entrent dans le champ de l’arrêt de 2005,
dans lequel il était fait référence à la «chasse et au pillage d’espèces protégées» dans le cadre des
moyens de la RDC concernant les ressources naturelles (ibid., p. 246, par. 223). Quant aux
dommages causés à la flore, la Cour considère que, dans la mesure où ils résultent directement du
pillage du bois d’œuvre par la déforestation, ils entrent dans le champ de l’arrêt de 2005. Il lui faut
néanmoins s’assurer, au présent stade des réparations, de la matérialité de l’exploitation alléguée de
ressources qui n’étaient pas expressément mentionnées dans ledit arrêt et de ce que l’Ouganda est
tenu de réparer les dommages qui s’ensuivent.


        277. La Cour estime que, dans l’ensemble, l’approche méthodologique adoptée dans le rapport
d’expertise emporte la conviction. Elle relève que la méthode retenue par l’expert diffère, à juste
titre, en fonction de la ressource dont il est question et du degré de fiabilité des données sur lesquelles
il fonde ses estimations. L’expert reconnaît également en toute transparence les limites de son
rapport, admettant que

      «[v]u l’absence de [certaines] données, il … a fallu puiser à d’autres sources
      d’information pour estimer la répartition des ressources et leurs quantités, notamment
      en consultant des cartes des gisements et en obtenant des informations anecdotiques
      fournies par des observations sur le terrain, ou encore croiser des données de production
      provenant de plusieurs sources».

Malgré ces limites, la méthode suivie par M. Nest guide la Cour dans ses conclusions sur l’étendue
des dommages à raison desquels l’Ouganda doit réparation. Compte tenu de la nature de
l’exploitation illicite des ressources naturelles, de la situation de conflit et de l’absence de
documentation dans le secteur pertinent de l’économie, qui est essentiellement informelle, la Cour
est d’avis que la méthode fondée sur des «proxy taxes» (voir le paragraphe 271 ci-dessus) suivie par
M. Nest est appropriée, dans les circonstances de la présente affaire, pour ce qui est d’estimer les
pertes avec un degré d’approximation satisfaisant. Elle n’est pas convaincue par le critère qu’a
proposé l’Ouganda, qui impose à la RDC d’apporter la preuve de la date, du lieu et du dommage
relatif à chaque cas d’exploitation (voir le paragraphe 114 ci-dessus). Compte tenu de la pratique

                                                 - 80 -

d’exploitation généralisée et des difficultés en matière de collecte d’éléments de preuve en la présente
affaire, l’approche que suggère l’Ouganda ne semble pas appropriée. La Cour estime au contraire
que celle suivie dans le rapport d’expertise, qui repose sur des estimations établies à partir de données
économiques fiables, de publications scientifiques et du dossier de l’affaire, donne lieu à une
appréciation et une évaluation plus convaincantes des dommages. L’expert a aussi tenu compte
d’autres raisons susceptibles d’expliquer les excédents respectifs de la production congolaise et des
exportations ougandaises. En ce qui concerne l’évaluation, il applique dans son rapport une décote
plausible au prix du marché international.


       278. Ainsi qu’il a été relevé précédemment (voir le paragraphe 272 ci-dessus), s’agissant des
ressources naturelles en Ituri, l’expert n’a pas inclus la valeur extraite par des civils dans le montant
estimatif de l’indemnisation figurant dans son rapport initial, au motif qu’il supposait que, pendant
la période de l’occupation, les civils avaient été volontairement associés à la production, au
commerce et à l’exportation de ces ressources et que les bénéfices qu’ils avaient conservés étaient
demeurés sous leur contrôle (voir le paragraphe 272 ci-dessus). Dans les conditions postulées par
l’expert, il peut être conclu que la conservation durable, par un opérateur, de bénéfices qui lui
revenaient ne constitue pas un «acte[] de pillage et d’exploitation» au sujet duquel la Cour a estimé
que l’Ouganda avait manqué aux obligations lui incombant en tant que puissance occupante, en vertu
de l’article 43 du règlement concernant les lois et coutumes de la guerre sur terre annexé à la
quatrième convention de La Haye du 18 octobre 1907 (arrêt de 2005, C.I.J. Recueil 2005, p. 253,
par. 250), et que l’Ouganda ne peut donc être tenu de verser une réparation à ce titre. L’arrêt de 2005
mentionne toutefois également des cas où des membres des UPDF ont favorisé le trafic de ressources
naturelles par le biais d’entités commerciales (ibid., par. 248). Les éléments versés au dossier ne
permettent pas à la Cour d’apprécier la mesure dans laquelle la situation postulée par M. Nest
prévalait en Ituri, par contraste avec des situations où d’autres personnes privées ont privé l’opérateur
de bénéfices par des actes de pillage et d’exploitation des ressources naturelles. Aux fins de la
détermination de l’indemnisation due pour l’ensemble des actes de pillage et d’exploitation des
ressources naturelles, la Cour met donc l’accent sur les calculs effectués par M. Nest au moyen de la
méthode fondée sur les «proxy taxes».


      279. La Cour relève que le mandat qu’elle a confié à l’expert n’incluait pas les dommages
causés à la faune et les dommages causés à la flore par la déforestation, et que celui-ci n’a donc
formulé aucune conclusion au sujet de ces types de dommages aux ressources naturelles (au-delà du
commerce de bois d’œuvre).


      280. La Cour fait observer que la RDC se réfère, à l’appui de sa demande concernant les
dommages afférents aux ressources naturelles, aux rapports du groupe d’experts de l’ONU, au
rapport de la commission Porter, au rapport Mapping, à des rapports d’organisations non
gouvernementales et à des rapports établis par des institutions nationales. Dans son arrêt de 2005, la
Cour a dit que, d’une manière générale, elle considérait que le rapport de la commission Porter et les
rapports de l’ONU lui fournissaient des éléments de preuve convaincants et suffisants pour
déterminer si l’Ouganda s’était livré à des actes de pillage et d’exploitation des ressources naturelles
de la RDC (ibid., p. 201, par. 61, et p. 249, par. 237). Elle attribue une valeur probante aux
conclusions formulées dans ces rapports, en particulier si elles sont corroborées par le rapport
Mapping et le rapport d’expertise de M. Nest.


       281. Compte tenu de ces considérations générales, la Cour tirera ses conclusions sur la base
des éléments de preuve qu’elle juge fiables afin de déterminer les dommages causés par l’Ouganda
aux ressources naturelles congolaises et l’indemnisation à adjuger.

                                                 - 81 -

2. Minerais

a) Or

      282. Dans son mémoire, la RDC demande 675 541 972 dollars des Etats-Unis à raison de l’or
perdu. Au terme de la procédure orale, elle a déclaré que le montant de sa demande y afférente
s’élevait «au minimum à 249 881 000 dollars des Etats-Unis».


      283. Pour calculer l’ampleur du dommage, la RDC recourt à une méthode fondée sur
l’excédent des exportations pour déterminer la quantité d’or exploitée. Cette méthode repose sur le
postulat que la production nationale ougandaise était quasi inexistante entre 1998 et 2003, que
l’Ouganda a néanmoins exporté de grandes quantités d’or pendant la période pertinente et que
l’excédent des exportations correspond à la quantité d’or exploitée par lui en RDC.


       284. La RDC fonde ses calculs sur des données du ministère ougandais de l’énergie et du
développement minéral pour les années 1998 à 2000 tirées du rapport du groupe d’experts de l’ONU
(Nations Unies, doc. S/2001/357 du 12 avril 2001, p. 19-20) et des rapports annuels dudit ministère
pour la période comprise entre 2001 et 2003. Elle affirme que l’excédent des exportations d’or de
l’Ouganda s’élève à 45 143 tonnes pour la période allant de 1998 à 2003. Répondant au défendeur,
selon qui les seules statistiques exactes étaient celles du bureau ougandais de la statistique, la RDC
a déclaré que l’excédent des exportations s’établirait encore à 28 923 tonnes même si on le calculait
au moyen des chiffres émanant dudit bureau.


       285. La RDC se réfère à divers rapports pour illustrer l’importance du rôle joué par l’Ouganda
dans l’exploitation illicite de l’or en RDC sur le plan géographique comme sur ceux de la quantité
des ressources concernées et de la diversité des pratiques mises en œuvre. Pour étayer sa demande,
elle mentionne la présence des UPDF, en tant que puissance occupante, dans les mines d’or d’Adidi
et de Mabanga (district de l’Ituri). La RDC évoque également la présence de l’Ouganda dans celles
de Watsa (district du Haut-Uélé) et de Bondo (district du Bas-Uélé). Selon le lieu, la RDC affirme
que des soldats des UPDF ont réquisitionné ou exploité de l’or ou perçu des «taxes» sur l’exploitation
de l’or. Elle a conscience que les différents incidents auxquels elle fait référence ne suffisent pas, en
soi, pour chiffrer le préjudice qu’elle a subi, mais allègue qu’ils établissent l’importance du rôle joué
par l’Ouganda dans le pillage et l’exploitation illégale de l’or.


      286. En ce qui concerne l’évaluation, la RDC a déclaré au cours de la procédure orale qu’elle
souscrivait à l’approche de M. Nest consistant à utiliser les données du Conseil mondial de l’or, et
qu’il conviendrait par conséquent d’appliquer une décote au prix en résultant pour refléter
l’éventuelle part de la chaîne de valeur qui demeurait sur son territoire. Elle propose d’appliquer une
décote de 95 %.



                                                   *



       287. L’Ouganda soutient que, dans son arrêt de 2005, la Cour n’a pas conclu qu’il se serait
rendu responsable de contrebande d’or ni qu’il aurait tiré un quelconque profit de l’exploitation
illégale de ce minerai. Selon lui, la RDC n’a fourni aucune justification étayant, en droit, sa demande
d’indemnisation au titre de l’exploitation de l’or.

                                                  - 82 -

       288. L’Ouganda affirme que la méthode suivie par la RDC pour apprécier l’ampleur du
préjudice qu’elle aurait subi contredit la conclusion à laquelle la Cour est parvenue dans son arrêt
de 2005, à savoir que rien ne prouvait qu’il existât une «politique gouvernementale de l’Ouganda
visant à l’exploitation de ressources naturelles de la RDC, [ni] que cet Etat [eû]t entrepris son
intervention militaire dans le dessein d’obtenir un accès aux ressources congolaises»
(C.I.J. Recueil 2005, p. 251, par. 242). L’Ouganda allègue aussi que la méthode fondée sur les
excédents des exportations adoptée par la RDC est viciée parce que celle-ci n’établit aucun lien entre
l’exportation de ressources naturelles depuis l’Ouganda et leur exploitation illégale. Il souligne que
la commission Porter n’a formulé aucune conclusion quant à l’illégalité de ses exportations d’or. Il
allègue par ailleurs que l’approche de la RDC fait abstraction de certains facteurs statistiques et
réglementaires qui expliquent la divergence apparente entre ses production et exportations alléguées
d’or. Selon lui, les «données économiques» sur lesquelles se fonde la RDC proviennent du premier
rapport du groupe d’experts de l’ONU, qui a été largement critiqué. Ces données n’indiquent en outre
que la quantité d’or faisant l’objet d’une demande d’autorisation d’exporter à partir de l’Ouganda, et
non les volumes effectivement exportés.


       289. L’Ouganda soutient encore que pratiquement aucun des exemples d’incidents allégués
par la RDC n’apporte la preuve de faits spécifiques d’exploitation de l’or qui lui seraient attribuables.
Tout en reconnaissant que la RDC produit des éléments, tirés pour l’essentiel du rapport de la
commission Porter, qui tendent à établir «des faits spécifiques attribuables à l’Ouganda à l’origine
d’une exploitation illégale de ses ressources minières», il allègue qu’elle ne démontre pas la
matérialité ni l’étendue du préjudice qu’elle aurait subi à raison de ces faits. Quant à sa responsabilité
en tant que puissance occupante en Ituri, l’Ouganda affirme que la RDC n’a fourni aucun élément
attestant que le préjudice aurait été empêché s’il avait agi conformément aux obligations juridiques
qui lui incombent. Il a également fait valoir que, même s’il avait pris toutes les mesures en son
pouvoir et s’était acquitté des obligations lui incombant en tant que puissance occupante, il n’aurait
certainement pas pu empêcher tous les actes d’exploitation commis par des personnes privées en
Ituri.


       290. L’Ouganda conteste également la méthode d’évaluation adoptée pendant la procédure
orale par la RDC, selon qui le prix de l’or retenu aux fins de l’évaluation devrait correspondre à 95 %
du prix mondial. Il souligne que cette décote repose sur des études de terrain qui n’ont rien à voir
avec lui ou les UPDF, puisqu’elles ont trait à des transactions opérées par des négociants congolais
locaux de 2007 à 2011.


       291. L’Ouganda allègue que la Cour ne devrait pas se fonder sur le rapport d’expertise de
M. Nest. Selon lui, cet expert a concédé, lorsque des questions lui ont été posées à l’audience, que la
méthode qu’il avait adoptée ne démontrait pas que l’excédent des exportations ougandaises provenait
d’une exploitation illégale de l’or en RDC qui était attribuable à l’Ouganda. Le défendeur affirme en
outre que M. Nest s’est appuyé sur des estimations non corroborées et a appliqué des «proxy taxes»
reposant sur des chiffres exagérés et des données inadéquates.



                                                    *

                                                 - 83 -

       292. M. Nest combine deux méthodes pour apprécier la quantité d’or illégalement exploité.
Premièrement, il compare les données relatives à la production nationale totale de la RDC avec ses
exportations (l’«excédent de production de la RDC»). Dans la mesure où cette production d’or était
supérieure aux exportations formelles dans ce qu’il appelle la zone d’influence ougandaise, il a
supposé que l’excédent en question reflétait la quantité totale d’or acheminé en contrebande depuis
celle-ci. Deuxièmement, l’expert compare les données concernant les exportations d’or émanant du
bureau ougandais de la statistique avec les données relatives à la production de l’Ouganda afin
d’estimer les quantités d’or illégalement exploité dans la zone d’influence ougandaise (l’«excédent
des exportations de l’Ouganda»). Il retient ensuite le chiffre le plus élevé, de l’excédent de production
de la RDC ou de l’excédent des exportations de l’Ouganda, comme étant la quantité estimée d’or
exploité chaque année dans la zone d’influence ougandaise. Il estime, en se fondant sur huit
documents contenant des dépositions de témoins oculaires et des déclarations de producteurs d’or,
qu’environ 45 % de l’or produit dans ladite zone provenait d’Ituri, et que les quelque 55 % restants
avaient une autre origine. L’expert a ensuite estimé la valeur exploitée par le personnel concerné à
partir de l’or par référence à des «proxy taxes» (voir le paragraphe 271 ci-dessus). Selon M. Nest,
«[d]ans l’Ituri, toutes les forces armées ont probablement volé des quantités limitées d’or aux
producteurs et aux négociants» et, «[e]n dehors de l’Ituri, il est probable que certains membres des
UPDF ont commis des vols d’or limités». En ce qui concerne les droits et redevances, les «proxy
taxes» applicables ont été calculées par référence aux rapports de l’ONU et à d’autres rapports. Pour
ce qui est des «taxes» perçues sur l’or, l’expert indique que, pour diverses raisons, hors Ituri «la taxe
sur la valeur prélevée par les membres des UPDF n’a pu avoir qu’un modeste rapport». M. Nest
estime que la valeur de l’or exploité par le personnel concerné dans la zone d’influence ougandaise
s’élève à 45 892 790,2 dollars des Etats-Unis (35 359 097,3 dollars des Etats-Unis pour l’or exploité
en Ituri et 10 533 692,9 dollars des Etats-Unis pour l’or exploité hors Ituri).



                                                *      *



       293. Dans son arrêt de 2005, la Cour s’est référée aux constatations de la commission Porter
relatives à l’exploitation de l’or lorsqu’elle a établi que la responsabilité de l’Ouganda était engagée
à raison du pillage et de l’exploitation de ressources naturelles (C.I.J. Recueil 2005, p. 249-251,
par. 238 et 240-242). Elle n’a cependant pas imputé à cet Etat d’actes spécifiques d’exploitation de
l’or en dehors de l’Ituri.


       294. La Cour n’est pas convaincue par la méthode et les chiffres sur lesquels la RDC fonde
son évaluation de la quantité et de la valeur de l’or pillé et exploité pour lesquels l’Ouganda doit
réparation. En particulier, cette méthode n’exclut pas la valeur de la production et du négoce d’or
que les entités commerciales continuaient de percevoir pendant la période d’occupation et de contrôle
par l’Ouganda, pas plus qu’elle ne tient compte de la production informelle d’or en Ouganda.


       295. La Cour considère toutefois qu’il existe suffisamment d’éléments qui attestent que des
forces ougandaises ont participé à l’exploitation de l’or dans toute la RDC (voir, par exemple, rapport
de la commission Porter, p. 19-20, 64-72, 81-82, 177 et 197 ; voir aussi arrêt de 2005,
C.I.J. Recueil 2005, p. 249-250, par. 238, et p. 250-251, par. 240-241). Faisant état de nombreux cas
individuels d’exploitation pendant une période de cinq années, ces éléments établissent l’existence
d’une pratique de pillage et d’exploitation de l’or en RDC qui impliquait des forces ougandaises.

                                                 - 84 -

La Cour estime que la méthode et l’évaluation de M. Nest constituent une base utile lui permettant
d’apprécier les dommages imputables au comportement illicite de l’Ouganda (voir le paragraphe 292
ci-dessus).


       296. S’agissant spécifiquement de l’Ituri, les éléments de preuve soumis à la Cour établissent
l’existence d’une pratique d’exploitation de l’or (voir, par exemple, rapport de la commission Porter,
p. 69 ; rapport Mapping, par. 753, 757, 761 ; premier rapport du groupe d’experts de l’ONU,
Nations Unies, doc. S/2001/357 du 12 avril 2001, par. 59 ; voir aussi arrêt de 2005,
C.I.J. Recueil 2005, p. 250, par. 240, et p. 253, par. 248) dont l’expert rend également compte dans
son rapport. D’après les conclusions formulées aux paragraphes 249 et 250 de l’arrêt de 2005,
l’Ouganda ne s’était pas conformé aux obligations qui étaient les siennes en tant que puissance
occupante et est responsable de «l’ensemble des actes» d’exploitation en Ituri. Comme la Cour l’a
déjà noté, il s’ensuit que l’Ouganda est tenu de réparer tous les actes de pillage et d’exploitation de
ressources naturelles en Ituri, même si les personnes qui se sont livrées à de tels actes étaient des
membres de groupes armés ou d’autres tierces parties (voir les paragraphes 79, 275 et 278 ci-dessus).


       297. La Cour estime par ailleurs que les éléments de preuve dont elle dispose font apparaître
une pratique d’exploitation de l’or hors Ituri (premier rapport du groupe d’experts de l’ONU,
Nations Unies, doc. S/2001/357 du 12 avril 2001, par. 56-57, comme confirmé par le rapport de la
commission Porter, p. 21-23 et 64-72). Pour calculer les «proxy taxes» (voir le paragraphe 271
ci-dessus) hors Ituri, M. Nest se sert d’informations relatives aux emplacements de l’or et des forces
ougandaises pour estimer la part de l’exploitation par celles-ci, par opposition à d’autres forces, de
sorte que point n’est besoin pour la Cour de réduire ce chiffre pour tenir compte du fait que le
comportement d’autres forces hors Ituri n’est pas attribuable à l’Ouganda.


      298. La Cour est d’avis qu’il existe des éléments de preuve suffisants pour conclure que
l’Ouganda est responsable d’une part substantielle du dommage résultant du pillage et de
l’exploitation de l’or à hauteur de l’évaluation du rapport d’expertise. Sur cette base, la Cour adjugera
une indemnisation pour ce type de dommage dans le cadre d’une somme globale allouée pour
l’ensemble des dommages afférents aux ressources naturelles (voir le paragraphe 366 ci-dessous).


b) Diamants

       299. La RDC demande 7 055 885 dollars des Etats-Unis à raison du pillage et de l’exploitation
illégale de diamants.


        300. La RDC affirme que l’importance du rôle joué par l’Ouganda dans l’exploitation et
l’exportation illégales de ressources diamantaires congolaises est établie de divers points de vue :
premièrement, par l’occupation des zones diamantifères de la RDC par l’Ouganda ; deuxièmement,
par l’implication de certains membres de l’armée ougandaise dans la fourniture de services de
sécurité aux sociétés exploitant les diamants et dans la perception de «taxes» par les groupes rebelles
alliés de l’Ouganda ; troisièmement, par l’implication des plus hautes autorités militaires ougandaises
dans l’exploitation des ressources diamantaires de la RDC ; et quatrièmement, par le rôle des
transports militaires de l’Ouganda dans l’exportation de diamants.


       301. La RDC soutient que la hausse exponentielle des exportations ougandaises de diamants
constatée à partir de 1998, alors même que l’Ouganda ne produisait pas ces gemmes, confirme encore
le rôle joué par celui-ci dans l’exploitation et l’exportation illégales des ressources diamantaires

                                                  - 85 -

congolaises, et lui permet d’apprécier l’étendue du préjudice qu’elle a subi. En se fondant sur des
statistiques relatives aux exportations tirées d’un rapport établi en 2002 par le groupe parlementaire
du Parlement britannique sur la région des Grands Lacs et la prévention du génocide  statistiques
reposant dans une large mesure sur des données du Conseil supérieur du diamant (devenu l’Antwerp
World Diamond Centre) , la RDC estime que, au total, le préjudice qu’elle a subi au cours de la
période comprise entre 1998 et 2001 s’élevait à 7 055 885 dollars des Etats-Unis, soit la valeur totale
des exportations ougandaises de diamants pendant la période pertinente. Selon elle, il faut encore
ajouter à ce montant les exportations ougandaises de diamants de 2002 et 2003. Bien qu’elle ait
demandé à cet effet des renseignements à l’institution susmentionnée, la RDC n’a fourni aucun
chiffre à la Cour.



                                                    *



      302. L’Ouganda soutient que l’affirmation de la RDC voulant qu’il ait illégalement exploité
des diamants congolais pour une valeur de 7 055 885 dollars des Etats-Unis est dépourvue de
fondement. Selon lui, la RDC n’a donc fourni aucune justification étayant, en droit, sa demande
d’indemnisation à ce titre.


       303. L’Ouganda fait observer que la méthode employée par la RDC pour apprécier l’ampleur
du dommage sur la base des prétendues exportations ougandaises de minerais contredit de fait la
conclusion à laquelle la Cour est parvenue en 2005, à savoir que rien ne prouvait qu’il existât une
«politique gouvernementale de l’Ouganda visant à l’exploitation de ressources naturelles de la RDC,
[ni] que cet Etat [eût] entrepris son intervention militaire dans le dessein d’obtenir un accès aux
ressources congolaises» (arrêt de 2005, C.I.J. Recueil 2005, p. 251, par. 242). L’Ouganda souligne
aussi que la RDC fonde entièrement sa demande sur le premier rapport, largement critiqué, du groupe
d’experts de l’ONU.


       304. L’Ouganda conteste l’évaluation faite par la RDC du préjudice qu’elle a subi et relève
que les statistiques relatives aux exportations qu’elle a fournies émanent d’une source unique, le
Conseil supérieur du diamant, et ne sont pas corroborées. Il souligne que ni la formation
parlementaire britannique regroupant l’ensemble des partis politiques ni le groupe d’experts de
l’ONU n’ont vérifié de manière indépendante les données en question avant de les invoquer. Il se
réfère à la commission Porter, qui a conclu que le premier rapport du groupe d’experts de l’ONU
fondé sur ces statistiques n’était pas fiable car les données reflétaient non pas les exportations licites
de diamants de l’Ouganda mais l’origine déclarée des importations après leur arrivée en Belgique.
L’Ouganda a soumis ses propres données statistiques, émanant du bureau ougandais de la statistique,
qui indiquent qu’il n’a exporté que d’infimes quantités de diamants entre 1998 et 2003 (d’une valeur
totale approximative de 4393 dollars des Etats-Unis).



                                                    *

                                                 - 86 -

       305. Dans son rapport d’expertise, M. Nest applique aux diamants une méthode comparable à
celle qu’il emploie pour l’or. Il précise cependant que l’ensemble des données sur lequel il s’appuie
pour arriver à ces estimations est moins complet que celui relatif à l’or. Afin de pallier cela, M. Nest
extrapole à certains égards à partir des données concernant l’or. Sur la base de ses conclusions,
M. Nest estime à 6 039 299 dollars des Etats-Unis, dont 1 013 897 dollars des Etats-Unis en Ituri et
5 025 402 dollars des Etats-Unis hors Ituri, la valeur extraite de l’exploitation de diamants par le
personnel concerné.



                                                *      *



       306. Dans son arrêt de 2005, la Cour s’est référée aux conclusions de la commission Porter en
matière d’exploitation de diamants lorsqu’elle a établi la responsabilité de l’Ouganda en ce qui
concerne le pillage et l’exploitation de ressources naturelles (C.I.J. Recueil 2005, p. 250-251,
par. 240 et 242, p. 253, par. 248). Il y a lieu de noter que, s’agissant de l’Ituri, elle a jugé qu’«[i]l
ressort[ait] clairement de différentes conclusions de la commission Porter que plutôt que de prévenir
le trafic illicite de ressources naturelles, et notamment de diamants, des officiers supérieurs des
UPDF [avaie]nt au contraire favorisé de telles activités par le biais d’entités commerciales» (ibid.,
p. 253, par. 248). La Cour n’a cependant pas constaté d’actes spécifiques concernant l’exploitation
de diamants dont l’Ouganda est responsable, et elle n’a pas non plus précisé la quantité ou la valeur
des diamants exploités.


       307. La Cour considère que les chiffres avancés par la RDC en ce qui concerne la quantité et
la valeur des diamants exploités à raison desquels l’Ouganda doit réparation ne reposent pas sur une
approche méthodologique convaincante, notamment parce que la RDC se fonde sur des données
insuffisantes et non corroborées.


       308. La Cour estime toutefois qu’il existe suffisamment d’éléments de preuves attestant
l’implication des forces ougandaises dans une pratique de pillage et d’exploitation de diamants dans
toute la RDC. Elle relève que le rapport de la commission Porter décrit plusieurs cas d’exploitation
de diamants attribuables à l’Ouganda (rapport de la commission Porter, p. 51, 82, 88-89, 117,
121-123 et 162). En outre, certains rapports de l’ONU publiés après celui de la commission Porter
ont étayé l’existence de pratiques d’exploitation de diamants en Ituri (voir, par exemple, rapport
spécial de la MONUC sur les événements d’Ituri, Nations Unies, doc. S/2004/573 du 16 juillet 2004,
par. 133 ; rapport Mapping, par. 768) et hors Ituri (voir, par exemple, rapport Mapping, par. 748).


      309. Dans ces conditions, la Cour estime que la méthode de M. Nest, qui correspond en
substance à celle qu’il a adoptée pour l’or, et son évaluation constituent une référence convaincante
pour déterminer l’ampleur et la valeur des dommages à raison desquels l’Ouganda doit réparation.


      310. La Cour considère qu’il existe des éléments de preuve suffisants lui permettant de
conclure que l’Ouganda est responsable du dommage résultant du pillage et de l’exploitation de
diamants à hauteur de l’évaluation du rapport d’expertise. Sur cette base, la Cour adjugera une
indemnisation pour ce type de dommage dans le cadre d’une somme globale allouée pour l’ensemble
des dommages afférents aux ressources naturelles (voir le paragraphe 366 ci-dessous).

                                                 - 87 -

c) Coltan

       311. La RDC réclame 2 915 880 dollars des Etats-Unis à raison du dommage résultant du
pillage et de l’exploitation illégale du coltan et de niobium, l’un des minerais extraits du coltan.


       312. La RDC se réfère à divers rapports qui indiquent que l’Ouganda contrôlait des mines de
coltan à Bafwasende et à Mambasa afin d’étayer son allégation selon laquelle le coltan était l’une
des ressources naturelles illégalement exploitées, soit en Ituri soit par des forces ougandaises hors
Ituri. Elle fait également fond sur le rapport final du groupe d’experts de l’ONU, où il est indiqué
que des soldats des UPDF exploitaient des mines de coltan, faisaient payer aux prospecteurs un droit
journalier pour l’exploitation d’une zone et entretenaient des relations avec une société du nom de
La Conmet qui acheminait le coltan de la province Orientale en RDC vers l’Ouganda, puis vers le
Kazakhstan.


       313. Pour étayer l’ampleur de l’exploitation du coltan par l’Ouganda, la RDC s’appuie sur un
rapport de 2002 du groupe parlementaire du Parlement britannique sur la région des Grands Lacs et
la prévention du génocide, qui repose notamment sur des statistiques fournies par le Gouvernement
ougandais. Ce rapport contient des statistiques relatives aux exportations ougandaises de coltan et de
niobium au cours de la période concernée. La RDC affirme que l’Ouganda — qui ne produit pas de
coltan lui-même — en a exporté au total 90 640 kilogrammes entre 1998 et 2000.


        314. Se fondant sur des informations communiquées par La Conmet, la RDC soutient que,
pendant la période pertinente, le coltan s’échangeait au prix de 17 dollars des Etats-Unis par
kilogramme. Les 90 640 kilogrammes qui auraient été exploités par l’Ouganda représentaient donc
une valeur de 1 540 880 dollars des Etats-Unis. La RDC affirme qu’il ressort aussi des éléments de
preuve que l’Ouganda a exporté du niobium pour une valeur totale de 1 375 000 dollars des
Etats-Unis pendant cette même période. Additionnant les chiffres relatifs au coltan et au niobium,
elle allègue que les dommages subis s’élèvent au moins à 2 915 880 dollars des Etats-Unis.



                                                   *



     315. L’Ouganda soutient que la RDC n’a fourni aucune justification étayant, en droit, sa
demande d’indemnisation à raison de l’exploitation du coltan/niobium.


        316. L’Ouganda affirme que la demande de la RDC n’est pas étayée par les «données
économiques» sur la base desquelles celle-ci tente de démontrer l’ampleur de l’exploitation illégale
du coltan/niobium par l’Ouganda. Selon lui, les données tirées du rapport de 2002 du groupe
parlementaire du Parlement britannique sur la région des Grands Lacs et la prévention du génocide
reprennent celles initialement présentées dans le premier rapport du groupe d’experts de l’ONU, qui
sont elles-mêmes fondées sur des statistiques relatives aux exportations apparemment reçues du
ministère ougandais de l’énergie et du développement minéral. L’Ouganda fait observer que ces
statistiques ne se rapportent même pas au coltan mais uniquement au niobium et au tantale. Il soutient
en outre qu’elles montrent que la valeur des exportations de niobium pendant la période du conflit
était près de cinq fois inférieure à celle avancée par la RDC et que, même en y ajoutant la valeur des
exportations de tantale, le chiffre obtenu serait encore près de trois fois moins élevé que celui évalué
par la RDC.

                                                - 88 -

        317. L’Ouganda considère en outre que, pour autant que du coltan provenant de la RDC ait
transité par le territoire ougandais, ce transit s’est fait dans le cadre d’échanges commerciaux
réguliers. Il affirme que la RDC devait présenter des éléments convaincants attestant que des
quantités spécifiques de coltan avaient transité par l’Ouganda en raison de faits internationalement
illicites spécifiques attribuables à ce dernier, ce qu’elle n’a pas fait. L’Ouganda soutient que la
commission Porter a réfuté l’argument selon lequel les exportations ougandaises de niobium étaient
liées à l’exploitation illégale de ressources congolaises.



                                                   *



       318. M. Nest relève que la «très grande majorité» de la production informelle de coltan en
RDC provenait de ce qu’il a appelé la «zone d’influence rwandaise». Il juge toutefois que, hors Ituri,
«il est raisonnable de penser que des membres des UPDF ont volé des quantités mineures de
[coltan]». Selon lui, la valeur estimative du coltan illégalement exploité par l’Ouganda s’élève à
375 487 dollars des Etats-Unis, dont 63 038 dollars des Etats-Unis en Ituri et 312 449 dollars des
Etats-Unis hors Ituri.



                                               *       *



       319. Les éléments de preuve produits par la RDC ne sauraient justifier de manière
convaincante que celle-ci demande 2 915 880 dollars des Etats-Unis à raison de l’exploitation du
coltan. La commission Porter a considéré que les allégations contenues dans l’«étude de cas» relative
à La Conmet et dans les rapports du groupe d’experts de l’ONU, sur lesquels se fonde la RDC,
n’étaient pas étayées par des éléments de preuve crédibles. La Cour note également que divers
incidents en rapport avec l’exploitation du coltan par le Rwanda peuvent être recensés à la lecture
des éléments de preuve disponibles, donnant ainsi du crédit à l’observation de M. Nest, selon laquelle
la production informelle de ce minerai provenait essentiellement de ce qu’il appelle la «zone
d’influence rwandaise».


        320. Dans le même temps, certains éléments dénotent une exploitation du coltan par des
membres des UPDF en Ituri et hors Ituri. Dans son rapport final, le groupe d’experts de l’ONU a fait
observer que divers groupes armés exploitaient ce minerai en Ituri sous la protection des UPDF
(rapport final du groupe d’experts de l’ONU, Nations Unies, doc. S/2002/1146 du 16 octobre 2002,
p. 23, par. 108). Les experts de l’ONU ont également décrit plusieurs affrontements entre les UPDF
et d’autres forces, et même au sein des UPDF, pour le contrôle de zones riches en coltan hors Ituri
(ibid., p. 22, par. 101). Le transport transfrontalier de ce minerai dans des véhicules appartenant au
chef d’état-major des UPDF est également attesté par certains documents. Le rapport Mapping
expose ainsi en détail les mesures prises par les UPDF en représailles d’une attaque contre l’un de
leurs convois de coltan sur la route de Butembo (rapport Mapping, par. 743). Un rapport établi
en 2001 par HRW décrit l’embuscade tendue à des soldats des UPDF par des guerriers maï-maï afin
d’intercepter un camion transportant un chargement de coltan d’une valeur d’environ 70 000 dollars
des Etats-Unis (HRW, «Uganda in Eastern DRC. Fueling Political and Ethnic Strife», p. 5).

                                                - 89 -

       321. Dans ces conditions, la Cour considère que la méthode et l’évaluation de M. Nest
constituent une base convaincante pour déterminer l’ampleur et le montant des dommages
imputables au comportement internationalement illicite de l’Ouganda.


       322. La Cour considère qu’il existe des éléments de preuve suffisants pour conclure que
l’Ouganda est responsable du dommage résultant du pillage et de l’exploitation du coltan à hauteur
de l’évaluation du rapport d’expertise. Sur cette base, la Cour adjugera une indemnisation pour ce
type de dommage dans le cadre d’une somme globale allouée pour l’ensemble des dommages
afférents aux ressources naturelles (voir le paragraphe 366 ci-dessous).


d) Etain et tungstène

       323. La RDC demande 257 667 dollars des Etats-Unis à raison de l’exploitation d’étain et
82 147 dollars des Etats-Unis à raison de l’exploitation de tungstène. Ces demandes ne figuraient pas
dans ses conclusions écrites, mais ont été introduites après la présentation du rapport d’expertise qui
prenait ces deux minerais en considération. Ainsi, les montants réclamés par la RDC et la méthode
qui les sous-tend sont fondés sur le rapport d’expertise de M. Nest.



                                                   *



      324. L’Ouganda soutient que la RDC n’a pas apporté la preuve d’un quelconque dommage ni
fourni la moindre évaluation relativement à l’étain et au tungstène. Selon lui, les estimations de
M. Nest doivent être écartées au motif qu’elles vont à l’encontre de la règle non ultra petita, qui
empêche la Cour d’adjuger à une partie davantage que ce qu’elle a demandé.



                                                   *



        325. Selon le rapport de M. Nest, le minerai d’étain extrait en RDC se trouve souvent dans les
mêmes gisements que le coltan. Se référant à la «triade» que constituent l’étain, la tantalite et le
tungstène, l’expert relève dans son rapport qu’«[e]xclure l’étain et le tungstène serait une erreur [en
raison] du fort intérêt qu’ils suscitent et du rôle qu’ils ont joué dans le conflit en RDC». Dans le
même temps, il note que la valeur exploitée à partir de l’étain et du tungstène par des membres des
UPDF, ou par d’autres acteurs en Ituri, était probablement réduite. Lorsqu’il explique pourquoi il a
traité de ces deux minerais dans le rapport d’expertise, M. Nest précise ceci : «Notre rapport estime
que la valeur exploitée à partir de l’étain et du tungstène a été modeste. Cependant, compte tenu de
l’intérêt que suscitent ces deux ressources dans la population, nous les avons ajoutées à notre
sélection, ne serait-ce que pour signaler leur modicité relative comme source de valeur exploitée par
le personnel concerné, tant [en] Ituri que ... hors Ituri.»



                                               *       *

                                                  - 90 -

       326. La Cour considère que le mandat tel que défini permettait d’inclure l’étain et le tungstène
parmi les questions examinées dans le rapport d’expertise (voir le paragraphe 276 ci-dessus). Elle
relève que le rapport d’expertise de M. Nest ne fait état que d’éléments attestant le transit de petites
quantités d’étain et de tungstène à travers l’Ituri, transit qui n’est pas en soi constitutif de pillage ou
d’exploitation. En particulier, M. Nest souligne avoir traité de ces deux minerais uniquement «pour
signaler leur modicité relative comme source de valeur exploitée par le personnel concerné, tant [en]
Ituri que ... hors Ituri» (voir le paragraphe 325 ci-dessus).


       327. Etant donné que les éléments de preuve relatifs à l’étain et au tungstène sont limités et
que l’expert a relevé la modicité relative de ces ressources s’agissant des quantités exploitées et de
la valeur correspondante, la Cour décide qu’elle ne tiendra pas compte de ces deux minerais pour
déterminer l’indemnisation due pour les dommages afférents aux ressources naturelles.


3. Flore

a) Café

       328. La RDC inclut dans sa demande de réparation les dommages résultant de l’exploitation
illégale du café et reprend les montants indiqués dans le rapport d’expertise de M. Nest, à savoir
2 046 568 dollars des Etats-Unis (Ituri) et 722 804 dollars des Etats-Unis (hors Ituri), soit un montant
total de 2 769 372 dollars des Etats-Unis.



                                                     *



      329. L’Ouganda fait observer que la RDC n’a apporté aucune preuve de dommage ni fourni
aucune évaluation concernant sa demande relative au café. Il soutient que les estimations de M. Nest
doivent être écartées par la Cour au motif qu’elles vont à l’encontre de la règle non ultra petita.



                                                     *



      330. L’expert désigné par la Cour indique que, à son sens, le mandat qui lui a été confié n’était
pas exhaustif. Il soutient que, comme il lui était expressément demandé d’établir son rapport en se
fondant sur les travaux du groupe d’experts de l’ONU, «[n]e pas tenir compte du café serait à [s]on
avis une erreur» puisque «le groupe d’experts (GENU 2001a ; 2001b ; 2002a ; 2002b) et la mission
de l’Organisation des Nations Unies en République démocratique du Congo (MONUC 2004)
incluent expressément le café dans leurs rapports». Il évalue les dommages résultant de l’exploitation
du café à 2 046 568 dollars des Etats-Unis (Ituri) et à 722 804 dollars des Etats-Unis (hors Ituri), soit
un montant total de 2 769 372 dollars des Etats-Unis. Selon M. Nest, «[d]ans l’Ituri, toutes les forces
armées ont probablement volé des quantités limitées de café» et, «hors Ituri, les vols éventuels de
café par des membres des UPDF ont probablement porté sur des quantités mineures».



                                                 *       *

                                                 - 91 -

       331. La Cour considère que le mandat tel que défini permettait d’inclure le café parmi les
questions examinées dans le rapport d’expertise (voir le paragraphe 276 ci-dessus). Les conclusions
de M. Nest relatives au café sont corroborées dans une certaine mesure par d’autres éléments de
preuve. Ainsi, la commission Porter a confirmé des allégations donnant des indications du pillage et
de l’exploitation du café attribuables à l’Ouganda hors Ituri (voir, par exemple, le rapport de la
commission Porter, p. 18, 82-83 et 89), où  selon l’expert  70 % du café exploité était produit.
Les constatations de la commission Porter mentionnant le café ont également été citées par la Cour
en 2005 (C.I.J. Recueil 2005, p. 250-251, par. 240 et 242, où il est fait référence au paragraphe 13.1
du rapport de la commission Porter). L’exploitation du café en Ituri est aussi mentionnée dans un
rapport établi en 2001 par HRW (HRW, «Uganda in Eastern DRC. Fueling Political and Ethnic
Strife», p. 39). Par conséquent, la Cour estime qu’il existe des éléments de preuve suffisants pour lui
permettre de conclure que l’Ouganda est responsable des dommages résultant du pillage et de
l’exploitation du café.


      332. Toutefois, étant donné que ces rapports ne contiennent que des éléments de preuve
anecdotiques et que l’expert n’a pu s’appuyer par ailleurs que sur un rapport non corroboré d’une
organisation non gouvernemantale congolaise, la Cour juge approprié d’adjuger une indemnité d’un
niveau inférieur à celui calculé par l’expert qu’elle a désigné. Sur cette base, la Cour adjugera une
indemnisation pour ce type de dommages dans le cadre d’une somme globale allouée pour
l’ensemble des dommages afférents aux ressources naturelles (voir le paragraphe 366 ci-dessous).


b) Bois d’œuvre

       333. La RDC demande 100 millions de dollars des Etats-Unis à raison de l’exploitation illégale
de bois d’œuvre. Au cours de la procédure orale, elle a affirmé qu’elle réclamait «pour la flore, à titre
principal, 100 millions de dollars des Etats-Unis, et à titre subsidiaire, [un] montant … d’au moins
85 483 758 dollars des Etats-Unis [pour les dommages en Ituri]». Elle soutient que l’invasion et
l’occupation de son territoire par les forces armées ougandaises ont occasionné des dommages à la
flore congolaise, notamment en raison de la déforestation liée à l’exploitation de bois d’œuvre, dans
la province Orientale et la province du Nord-Kivu.


       334. Pour étayer l’ampleur des dommages et la mesure dans laquelle ceux-ci sont attribuables
à l’Ouganda, la RDC s’appuie essentiellement sur l’étude de cas relative à la société DARA-Forest
émanant du premier rapport du groupe d’experts de l’ONU (Nations Unies, doc. S/2001/357 du
12 avril 2001, par. 47-54). La RDC affirme que l’importance du préjudice commercial est illustrée
par la valeur marchande des 48 000 mètres cubes de bois d’œuvre que DARA-Forest a exportés
annuellement et exclusivement vers l’Ouganda entre septembre 1998 et 2003 depuis le territoire où
opérait l’armée ougandaise. Elle admet que le groupe d’experts de l’ONU a revu son analyse
concernant la société DARA-Forest et relevé que le Gouvernement de la RDC semblait continuer de
reconnaître les sociétés opérant dans des régions tenues par les rebelles. Elle admet également que la
commission Porter, dans son rapport, a contesté nombre des éléments avancés par le groupe d’experts
de l’ONU dans son rapport initial, dont l’allégation selon laquelle un lien existait entre les autorités
ougandaises et la société DARA-Forest. Aux dires de la RDC, l’analyse détaillée de la commission
Porter fait apparaître divers exemples d’exploitation dont l’Ouganda était responsable, notamment la
réalité de la contrebande du bois d’œuvre dans la province Orientale et la province du Nord-Kivu,
l’implication des UPDF dans ce trafic ainsi que l’ampleur et le volume de l’activité de DARA-Forest.
La RDC souligne en outre que le groupe d’experts de l’ONU et la commission Porter confirment que
les forêts exploitées, à l’exception de celle de Beni, se trouvent en Ituri, où l’Ouganda était puissance
occupante (rapport de la commission Porter, p. 54-55, 61-62).

                                                 - 92 -

      335. La RDC fonde principalement sa demande sur la valeur commerciale alléguée des
exportations de la société DARA-Forest. Elle utilise des données relatives aux prix à l’exportation
obtenues auprès de l’Organisation internationale des bois tropicaux pour calculer la valeur
commerciale totale du bois d’œuvre exporté par DARA-Forest entre 1998 et 2003. Sur la base de ces
données pour les années concernées, elle avance un prix moyen d’exportation de 439,30 dollars des
Etats-Unis par mètre cube de bois tropical scié. Les activités illicites de DARA-Forest s’étant
poursuivies pendant quatre ans et demi, ces exportations représentent, selon la RDC, un montant total
de 94 888 800 dollars des Etats-Unis.



                                                    *



     336. Selon l’Ouganda, la RDC n’a produit aucune preuve pour justifier l’indemnité qu’elle
demande à raison de la déforestation.


       337. S’agissant de l’étendue des dommages allégués, l’Ouganda fait observer que la demande
de la RDC se fonde entièrement sur l’étude de cas relative à DARA-Forest, que la commission Porter
a dénoncée comme étant «fondamentalement viciée» et que le groupe d’experts de l’ONU a
lui-même désavouée. Il souligne que, selon la commission Porter, «les activités de DARA ne
constituaient pas une exploitation illégale» et «n’auraient donc pas dû servir de fondement aux
critiques» le visant. L’Ouganda relève en outre la conclusion de la commission Porter, qui a indiqué
«ne dispos[er] d’aucun élément prouvant que l’Ouganda, en tant que pays ou que gouvernement,
récolt[ât] du bois d’œuvre en République démocratique du Congo». Selon l’Ouganda, pour les rares
cas où la commission Porter décrit la participation de soldats ougandais à l’exploitation de bois
d’œuvre, la RDC ne produit aucun élément permettant de préciser et d’établir le préjudice exact qui
en serait résulté.


       338. L’Ouganda conteste en outre la méthode d’évaluation employée par la RDC, en
particulier l’utilisation que celle-ci fait de la valeur marchande pour calculer le dommage, et soutient
que tout préjudice causé à la RDC est nécessairement limité au manque à gagner en matière de
paiements liés aux concessions et de recettes fiscales. En l’occurrence, toutefois, aucune
indemnisation n’est, selon l’Ouganda, due puisque les éléments de preuve produits par la RDC
elle-même montrent que DARA-Forest a respecté tous les règlements en vigueur et s’est acquittée
des impôts dont elle était redevable. L’Ouganda ajoute que, même si le prix des exportations de bois
d’œuvre était pertinent aux fins de la présente analyse, la valeur moyenne avancée par la RDC n’est
pas étayée par des éléments de preuve fiables.



                                                    *



      339. M. Nest utilise une «proxy tax» (voir le paragraphe 271 ci-dessus) pour parvenir à la
conclusion que le montant de l’indemnité due à la RDC pour le préjudice lié à l’exploitation du bois
s’élève à 3 438 704 dollars des Etats-Unis (2 793 301 dollars des Etats-Unis en Ituri et
645 402 dollars des Etats-Unis hors Ituri).



                                                *       *

                                                - 93 -

       340. La Cour est d’avis que les preuves produites par la RDC ne justifient pas le montant de
l’indemnisation réclamé à raison de l’exploitation illégale de bois d’œuvre. La méthode appliquée
par la RDC pour démontrer le bien-fondé de sa demande n’est pas convaincante. La commission
Porter a conclu que l’étude de cas relative à DARA-Forest était «fondamentalement viciée» et que
«pas une seule des allégations formulées dans cette prétendue étude n’[était] étayée» (rapport de la
commission Porter, p. 64). Qui plus est, s’agissant de la zone hors Ituri, les éléments de preuve
invoqués par la RDC n’attestent pas la participation de l’Ouganda à l’exploitation de bois d’œuvre
par DARA-Forest. D’après l’additif au rapport du groupe d’experts de l’ONU, la licence
d’exploitation détenue par DARA-Forest lui avait été accordée par le Gouvernement congolais, qui
a continué d’approuver les activités menées par cette société dans les zones contrôlées par les
rebelles. De plus, selon le rapport de la commission Porter, durant l’occupation de l’Ituri,
DARA-Forest a continué de s’acquitter de ses impôts à la même banque qu’avant la prise de la région
par les rebelles (ibid., p. 62-63).


       341. La Cour a invité la RDC, dans le cadre des questions qu’elle a posées aux Parties en vertu
du paragraphe 1 de l’article 62 de son Règlement, à lui présenter des éléments de preuve concernant
«l’emplacement, la propriété et la production moyenne de chacune des … forêts — ainsi que les
éventuels permis ou concessions y afférents» ; la RDC n’en a rien fait et a continué de s’appuyer sur
l’étude de cas relative à DARA-Forest au cours de la procédure orale.


       342. La Cour estime en outre que le rapport de M. Nest ne vient guère justifier le montant
réclamé par la RDC. Il est à noter que l’expert y mentionne, pour le bois d’œuvre, des prix moyens
inférieurs à ceux avancés par la RDC.


       343. La Cour constate néanmoins que le rapport de la commission Porter contient des éléments
indiquant que l’Ouganda était impliqué dans l’exploitation de bois d’œuvre (rapport de la
commission Porter, p. 153). Elle relève également qu’il existe d’autres preuves de l’exploitation de
bois d’œuvre en Ituri (voir, par exemple, rapport final du groupe d’experts de l’ONU, Nations Unies,
doc. S/2002/1146 du 16 octobre 2002, p. 22, par. 116 ; rapport Mapping, par. 751). De plus, le
rapport de l’expert qu’elle a désigné indique qu’un volume considérable du bois exploité provenait
de ce que celui-ci appelle la «zone d’influence ougandaise».


       344. La Cour estime qu’il existe des éléments de preuve suffisants pour lui permettre de
conclure que l’Ouganda doit réparation à raison des dommages résultant du pillage et de
l’exploitation du bois d’œuvre. Elle relève cependant que les calculs de M. Nest concernant le bois
d’œuvre s’appuient sur des informations moins précises et des estimations plus approximatives que
celles dont il disposait, par exemple, pour l’or. Le montant de l’indemnité qui sera octroyée devrait
donc être nettement inférieur à son estimation. Sur cette base, la Cour adjugera une indemnisation
pour ce type de dommages dans le cadre d’une somme globale allouée pour l’ensemble des
dommages afférents aux ressources naturelles (voir le paragraphe 366 ci-dessous).


c) Dommages environnementaux résultant de la déforestation

      345. Dans ses écritures, la RDC n’a pas formulé de demande distincte à raison de dommages
environnementaux et n’a mentionné qu’une seule fois «l’atteinte à la biodiversité et à l’habitat des
espèces animales» dans le cadre de ses demandes d’indemnisation relatives à la déforestation. Elle

                                               - 94 -

s’est toutefois réservé le droit de compléter sa demande relative aux dommages causés à la flore,
relevant qu’«une étude scientifique a[vait] fait apparaître que l[a] déforestation massive à l’est du
pays [était] la plus marquée dans les zones où [avaie]nt opéré les forces armées ougandaises». Dans
ses plaidoiries, la RDC a indiqué que sa demande d’indemnisation à hauteur de 100 000 000 dollars
des Etats-Unis pour les dommages causés à la flore englobe les dommages liés à l’exploitation
commerciale de bois d’œuvre et ceux liés à la déforestation, et, partant, les dommages
environnementaux. Etant donné que la RDC estime que l’exploitation illégale de bois d’œuvre en
Ituri représente un montant situé approximativement entre 85 500 000 et 95 000 000 dollars des
Etats-Unis, le surplus (entre 5 000 000 et 14 500 000 dollars des Etats-Unis) peut être interprété
comme couvrant les dommages environnementaux résultant de la déforestation, et en particulier
l’atteinte à la biodiversité. Toutefois, la RDC ne produit aucune preuve quant à l’étendue des
dommages en question, pas plus qu’elle ne précise la méthode employée pour les évaluer.



                                                  *



      346. L’Ouganda n’a pas traité la demande d’indemnisation présentée pour les dommages
environnementaux séparément de celle relative à l’exploitation de bois d’œuvre.



                                                  *



       347. M. Nest a indiqué que, selon lui, la demande d’indemnisation présentée par la RDC à
raison de la «déforestation» se rapportait à la «production de bois d’œuvre». Il n’a donc pas traité
l’évaluation des dommages environnementaux séparément de ceux liés à l’exploitation de bois
d’œuvre.



                                              *       *



       348. La Cour a estimé qu’«[i]l [était] … conforme aux principes du droit international
régissant les conséquences de faits internationalement illicites, et notamment au principe de la
réparation intégrale, de conclure que les dommages environnementaux ouvr[ai]ent en eux-mêmes
droit à indemnisation» (Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 28, par. 41) et que «les
dommages causés à l’environnement, ainsi que la dégradation ou la perte consécutive de la capacité
de celui-ci de fournir des biens et services, [étaient] susceptibles d’indemnisation en droit
international» (ibid., p. 28, par. 42).


       349. La Cour rappelle également que, en l’affaire relative à Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) (indemnisation, arrêt,
C.I.J. Recueil 2018 (I)), elle a conclu, s’agissant des dommages environnementaux, ce qui suit :

                                                 - 95 -

             «Il se peut … que le dommage soit attribuable à plusieurs causes concomitantes,
      ou encore que l’état des connaissances scientifiques ne permette pas de le relier avec
      certitude au fait illicite par un lien de causalité. Ces difficultés doivent être examinées
      au moment où elles surviennent, à la lumière des faits propres à l’affaire et des éléments
      de preuve présentés à la Cour. Il revient in fine à la Cour de décider s’il existe un lien
      de causalité suffisant entre le fait illicite et le préjudice subi.» (Certaines activités
      menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua)
      (indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 34.)


       350. Toutefois, dans la présente affaire, la RDC n’a pas fourni à la Cour la moindre base lui
permettant d’évaluer les dommages causés à l’environnement, en particulier à la biodiversité, du fait
de la déforestation. La Cour n’étant donc pas en mesure de déterminer, fût-ce approximativement,
l’étendue du préjudice subi par la RDC, elle rejette la demande formulée à raison des dommages
environnementaux résultant de la déforestation.


4. Faune

       351. Dans son mémoire, la RDC demandait 2 692 980 468 dollars des Etats-Unis à raison de
dommages directs et indirects qui auraient été causés à la faune dans quatre parcs nationaux (le parc
des Virunga, le parc de la Garamba, la réserve de faune à okapis et le parc de la Maïko). Au cours de
la procédure orale, elle a précisé qu’elle réclamait «un montant d’au moins 680 902 068 dollars des
Etats-Unis» pour les pertes directes survenues dans deux de ses parcs nationaux, la réserve de faune
à okapis et le parc national des Virunga.


       352. La RDC soutient que l’évaluation du préjudice relatif à la faune a été rendue difficile par
«l’ampleur même des dommages infligés, leur durée, la diversité des formes qu’ils ont prises [et] le
recueil difficile des données dans des zones longtemps soumises au contrôle de l’Ouganda». Elle
souligne que la réserve de faune à okapis est située principalement en Ituri, laquelle était occupée par
l’Ouganda pendant la période pertinente. Elle précise également que «[l]e parc des Virunga pénètre
un peu en Ituri».


       353. Pour étayer sa demande, la RDC s’appuie essentiellement sur une étude de 2016 intitulée
l’«évaluation des dommages causés à la faune congolaise par l’Ouganda entre 1998 et 2003» réalisée
par des experts de l’Université de Kinshasa sur la base d’estimations de l’ICCN, organisme chargé
de la gestion des parcs naturels en RDC. Selon cette étude, 54 892 animaux ont été tués du fait du
comportement de l’Ouganda. La RDC fait également référence à des rapports de l’UNESCO, aux
rapports du groupe d’experts de l’ONU, ainsi qu’à une étude réalisée par l’ICCN sur la base de
comptages aériens effectués en 2003 dans le parc de Virunga. En réponse aux critiques émises par
l’Ouganda au sujet de la dernière étude de l’ICCN, la RDC fait valoir que celui-ci «a procédé à des
comptages aériens effectués en 2003 avec les Sociétés zoologiques de Londres et de Francfort, le
US Fish and Wildlife Service et le Fonds international de Rhino» et «comparé[] [ces estimations] à
celles de l’UNESCO».

                                                - 96 -

       354. Concernant sa méthode d’évaluation, la RDC affirme que «le prix fixé pour chaque
animal l’a été en fonction des prix habituellement pratiqués sur les marchés internationaux ou sur les
marchés illicites pour les espèces [inscrites à] l’annexe I de la [convention sur le commerce
international des espèces de faune et de flore sauvages menacées d’extinction]», et que ces prix ont
ensuite été modulés afin de retenir uniquement la part du préjudice causée par l’Ouganda.



                                                   *



       355. L’Ouganda soutient que la demande présentée par la RDC à raison de dommages causés
à la faune n’entre pas dans le champ de l’arrêt de 2005. En outre, à supposer même que les
conclusions de la Cour sur le fond autorisent la présentation d’une demande d’indemnisation relative
à la faune, les prétentions de la RDC à ce titre excèdent clairement la portée desdites conclusions,
étant donné que, au stade du fond, cet Etat n’a invoqué devant la Cour qu’un nombre limité de faits
ayant causé des dommages à la faune.


        356. L’Ouganda soutient que la RDC est tenue de produire des éléments de preuve
convaincants établissant, avec un degré élevé de certitude, la matérialité des faits internationalement
illicites spécifiques attribuables à l’Ouganda qui auraient causé des dommages spécifiques à la faune
congolaise, ainsi que le bien-fondé de l’évaluation qui est faite de ces dommages. Or, dit-il, les
demandes de la RDC ne satisfont pas à ces exigences. En ce qui concerne les pertes directes,
l’Ouganda souligne que la RDC fonde sa demande sur une source unique, à savoir l’étude réalisée
par l’ICCN, organisme gouvernemental congolais. Il soutient que la RDC ne précise pas selon quelle
méthode et sur quelle base cet organisme a recueilli et compilé ces renseignements. Il affirme que la
RDC semble avoir inventé les chiffres qu’elle avance aux fins de la présente instance. L’Ouganda
fait remarquer que le rapport de l’UNESCO cité par la RDC contredit au contraire les constatations
de l’ICCN et que les conclusions du groupe d’experts de l’ONU invoquées par la RDC ont été
réfutées par la commission Porter.


       357. Selon l’Ouganda, la RDC assigne des valeurs monétaires aux animaux abattus et non nés
en s’appuyant sur «des prix arbitraires, inappropriés et de source douteuse», notamment ceux
pratiqués sur le «marché noir». L’Ouganda soutient aussi que la demande d’indemnisation au titre
du déficit de descendants de première génération conduit à une double comptabilisation des animaux
abattus puisque, en général, la valeur d’un animal tient compte de sa capacité à se reproduire. Enfin,
l’Ouganda relève des failles dans la méthode qu’emploie la RDC pour calculer le nombre d’animaux
qui seraient nés.



                                               *       *



       358. La Cour rappelle qu’elle a estimé que les demandes de la RDC relatives aux dommages
causés à la faune entraient dans le champ de son arrêt de 2005 (voir le paragraphe 276 ci-dessus).
Elle est toutefois d’avis que les preuves produites par la RDC ne justifient pas le montant avancé par
celle-ci dans sa demande. Il convient d’envisager avec circonspection l’étude réalisée en 2016 par
des experts de l’Université de Kinshasa (voir le paragraphe 353 ci-dessus) en gardant à l’esprit que
la Cour a dit, dans son arrêt de 2005, qu’elle «traitera[it] avec prudence les éléments de preuve

                                                 - 97 -

spécialement établis aux fins d[’une] affaire [dont elle est saisie] ainsi que ceux provenant d’une
source unique» (arrêt de 2005 ,C.I.J. Recueil 2005, p. 201, par. 61). La Cour relève en outre que ni
les études reposant sur des informations émanant de l’ICCN (voir le paragraphe 353 ci-dessus) ni le
rapport de l’UNESCO cité par la RDC n’expliquent suffisamment comment ont été obtenues leurs
estimations respectives. De surcroît, ils ne suffisent pas à établir l’existence d’un lien de causalité
entre l’un quelconque des dommages qui se sont produits dans les trois parcs nationaux hors Ituri et
les faits illicites commis par l’Ouganda. La Cour limitera donc la suite de son examen aux demandes
de la RDC concernant les parties de la réserve de faune à okapis et du parc des Virunga qui sont
situées en Ituri.


      359. La Cour fait observer que certains des dommages allégués par la RDC se seraient produits
dans la réserve de faune à okapis, située à 90 % en Ituri, et dans la partie septentrionale du parc
national des Virunga, dont une petite partie se trouve en Ituri. La Cour rappelle que l’Ouganda a
engagé sa responsabilité internationale pour avoir manqué à ses obligations de puissance occupante
en Ituri s’agissant de l’ensemble des actes de pillage et d’exploitation des ressources naturelles
commis dans le territoire occupé, y compris les dommages causés à la faune, et qu’il doit réparation
pour ces dommages (voir les paragraphes 79, 275 et 278 ci-dessus).


       360. La Cour rappelle en outre que «l’absence d’éléments de preuve suffisants quant à
l’étendue des dommages matériels n’exclut pas dans tous les cas l’octroi d’une indemnisation pour
ces derniers» (Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 35). Elle relève que la faune
fait en général moins souvent l’objet d’une surveillance sociale et technique que les êtres humains
ou les biens commerciaux. Dans ce contexte, la Cour accorde un poids particulier aux rapports des
organisations internationales spécifiquement chargées de surveiller les sites en question, dans la
mesure où ces rapports ont une valeur probante et sont corroborés, si nécessaire, par d’autres sources
crédibles.


       361. La Cour relève que divers rapports d’organisations internationales contiennent des
éléments tangibles indiquant que des dommages considérables ont été infligés à la faune en Ituri
pendant la période de l’occupation ougandaise (UNESCO, Le patrimoine mondial dans le bassin du
Congo, 2004, p. 25 ; rapport Mapping, par. 745 ; rapport intérimaire du groupe d’experts de l’ONU,
Nations Unies, doc. S/2002/565 du 22 mai 2002, par. 52). La Cour relève également que l’Ouganda
lui-même a confirmé l’existence d’un intense braconnage dans le territoire occupé lorsqu’il a fait
observer qu’il avait lancé une initiative de lutte contre le braconnage (appelée «opération Tango»)
dans la réserve de faune à okapis et le parc des Virunga dès la fin du mois d’octobre 2000. Dans ce
contexte, l’Ouganda cite un article, dont il n’a reproduit qu’un extrait dans une annexe à ses écritures,
précisant notamment que, «[b]ien que le braconnage ait réellement commencé en 1996, le massacre
le plus important de la faune a eu lieu entre 1998 et 2000», et que, «[s]elon des sources commerciales
fiables, une grande partie de l’ivoire ouvragé sur le marché ougandais est acheminé en contrebande
depuis l’Ituri». La réserve de faune à okapis étant située à 90 % en Ituri, l’Ouganda était tenu, à
l’époque des faits, de s’acquitter des devoirs lui incombant en tant que puissance occupante (voir le
paragraphe 79 ci-dessus).


      362. Dans ces conditions, la Cour considère que les informations données dans les rapports
d’organisations internationales sont suffisantes pour lui permettre de conclure que des dommages
considérables ont été causés à la faune dans les régions où l’Ouganda était une puissance occupante.
En conséquence, la Cour conclut que l’Ouganda est tenu de réparer les dommages qui se sont produits
dans les parties de la réserve de faune à okapis et du parc des Virunga situées en Ituri, où il était
puissance occupante.

                                                - 98 -

       363. Bien que les preuves disponibles ne soient pas suffisantes pour lui permettre de
déterminer un nombre raisonnablement précis ou même approximatif d’animaux tués pour lesquels
l’Ouganda doit réparation, la Cour est néanmoins convaincue, sur la base des rapports cités ci-dessus
(voir le paragraphe 361), que l’Ouganda est responsable d’une quantité importante de dommages à
la faune dans la réserve de faune à okapis et dans la partie septentrionale du parc national des
Virunga, dans la mesure où ces parcs sont situés en Ituri. La Cour adjugera dès lors une indemnisation
pour ce type de dommages dans le cadre d’une somme globale allouée pour l’ensemble des
dommages afférents aux ressources naturelles.


5. Conclusion

       364. La Cour fait observer que les éléments versés au dossier et le rapport d’expertise de
M. Nest montrent qu’un volume important de ressources naturelles a été pillé et exploité en RDC
entre 1998 et 2003. Concernant l’Ituri, l’Ouganda est tenu à réparation à raison de tous les actes de
cette nature. Pour ce qui est d’autres régions, un grand nombre d’actes de pillage et d’exploitation
des ressources naturelles lui est attribuable. Cependant, ni le rapport de l’expert désigné par la Cour
ni les preuves produites par la RDC ou figurant dans les rapports de la commission Porter,
d’organismes de l’ONU et d’organisations non gouvernementales ne suffisent à établir l’étendue
précise du pillage et de l’exploitation dont l’Ouganda est responsable. Dans son rapport d’expertise,
M. Nest fournit une estimation fiable sur le plan de la méthode et convaincante au regard des preuves
disponibles. Ce rapport est particulièrement utile pour ce qui est de l’évaluation des différentes
ressources naturelles à l’étude (minerais, café et bois d’œuvre). Cela étant, si le rapport d’expertise
de M. Nest et, s’agissant de la faune, les rapports d’organismes spécialisés de l’ONU fournissent
peut-être la meilleure estimation possible de l’ampleur de l’exploitation des ressources naturelles
dans les circonstances de l’espèce, ils ne permettent pas à la Cour de déterminer de manière
suffisament précise l’étendue ou la valeur des dommages.


       365. Comme elle l’a fait en ce qui concerne les dommages causés aux personnes et aux biens,
la Cour doit tenir compte des circonstances très particulières de la présente affaire, lesquelles ont
empêché la RDC et l’expert de présenter des éléments de preuve ayant une plus forte valeur probante
(voir les paragraphes 120-126 ci-dessus). Elle rappelle qu’elle peut, au vu desdites circonstances,
adjuger une indemnisation sous la forme d’une somme globale, dans la limite des possibilités offertes
par les éléments de preuve et compte tenu de considérations d’équité (voir le paragraphe 106 ci-
dessus).


       366. Tenant compte de l’ensemble des éléments versés au dossier (voir les
paragraphes 260-363 ci-dessus, en particulier les paragraphes 298, 310, 322, 332, 344 et 363), en
particulier des conclusions et des estimations contenues dans le rapport de M. Nest, expert désigné
par la Cour, et de sa jurisprudence ainsi que des décisions d’autres organismes internationaux (voir
les paragraphes 69-126 ci-dessus), la Cour adjugera une indemnisation pour le pillage et
l’exploitation des ressources naturelles sous la forme d’une somme globale de 60 000 000 dollars
des Etats-Unis.


                                 D. Dommage macroéconomique

     367. Enfin, la RDC demande 5 714 000 775 dollars des Etats-Unis à raison d’un dommage
macroéconomique.

                                                - 99 -

       368. Dans le dispositif de l’arrêt qu’elle a rendu en 2005, la Cour a dit que «la République de
l’Ouganda, en se livrant à des actions militaires à l’encontre de la République démocratique du
Congo … , a[vait] violé le principe du non-recours à la force dans les relations internationales et le
principe de non-intervention» et que «la République de l’Ouganda a l’obligation, envers la
République démocratique du Congo, de réparer le préjudice causé» (C.I.J. Recueil 2005, p. 280-282,
par. 345, points 1) et 5)). La Cour n’a toutefois pas fait expressément mention d’un dommage
macroéconomique.



                                               *      *



       369. La RDC fait valoir que le recours illicite par l’Ouganda à la force de grande ampleur a
provoqué un ralentissement considérable de l’activité économique en RDC constituant un manque à
gagner qui appelle une réparation intégrale. Elle invoque le principe selon lequel la réparation doit,
autant que possible, effacer toutes les conséquences de l’acte illicite et rétablir l’état qui aurait
vraisemblablement existé si ledit acte n’avait pas été commis (Usine de Chorzów, fond, arrêt no 13,
1928, C.P.J.I. série A no 17, p. 47). Elle soutient également, se référant aux articles 31 et 36 des
Articles de la CDI sur la responsabilité de l’Etat, que l’indemnité devrait couvrir tout dommage
susceptible d’évaluation financière, y compris le manque à gagner dans la mesure où celui-ci est
établi. Aussi la RDC estime-t-elle que les conséquences économiques générales ne sont pas exclues
des dommages indemnisables.


      370. La RDC affirme que toute pratique des Etats ou jurisprudence ayant, par le passé, rejeté
des demandes en réparation relatives à un dommage macroéconomique résultant d’une guerre ou
d’un conflit armé étaient fondées sur des dispositions spéciales propres à chaque cas, l’ensemble de
ces cas constituant des exceptions à la règle générale de la réparation intégrale.


       371. Selon la RDC, l’Ouganda a causé, en sus de préjudices plus spécifiques, un préjudice
économique général ouvrant droit à indemnisation. La RDC soutient qu’il n’existe aucun risque de
double indemnisation dès lors qu’une indemnité est adjugée à raison d’un dommage
macroéconomique et une autre, pour les pertes subies par les particuliers. Elle fait valoir à cet égard
que, si un pays subit des dommages aux niveaux tant macroéconomique que microéconomique, le
premier niveau est lié au manque à gagner, tandis que le second se rapporte aux biens existants des
entreprises et unités de production.


       372. Pour étayer sa demande, la RDC a désigné deux experts de l’Université de Kinshasa pour
procéder à l’estimation du dommage macroéconomique causé par la guerre de 1998 à 2003. Cette
étude, réalisée en 2016 (ci-après l’«étude de Kinshasa»), est fondée sur un modèle conçu par deux
économistes spécialisés dans la modélisation des effets de la guerre sur la performance de l’économie
des pays touchés. La RDC estime qu’un dommage macroéconomique n’a rien de spéculatif puisque
les effets d’une guerre sur l’équilibre macroéconomique ainsi que sur la marche de l’économie des
Etats affectés et sur leurs performances en matière de croissance sont mesurables, et qu’elle les a
d’ailleurs mesurés selon des méthodes éprouvées et en s’appuyant sur des données fiables. La RDC
affirme en outre que les données présentées indiquent que l’économie congolaise était certes déjà sur
le déclin en 1998, mais que ce déclin a été précipité par la guerre et qu’une reprise économique a été
amorcée dès la fin de celle-ci, ce qui montre que la guerre avait causé un préjudice macroéconomique
spécifique et identifiable.

                                                  - 100 -

      373. D’après l’étude de Kinshasa, le dommage macroéconomique subi par la RDC du fait de
la guerre qui a fait rage de 1998 à 2003 se chiffre à 12 697 779 493,27 dollars des Etats-Unis. Etant
donné que, selon la RDC, le préjudice résultant de la guerre n’a pas été causé uniquement par le
comportement internationalement illicite de l’Ouganda et qu’il est aussi la conséquence des
agissements d’autres Etats, la part qu’il convient d’en imputer à l’Ouganda représenterait 45 % du
montant total. En conséquence, la somme réclamée par la RDC pour ce chef de dommages est de
5 714 000 775 dollars des Etats-Unis.



                                                     *



     374. L’Ouganda conteste pour plusieurs motifs la demande de la RDC relative au dommage
macroéconomique.


      375. L’Ouganda soutient que la demande de la RDC n’entre pas dans le champ de l’arrêt de
2005. Selon lui, la RDC doit rapporter la preuve du «préjudice exact» qu’elle a subi du fait des
«actions spécifiques» constituant des violations du droit international dont la Cour a établi qu’elles
engageaient la responsabilité de l’Ouganda, ce que la RDC n’a pas fait pour ce qui est du dommage
macroéconomique.


       376. L’Ouganda affirme en outre que le dommage macroéconomique résultant d’un conflit
armé n’ouvre pas droit à indemnisation en droit international, comme le confirme, selon lui, le rejet
uniforme de telles demandes dans la pratique des Etats et dans la jurisprudence. Pour ce qui est de la
pratique étatique, il invoque le traité de Versailles et les régimes de réparation unilatéraux ou
conventionnels mis en place après la seconde guerre mondiale et tire argument de ce qu’aucun d’eux
n’incluait l’obligation de verser des réparations au titre des conséquences macroéconomiques de la
guerre. En ce qui concerne la jurisprudence, l’Ouganda cite les sentences finales de la CREE sur les
réclamations de dommages de l’Erythrée et de l’Ethiopie, respectivement, pour alléguer, d’une part,
que le droit international n’impose pas l’obligation de compenser les «conséquences économiques et
sociales généralisées de la guerre» et, d’autre part, qu’aucun tribunal n’a jamais «jugé qu’une
situation généralisée de perturbation et de déclin économiques liés à la guerre constitu[ait] un chef
de dommages indemnisable, pas même dans le cas de certains types de préjudices présentant un lien
relativement étroit avec un comportement illicite».


       377. L’Ouganda considère en outre que le dommage macroéconomique n’ouvre pas droit à
indemnisation en droit international car il relève, par nature, de la spéculation. Il soutient en
particulier que le lien de causalité entre la violation par lui de l’interdiction de l’emploi de la force et
d’éventuelles pertes macroéconomiques n’est pas suffisamment direct et qu’il est trop éloigné.
L’Ouganda affirme que la demande de la RDC illustre elle-même le caractère spéculatif de ce chef
de dommages puisqu’«une demande d’indemnisation ne saurait être justifiée au moyen de
probabilités, variables, méthodes statistiques et autres formules énigmatiques».


       378. De plus, l’Ouganda soutient que le concept de manque à gagner n’englobe pas le
dommage macroéconomique que la RDC invoque. Il fait valoir à cet égard que le manque à gagner
se rapporte à des biens productifs de revenus et que l’économie d’une nation ne constitue pas un tel
bien. Selon l’Ouganda, la RDC est incapable de désigner le moindre bien conçu pour générer des
revenus qui aurait subi des dommages en conséquence des faits internationalement illicites commis
par lui.

                                                - 101 -

       379. L’Ouganda fait valoir en outre que le dommage macroéconomique à raison duquel la
RDC cherche à être indemnisée englobent des dommages qui sont également allégués dans d’autres
parties de ses écritures, ce qui revient, pour elle, à réclamer une double réparation sous couvert de
dommage macroéconomique.


        380. L’Ouganda affirme enfin que, sous l’angle des sciences économiques, la méthode
employée par la RDC pour étayer sa demande est bancale. Faisant observer que l’étude de Kinshasa
était fondée essentiellement sur un modèle conçu par deux économistes, l’Ouganda a demandé à ces
deux mêmes experts, M. Paul Collier et Mme Anke Hoeffler de l’Université d’Oxford, de procéder
à une évaluation (ci-après l’«évaluation Collier et Hoeffler») exposant leurs vues critiques sur ladite
étude. Outre qu’elle relève plusieurs erreurs techniques et conteste les données utilisées, l’évaluation
Collier et Hoeffler souligne un «défaut général [qui] est plus fondamental», à savoir que l’étude de
Kinshasa postule une croissance positive peu plausible du produit intérieur brut en RDC à compter
de 1998 et méconnaît la flambée des cours mondiaux des matières premières après 2001.



                                                *     *



       381. Point n’est besoin pour la Cour de décider en l’espèce si un dommage macroéconomique
résultant d’une violation de l’interdiction de l’emploi de la force ou, plus généralement, tout
dommage de ce type ouvre droit à indemnisation en droit international. Il lui suffit de relever que la
RDC n’a pas établi qu’il existait un lien de causalité suffisamment direct et certain entre le fait
internationalement illicite commis par l’Ouganda et le dommage macroéconomique allégué. En tout
état de cause, la RDC n’a pas fourni de base permettant d’estimer, fût-ce approximativement, le
dommage macroéconomique éventuellement subi.


        382. La Cour considère qu’il ne suffit pas, comme le prétend la RDC, d’établir «une chaîne
ininterrompue d’événements reliant le dommage au comportement illicite de l’Ouganda». La Cour
doit en effet rechercher «s’il existe un lien de causalité suffisamment direct et certain entre le fait
illicite … et le préjudice subi par le demandeur» (voir le paragraphe 93 ci-dessus ; Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt,
C.I.J. Recueil 2018 (I), p. 26, par. 32 ; Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332, par. 14 ; Application
de la convention pour la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 233-234, par. 462). Une indemnisation ne
peut donc être adjugée qu’à raison des pertes qui ne sont pas trop éloignées du recours illicite à la
force (commentaire de l’article 31 des Articles de la CDI sur la responsabilité de l’Etat, Annuaire de
la Commission du droit international, 2001, vol. II, deuxième partie, p. 98, par. 10). Une violation
de l’interdiction de l’emploi de la force n’emporte pas l’obligation de réparer tout ce qui survient par
la suite, et le comportement de l’Ouganda n’est pas la seule cause pertinente de tous les événements
survenus durant le conflit (voir CREE, Sentence finale, réclamations de l’Ethiopie, décision du
17 août 2009, RSA, vol. XXVI, p. 719, par. 282).


       383. Le recours illicite à la force par l’Ouganda a fort bien pu avoir un effet préjudiciable sur
l’économie de la RDC. En la présente espèce, cependant, la Cour doit déterminer si le dommage
macroéconomique prétendument subi par la RDC est étayé par les éléments de preuve, et si la RDC
a établi l’existence d’un lien de causalité suffisamment direct et certain entre le comportement
internationalement illicite de l’Ouganda, tel que constaté par la Cour dans son arrêt de 2005, et ce

                                                - 102 -

chef de dommages. L’étude de Kinshasa, sur laquelle se fonde la RDC, n’offre aucune certitude
quant à l’existence ou à l’ampleur de l’effet préjudiciable sur l’économie allégué par la RDC.
L’évaluation Collier et Hoeffler, dont l’analyse est différente, jette de sérieux doutes sur le contenu
de cette étude, du moins en ce qui concerne l’étendue des dommages éventuels et les effets potentiels
de toute cause indépendante. La Cour relève en outre que la méthode retenue dans l’étude de
Kinshasa est fondée sur un modèle économétrique destiné à dégager des tendances générales ou à
confirmer certaines hypothèses qui peuvent convenir à des fins scientifiques abstraites ou des
recommandations de politique générale. Elle n’est pas convaincue que la méthode en question soit
suffisamment fiable pour que des réparations puissent être adjugées sur cette base dans le cadre d’une
procédure judiciaire.


       384. La Cour conclut que la RDC n’a pas démontré qu’il existait un lien de causalité
suffisamment direct et certain entre les faits internationalement illicites commis par l’Ouganda et un
éventuel dommage macroéconomique. En conséquence, elle ne peut adjuger à la RDC
l’indemnisation que celle-ci réclame à raison des pertes qui découleraient de la perturbation générale
de l’économie liée au conflit (voir CREE, Sentence finale, réclamations de l’Ethiopie, décision du
17 août 2009, RSA, vol. XXVI, p. 747, par. 395). La Cour rejette donc la demande de la RDC relative
au dommage macroéconomique.


                                         IV. SATISFACTION

        385. La RDC fait valoir que, quel que soit le montant de l’indemnisation adjugée par la Cour,
cette forme de réparation ne suffit pas à remédier complètement aux dommages causés à la RDC et
à sa population. Elle demande donc que l’Ouganda soit tenu de donner satisfaction de la façon
suivante : i) la conduite d’enquêtes et l’engagement de poursuites pénales à l’encontre des officiers
et des soldats des UPDF ; ii) le versement d’une somme de 25 millions de dollars des Etats-Unis en
vue de la création d’un fonds destiné à favoriser la réconciliation entre les Hema et les Lendu en
Ituri ; et iii) le versement d’une somme de 100 millions de dollars des Etats-Unis en vue d’assurer la
réparation du préjudice immatériel subi par la RDC du fait de la guerre.


       386. L’Ouganda estime, pour sa part, que la demande d’enquêtes et de poursuites pénales de
la RDC constitue une nouvelle mise en cause de sa responsabilité qui n’avait pas été formulée au
stade du fond. En outre, il fait valoir que la demande d’un versement de 125 millions de dollars des
Etats-Unis concerne le même préjudice que celui déjà visé par les autres demandes de la RDC et que,
en tout état de cause, la satisfaction devrait prendre la forme d’un montant purement symbolique.



                                               *      *



       387. Avant d’examiner les trois formes de satisfaction demandées par la RDC, la Cour rappelle
qu’en général, une déclaration de violation constitue, en elle-même, une satisfaction appropriée dans
la plupart des cas (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
C.I.J. Recueil 2010 (I), p. 106, par. 282, point 1) du dispositif ; Certaines questions concernant
l’entraide judiciaire en matière pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 245,
par. 204 ; Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 234, par. 463, et
p. 239, par. 471, point 9) du dispositif ; Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt,
C.I.J. Recueil 1949, p. 35). Cependant, la satisfaction peut prendre une tout autre forme en fonction
des circonstances de l’espèce et dans la mesure où l’indemnisation ne parvient pas à effacer toutes
les conséquences d’un fait internationalement illicite.

                                                 - 103 -

       388. Pour ce qui est de la première mesure demandée par la RDC, à savoir l’engagement
d’enquêtes et de poursuites pénales, la Cour rappelle que, selon l’article 37 des Articles de la CDI
sur la responsabilité de l’Etat :

             «1. L’Etat responsable d’un fait internationalement illicite est tenu de donner
      satisfaction pour le préjudice causé par ce fait dans la mesure où il ne peut pas être
      réparé par la restitution ou l’indemnisation.

            2. La satisfaction peut consister en une reconnaissance de la violation, une
      expression de regrets, des excuses formelles ou toute autre modalité appropriée.»


       389. La Cour relève que les formes de satisfaction, énumérées au deuxième paragraphe de
cette disposition, ne sont pas exhaustives. En principe, la satisfaction peut inclure des mesures telles
qu’«une action disciplinaire ou pénale contre les personnes dont le comportement est à l’origine du
fait internationalement illicite» (commentaire de l’article 37 des Articles de la CDI sur la
responsabilité de l’Etat, Annuaire de la Commission du droit international, 2001, vol. II, deuxième
partie, p. 114, par. 5).


        390. La Cour rappelle que, dans son arrêt de 2005, elle a conclu que les troupes ougandaises
avaient commis de graves violations aux conventions de Genève. Elle fait observer que, en vertu de
l’article 146 de la quatrième convention de Genève relative à la protection des populations civiles en
temps de guerre du 12 août 1949 et de l’article 85 du protocole additionnel aux conventions de
Genève du 12 août 1949 relatif à la protection des victimes des conflits armés internationaux
(protocole I), l’Ouganda avait l’obligation d’enquêter, de poursuivre et de réprimer les personnes
responsables de telles violations. Il en découle que la Cour n’a nul besoin d’édicter de mesure
spécifique additionnelle de satisfaction, relative à l’engagement d’enquêtes ou de poursuites pénales.
Le défendeur est tenu de le faire, en vertu des obligations qui pèsent sur lui.


        391. En ce qui concerne la deuxième mesure de satisfaction demandée par la RDC, soit le
versement d’une somme de 25 millions de dollars des Etats-Unis pour la création d’un fonds de
réconciliation entre les Hema et les Lendu en Ituri, la Cour rappelle que, dans son arrêt de 2005, elle
a considéré que les UPDF avaient «incité à des conflits ethniques et qu’elles n’[avaie]nt pris aucune
mesure pour prévenir de tels conflits dans le district de l’Ituri» (C.I.J. Recueil 2005, p. 240, par. 209).
Cependant, en l’espèce, les dommages matériels causés par les conflits ethniques en Ituri sont déjà
visés par l’indemnisation accordée pour les dommages causés aux personnes et aux biens. La Cour
invite néanmoins les Parties à coopérer de bonne foi en vue d’établir différentes méthodes et
différents moyens pour promouvoir la réconciliation entre les groupes ethniques hema et lendu en
Ituri et une paix durable entre eux.


        392. Enfin, la Cour ne peut retenir la troisième mesure de satisfaction demandée par la RDC,
soit le versement de 100 millions de dollars des Etats-Unis au titre du dommage immatériel. L’octroi
d’une satisfaction pour le dommage immatériel à la RDC, dans de telles circonstances, n’est pas
fondé, étant donné l’objet de la réparation en droit international et la pratique internationale en la
matière. La CREE a rejeté la demande de l’Ethiopie pour dommage moral subi par les Ethiopiens et
par l’Etat lui-même en raison de l’usage illégal de la force par l’Erythrée (Sentence finale,
Réclamations de dommages de l’Éthiopie, décision du 17 août 2009, RSA, vol. XXVI, p. 662,
par. 54-55, et p. 664, par. 61). Dans les circonstances de l’espèce, la Cour considère que le dommage
immatériel pour lequel la RDC demande la satisfaction est inclus dans la somme globale allouée par
la Cour pour différents types de dommages.

                                                - 104 -

                                       V. AUTRES DEMANDES

       393. La Cour en vient maintenant aux autres demandes formulées dans les conclusions finales
de la RDC, tendant à ce qu’elle prescrive à l’Ouganda de rembourser les frais de procédure que
celle-ci a engagés dans le cadre de la présente espèce, adjuge des intérêts compensatoires et
moratoires, et reste saisie de l’affaire jusqu’à ce que l’Ouganda ait intégralement acquitté les
réparations et indemnités mises à sa charge.


                                        A. Frais de procédure

       394. Dans ses conclusions finales, la RDC prie la Cour de dire et juger que les frais de
procédure qu’elle a engagés dans la présente affaire doivent être remboursés par l’Ouganda. Elle
invoque, à l’appui de cette demande, l’existence de circonstances spéciales, en particulier la gravité
des violations du droit international dont elle et sa population ont été victimes, ainsi que l’ampleur
catastrophique des dommages qui en ont résulté. Elle invoque également la tâche colossale qu’ont
représentée pour elle la détermination et l’évaluation de ces dommages, affirmant que cela a fait
peser sur des finances publiques déjà très dégradées une charge supplémentaire qu’elle n’aurait pas
eu à assumer si les forces armées ougandaises n’avaient pas envahi et occupé durant plusieurs années
de vastes portions de son territoire. Ces circonstances justifient pleinement, de son point de vue, qu’il
soit fait exception, dans la présente instance, à la règle générale, énoncée à l’article 64 du Statut de
la Cour, selon laquelle chaque partie supporte ses frais de procédure.


       395. L’Ouganda allègue pour sa part que faire droit à la demande de remboursement des frais
de procédure présentée par la RDC serait contraire au principe énoncé à l’article 64 du Statut de la
Cour ainsi qu’à la pratique de celle-ci et de sa devancière, ni l’une ni l’autre n’ayant jamais prononcé
de condamnation aux dépens. Il avance que la Cour ne pourrait envisager de déroger audit principe
qu’en cas de grave abus de procédure de la part de l’une des parties, hypothèse qui, selon lui, ne
trouve pas à s’appliquer en la présente espèce. Il estime qu’il était pleinement fondé à s’opposer aux
demandes de la RDC, et qu’il serait en conséquence injustifié de lui imposer de prendre en charge
les frais de procédure engagés par celle-ci. Dans ses conclusions finales, l’Ouganda prie la Cour de
dire et juger que chacune des Parties doit supporter ses frais de procédure.



                                                *      *



       396. L’article 64 du Statut de la Cour dispose que, «[s]’il n’en est autrement décidé par la
Cour, chaque partie supporte ses frais de procédure». Compte tenu des circonstances de la présente
affaire, et notamment du fait que l’Ouganda a obtenu gain de cause s’agissant de l’une de ses
demandes reconventionnelles contre la RDC et qu’il a renoncé à sa demande d’indemnisation de ce
chef, la Cour ne voit pas de raison suffisante qui justifierait de déroger, dans la présente instance, à
la règle générale qui trouve son expression à l’article 64 du Statut, et décide donc que chaque Partie
supportera ses frais de procédure.


                             B. Intérêts compensatoires et moratoires

       397. Dans ses conclusions finales, la RDC prie la Cour de prescrire à l’Ouganda de verser des
intérêts compensatoires et des intérêts moratoires. S’agissant des premiers, elle fait observer que,
selon le paragraphe 1 de l’article 38 des Articles de la CDI sur la responsabilité de l’Etat, «[d]es
intérêts sur toute somme principale due … sont payables dans la mesure nécessaire pour assurer la

                                                - 105 -

réparation intégrale». Elle affirme que, au regard du principe de la réparation intégrale et compte
tenu des effets du passage du temps, il y a lieu d’adjuger des intérêts compensatoires en la présente
espèce. La RDC a, dans ses écritures, prié la Cour de fixer à 6 % le taux des intérêts compensatoires
dus, avant de proposer, à l’audience, un taux de 4 %, applicable à compter du dépôt du mémoire sur
la question des réparations, pour les chefs de dommages autres que ceux pour lesquels le montant de
l’indemnisation allouée par la Cour selon une évaluation globale tiendrait déjà compte des effets du
passage du temps.


       398. La RDC demande également que des intérêts moratoires, au taux de 6 %, courent sur la
somme principale octroyée par la Cour, dans l’hypothèse où l’Ouganda n’aurait pas acquitté celle-ci
«à la date du jugement».



                                                   *



      399. L’Ouganda avance que, dans les circonstances de l’espèce, il ne serait conforme ni à la
pratique de la Cour ni aux règles de droit international applicables à l’indemnisation interétatique
d’ordonner le paiement d’intérêts compensatoires. A cet égard, il fait valoir que les intérêts
compensatoires ne s’appliquent que lorsque la Cour conclut qu’une somme déjà déterminée était due
au demandeur à une certaine date échue, et dans la mesure qui est nécessaire pour assurer la
réparation intégrale. Or, selon lui, de telles circonstances n’existent pas dans la présente affaire.
L’Ouganda affirme que, de manière générale, la RDC cherche à obtenir des indemnités calculées sur
la base d’une estimation actualisée, et que rien ne justifie d’assortir cette somme d’intérêts
compensatoires.


       400. L’Ouganda estime que, dans les circonstances de l’espèce, la RDC ne peut prétendre qu’à
des intérêts moratoires. A cet égard, il admet que la Cour, si elle devait lui ordonner d’indemniser la
RDC, pourrait lui prescrire, en cas de défaut de versement des indemnités dans un délai raisonnable,
de payer des intérêts sur la somme due, courant jusqu’à ce que celle-ci soit acquittée. Il précise
toutefois que ce qui constitue un «délai raisonnable» aux fins du versement desdites indemnités doit
être apprécié au regard de la somme adjugée par la Cour. Au vu des conditions prévalant actuellement
sur le marché, il prie la Cour de fixer un taux annuel ne dépassant pas 3 %.



                                               *       *



       401. En ce qui concerne les intérêts compensatoires demandés par la RDC, la Cour fait
observer que, selon la pratique des juridictions internationales, de tels intérêts peuvent être alloués
s’ils sont nécessaires pour assurer la réparation intégrale du préjudice causé par un fait
internationalement illicite ; ils ne sont toutefois pas une forme autonome de réparation et ne sont pas
non plus nécessairement présents dans le contexte de l’indemnisation (voir Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt,
C.I.J. Recueil 2018 (I), p. 58, par. 151). La Cour relève que, pour déterminer la somme due au titre
de chaque chef de dommages, elle a tenu compte du passage du temps (voir ibid., p. 58, par. 152).
Elle fait observer à cet égard que la RDC a elle-même précisé, dans ses conclusions finales, qu’elle

                                                - 106 -

ne réclamait pas d’intérêts compensatoires à raison des dommages «pour lesquels le montant des
indemnités allouées par la Cour selon une évaluation globale tiendrait déjà compte des effets du
passage du temps». La Cour estime en conséquence qu’il n’y a pas lieu, dans les circonstances de
l’espèce, d’adjuger des intérêts compensatoires.


       402. Pour ce qui est des intérêts moratoires réclamés par la RDC, la Cour rappelle qu’elle a
assorti de tels intérêts les indemnités qu’elle a allouées dans de précédentes affaires, après avoir
constaté que «l’octroi d’intérêts moratoires [était] conforme à la pratique d’autres juridictions
internationales» (Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 343, par. 56 ; voir également Certaines
activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua),
indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 58, par. 154-155). La Cour s’attend à ce que le
paiement prescrit soit effectué en temps voulu et n’a aucune raison de présumer que l’Ouganda
n’agira pas ainsi. Toutefois, conformément à sa pratique, la Cour décide que, en cas de retard, des
intérêts moratoires seront dus. Leur taux annuel sera de 6 % et ils courront sur toute somme due et
non acquittée (voir le paragraphe 406 ci-dessous).


                  C. Demande tendant à ce que la Cour reste saisie de l’affaire

       403. Dans ses conclusions finales, la RDC prie en outre la Cour de «constater que le présent
différend ne sera totalement et définitivement réglé que lorsque l’Ouganda se sera effectivement
acquitté des réparations et indemnités [qu’elle aura] prononcées», étant entendu que, «[d]ans [cette]
attente, [elle] restera saisie de la présente affaire».



                                               *      *



       404. La Cour fait observer que, par cette demande, la RDC la prie, en substance, de superviser
l’exécution de son arrêt. Elle relève à cet égard qu’elle n’a, dans aucun des arrêts relatifs à
l’indemnisation qu’elle a rendus jusqu’à présent, estimé nécessaire de rester saisie de l’affaire
jusqu’au paiement intégral des sommes dues. Elle considère en outre que l’octroi d’intérêts
moratoires répond aux préoccupations de la RDC concernant le respect en temps voulu, par le
défendeur, des obligations de paiement mises à sa charge par le présent arrêt. A la lumière de ce qui
précède, il n’y a pas lieu que la Cour reste saisie de l’affaire et la demande de la RDC doit donc être
rejetée.


                                    VI. TOTAL DES INDEMNITÉS

      405. Le montant des indemnités octroyées à la RDC s’élève à un total de 325 000 000 dollars
des Etats-Unis. Cette somme globale comprend 225 000 000 dollars des Etats-Unis pour les
dommages causés aux personnes, 40 000 000 dollars des Etats-Unis pour les dommages causés aux
biens et 60 000 000 dollars des Etats-Unis pour les dommages afférents aux ressources naturelles.


       406. La somme allouée devra être intégralement acquittée par versements annuels de
65 000 000 dollars des Etats-Unis, dus le 1er septembre de chaque année, entre 2022 et 2026. La Cour
décide que, en cas de retard, des intérêts moratoires, au taux annuel de 6 %, courront sur toute somme
due et non acquittée, à compter du jour suivant celui où celle-ci aurait dû être réglée.

                                               - 107 -

       407. La Cour est convaincue que les indemnités accordées et les modalités de leur versement
sont compatibles avec la capacité de paiement de l’Ouganda. Elle n’a donc pas à examiner la question
de savoir si la détermination du montant de l’indemnisation devrait prendre en compte le fardeau
financier imposé à l’Etat responsable, eu égard à sa situation économique (voir le paragraphe 110
ci-dessus).


       408. La Cour observe que la réparation accordée à la RDC à raison des dommages aux
personnes et aux biens reflète le préjudice subi, individuellement et collectivement, du fait du
manquement de l’Ouganda à ses obligations internationales. A cet égard, elle tient pleinement
compte et se félicite de l’engagement pris au cours de la procédure orale par l’agent de la RDC au
sujet du fonds établi par son gouvernement, à savoir que les indemnités dues par l’Ouganda seront
réparties de manière équitable et effective entre les victimes du préjudice, sous la supervision
d’organes dont les membres incluent des représentants des victimes et de la société civile et avec le
concours d’experts internationaux. Aux fins de la répartition des indemnités, les administrateurs du
fonds sont encouragés à envisager également la possibilité d’adopter des mesures bénéficiant à
l’ensemble des communautés touchées.



                                                  *


                                              *       *



      409. Par ces motifs,

      LA COUR,

      1) Fixe aux montants suivants les indemnités que la République de l’Ouganda est tenue de
verser à la République démocratique du Congo à raison des dommages causés par les violations
d’obligations internationales de son fait, telles que constatées par la Cour dans son arrêt du
19 décembre 2005 :

      a) Par douze voix contre deux,

      225 000 000 dollars des Etats-Unis pour les dommages causés aux personnes ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Iwasawa, Nolte,
         juges ;

      CONTRE : M. Salam, juge ; M. Daudet, juge ad hoc ;

      b) Par douze voix contre deux,

      40 000 000 dollars des Etats-Unis pour les dommages causés aux biens ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Abraham,
         Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Iwasawa, Nolte,
         juges ;

      CONTRE : M. Salam, juge ; M. Daudet, juge ad hoc ;

                                               - 108 -

      c) A l’unanimité,

      60 000 000 dollars des Etats-Unis pour les dommages afférents aux ressources naturelles ;

      2) Par douze voix contre deux,

       Dit que le montant intégral dû conformément au point 1 ci-dessus devra être acquitté en cinq
versements annuels de 65 000 000 dollars des Etats-Unis, dont le premier est dû le 1er septembre
2022 ;

      POUR : Mme Donoghue,  présidente ; M. Gevorgian, vice-président ; MM. Abraham,
         Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa,
         Nolte, juges ;

      CONTRE : M. Tomka, juge ; M. Daudet, juge ad hoc ;

      3) A l’unanimité,

    Dit que, en cas de retard, des intérêts moratoires, au taux annuel de 6 %, courront sur toute
somme due et non acquittée, à compter du jour suivant celui où celle-ci aurait dû être réglée ;

      4) Par douze voix contre deux,

      Rejette la demande de la République démocratique du Congo tendant à ce que les frais de
procédure que celle-ci a engagés dans la présente affaire soient supportés par la République de
l’Ouganda ;

      POUR : Mme Donoghue,  présidente ; M. Gevorgian, vice-président ; MM. Abraham,
         Bennouna, Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa,
         Nolte, juges ;

      CONTRE : M. Tomka, juge ; M. Daudet, juge ad hoc ;

      5) A l’unanimité,

      Rejette le surplus des conclusions de la République démocratique du Congo.


      Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le neuf février deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement de la République démocratique
du Congo et au Gouvernement de la République de l’Ouganda.



                                                                          La présidente,
                                                            (Signé)    Joan E. DONOGHUE.



                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.

                                               - 109 -

       M. le juge TOMKA joint une déclaration à l’arrêt ; M. le juge YUSUF joint à l’arrêt l’exposé de
son opinion individuelle ; M. le juge ROBINSON joint à l’arrêt l’exposé de son opinion individuelle ;
M. le juge SALAM joint une déclaration à l’arrêt ; M. le juge IWASAWA joint à l’arrêt l’exposé de son
opinion individuelle ; M. le juge ad hoc DAUDET joint à l’arrêt l’exposé de son opinion dissidente.


                                                            (Paraphé)          J.E.D.


                                                            (Paraphé)          Ph.G.




                                           ___________

